Exhibit 10.1
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of June 2, 2010
among
INSTEEL WIRE PRODUCTS COMPANY,
as Borrower,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and Lender
GE CAPITAL MARKETS, INC.
as Lead Arranger
 
 

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                1.   AMOUNT AND TERMS OF CREDIT     1  
 
               
 
  1.1   Credit Facilities     1  
 
  1.2   Letters of Credit     5  
 
  1.3   Prepayments     5  
 
  1.4   Use of Proceeds     7  
 
  1.5   Interest and Applicable Margins     7  
 
  1.6   Eligible Accounts     11  
 
  1.7   Eligible Inventory     14  
 
  1.8   Cash Management Systems     16  
 
  1.9   Fees     16  
 
  1.10   Receipt of Payments     16  
 
  1.11   Application and Allocation of Payments     16  
 
  1.12   Loan Account and Accounting     17  
 
  1.13   Indemnity     17  
 
  1.14   Access     19  
 
  1.15   Taxes     19  
 
  1.16   Capital Adequacy; Increased Costs; Illegality     20  
 
  1.17   Single Loan     22  
 
                2.   CONDITIONS PRECEDENT     22  
 
               
 
  2.1   Conditions to Effectiveness     22  
 
  2.2   Further Conditions to Each Loan     22  
 
                3.   REPRESENTATIONS AND WARRANTIES     23  
 
               
 
  3.1   Corporate Existence; Compliance with Law     23  
 
  3.2   Executive Offices, Collateral Locations, FEIN     24  
 
  3.3   Corporate Power, Authorization, Enforceable Obligations     24  
 
  3.4   Financial Statements and Projections     24  
 
  3.5   Material Adverse Effect     25  
 
  3.6   Ownership of Property; Liens     25  
 
  3.7   Labor Matters     26  
 
  3.8   Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness     26  
 
  3.9   Government Regulation     27  
 
  3.10   Margin Regulations     27  
 
  3.11   Taxes     27  
 
  3.12   ERISA     27  
 
  3.13   No Litigation     28  
 
  3.14   Brokers     29  
 
  3.15   Intellectual Property     29  
 
  3.16   Full Disclosure     29  
 
  3.17   Environmental Matters     29  

i



--------------------------------------------------------------------------------



 



                              Page    
 
  3.18   Insurance     30  
 
  3.19   Deposit and Disbursement Accounts     30  
 
  3.20   Government Contracts     30  
 
  3.21   Customer and Trade Relations     30  
 
  3.22   Bonding; Licenses     31  
 
  3.23   Solvency     31  
 
  3.24   Status of Holdings     31  
 
  3.25   Inactive Subsidiaries     31  
 
  3.26   Motor Vehicles     31  
 
  3.27   Vacant Land Lease     31  
 
                4.   FINANCIAL STATEMENTS AND INFORMATION     31  
 
               
 
  4.1   Reports and Notices     31  
 
  4.2   Communication with Accountants     32  
 
                5.   AFFIRMATIVE COVENANTS     32  
 
               
 
  5.1   Maintenance of Existence and Conduct of Business     32  
 
  5.2   Payment of Charges     32  
 
  5.3   Books and Records     33  
 
  5.4   Insurance; Damage to or Destruction of Collateral     33  
 
  5.5   Compliance with Laws     35  
 
  5.6   Supplemental Disclosure     35  
 
  5.7   Intellectual Property     35  
 
  5.8   Environmental Matters     35  
 
  5.9   Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases     36  
 
  5.10   [Intentionally Omitted]     37  
 
  5.11   Post-Closing Matters     37  
 
  5.12   Further Assurances     37  
 
                6.   NEGATIVE COVENANTS     37  
 
               
 
  6.1   Mergers, Subsidiaries, Etc.     37  
 
  6.2   Investments; Loans and Advances     40  
 
  6.3   Indebtedness     41  
 
  6.4   Employee Loans and Affiliate Transactions     43  
 
  6.5   Capital Structure and Business     44  
 
  6.6   Guaranteed Indebtedness     44  
 
  6.7   Liens     44  
 
  6.8   Sale of Stock and Assets     45  
 
  6.9   ERISA     46  
 
  6.10   Financial Covenants     46  
 
  6.11   Hazardous Materials     46  
 
  6.12   Sale-Leasebacks     46  
 
  6.13   Restricted Payments     46  
 
  6.14   Change of Corporate Name or Location; Change of Fiscal Year     47  
 
  6.15   No Impairment of Intercompany Transfers     47  
 
  6.16   [Intentionally Omitted]     48  

ii



--------------------------------------------------------------------------------



 



                              Page    
 
  6.17   Holdings     48  
 
  6.18   Inactive Subsidiaries     48  
 
  6.19   Vacant Land Lease     48  
 
                7.   TERM     48  
 
               
 
  7.1   Termination     48  
 
  7.2   Survival of Obligations Upon Termination of Financing Arrangements    
48  
 
                8.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES     48  
 
               
 
  8.1   Events of Default     48  
 
  8.2   Remedies     50  
 
  8.3   Waivers by Credit Parties     51  
 
                9.   ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT     51
 
 
               
 
  9.1   Assignment and Participations     51  
 
  9.2   Appointment of Agent     54  
 
  9.3   Agent’s Reliance, Etc.     55  
 
  9.4   GE Capital and Affiliates     55  
 
  9.5   Lender Credit Decision     55  
 
  9.6   Indemnification     56  
 
  9.7   Successor Agent     56  
 
  9.8   Setoff and Sharing of Payments     56  
 
  9.9   Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
    57  
 
                10.   SUCCESSORS AND ASSIGNS     60  
 
               
 
  10.1   Successors and Assigns     60  
 
                11.   MISCELLANEOUS     61  
 
               
 
  11.1   Complete Agreement; Modification of Agreement     61  
 
  11.2   Amendments and Waivers     61  
 
  11.3   Fees and Expenses     63  
 
  11.4   No Waiver     64  
 
  11.5   Remedies     64  
 
  11.6   Severability     64  
 
  11.7   Conflict of Terms     65  
 
  11.8   Confidentiality     65  
 
  11.9   GOVERNING LAW     65  
 
  11.10   Notices     66  
 
  11.11   Section Titles     68  
 
  11.12   Counterparts     68  
 
  11.13   WAIVER OF JURY TRIAL     68  
 
  11.14   Press Releases and Related Matters     69  
 
  11.15   Reinstatement     69  
 
  11.16   Advice of Counsel     69  
 
  11.17   No Strict Construction     69  
 
  11.18   Patriot Act Notice     69  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
                12.   RESTATEMENT OF ORIGINAL CREDIT AGREEMENT     69  

iv



--------------------------------------------------------------------------------



 



INDEX OF APPENDICES

         
Annex A (Recitals)
  —   Definitions
Annex B (Section 1.2)
  —   Letters of Credit
Annex C (Section 1.8)
  —   Cash Management System
Annex D (Section 2.1(a))
  —   Closing Checklist
Annex E (Section 4.1(a))
  —   Financial Statements and Projections — Reporting
Annex F (Section 4.1(b))
  —   Collateral Reports
Annex G (Section 6.10)
  —   Financial Covenants
Annex H (Section 9.9(a))
  —   Lenders’ Wire Transfer Information
Annex I (Section 11.10)
  —   Notice Addresses
Annex J (from Annex A-
       
Commitments definition)
  —   Commitments as of Closing Date
 
       
Exhibit 1.1(a)(i)
  —   Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
  —   Form of Revolving Note
Exhibit 1.1(c)(ii)
  —   Form of Swing Line Note
Exhibit 1.5(e)
  —   Form of Notice of Conversion/Continuation
Exhibit 4.1(b)
  —   Form of Borrowing Base Certificate
Exhibit 9.1(a)
  —   Form of Assignment Agreement
Exhibit B-1
  —   Application for Standby Letter of Credit
Exhibit B-2
  —   Application for Documentary Letter of Credit
 
       
Schedule 1.1
  —   Agent’s Representatives
Disclosure Schedule 3.1
  —   Type of Entity; State of Organization
Disclosure Schedule 3.2
  —   Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(a)
  —   Financial Statements
Disclosure Schedule 3.6
  —   Real Estate and Leases
Disclosure Schedule 3.7
  —   Labor Matters
Disclosure Schedule 3.8
  —   Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
  —   Tax Matters
Disclosure Schedule 3.12
  —   ERISA Plans
Disclosure Schedule 3.13
  —   Litigation
Disclosure Schedule 3.14
  —   Brokers
Disclosure Schedule 3.15
  —   Intellectual Property
Disclosure Schedule 3.17
  —   Hazardous Materials
Disclosure Schedule 3.18
  —   Insurance
Disclosure Schedule 3.19
  —   Deposit and Disbursement Accounts
Disclosure Schedule 3.20
  —   Government Contracts
Disclosure Schedule 3.22
  —   Bonds; Patent, Trademark Licenses
Disclosure Schedule 5.1
  —   Trade Names
Disclosure Schedule 6.3
  —   Indebtedness
Disclosure Schedule 6.4(a)
  —   Transactions with Affiliates
Disclosure Schedule 6.7
  —   Existing Liens

v



--------------------------------------------------------------------------------



 



          This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”),
dated as of June 2, 2010 among INSTEEL WIRE PRODUCTS COMPANY, a North Carolina
corporation (“Borrower”); the other Credit Parties signatory hereto; GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself, as Lender, and as Agent for Lenders, and
the other Lenders signatory hereto from time to time.
RECITALS
          WHEREAS, parties hereto are parties to a Credit Agreement, dated as of
June 2, 2004 (the “Original Credit Agreement”), as amended and restated pursuant
to that certain Amended and Restated Credit Agreement dated January 12, 2006 (as
amended and restated and as otherwise amended, restated, supplemented or
otherwise modified prior to the date hereof, the “First A&R Credit Agreement”);
and
          WHEREAS, pursuant to and upon the terms and conditions set forth in
the Agreement, each of the parties hereto wishes to and agrees to amend and
restate the First A&R Credit Agreement on the terms and conditions set forth
herein; and
          WHEREAS, Borrower has agreed to secure and continue to secure all of
its obligations under the Loan Documents by granting and continuing to grant to
Agent, for the benefit of Agent and Lenders, a security interest in and lien
upon certain of its existing and after-acquired personal property; and
          WHEREAS, Insteel Industries, Inc., a North Carolina corporation
(“Holdings”) is willing to guarantee and continue to guarantee all of the
obligations of Borrower to Agent and Lenders under the Loan Documents and to
pledge and continue to pledge to Agent, for the benefit of Agent and Lenders,
all of the Stock of Borrower to secure such guaranty; and
          WHEREAS, capitalized terms used in this Agreement shall have the
meanings ascribed to them in Annex A and, for purposes of this Agreement and the
other Loan Documents, the rules of construction set forth in Annex A shall
govern. All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement. These Recitals shall be construed as
part of the Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree to amend and restate the Original Credit Agreement
(including all Schedules, Annexes and Exhibits thereto) in its entirety to read
as follows:
1. AMOUNT AND TERMS OF CREDIT
          1.1 Credit Facilities.
          (a) Revolving Credit Facility.

-1-



--------------------------------------------------------------------------------



 



               (i) Subject to the terms and conditions hereof, each Revolving
Lender agrees to make available to Borrower from time to time until the
Commitment Termination Date its Pro Rata Share of advances (each, a “Revolving
Credit Advance”). The Pro Rata Share of the Revolving Loan of any Revolving
Lender shall not at any time exceed its separate Revolving Loan Commitment. The
obligations of each Revolving Lender hereunder shall be several and not joint.
Until the Commitment Termination Date, Borrower may from time to time borrow,
repay and reborrow under this Section 1.1(a); provided, that the amount of any
Revolving Credit Advance to be made at any time shall not exceed Borrowing
Availability at such time. Borrowing Availability may be further reduced by
Reserves imposed by Agent in its Permitted Discretion. Each Revolving Credit
Advance shall be made on notice by Borrower to one of the representatives of
Agent identified in Schedule 1.1 at the address specified therein. Any such
notice must be given no later than (1) 11:00 a.m. (Chicago time) on the Business
Day of the proposed Revolving Credit Advance, in the case of an Index Rate Loan,
or (2) 11:00 a.m. (Chicago time) on the date which is three (3) Business Days
prior to the proposed Revolving Credit Advance, in the case of a LIBOR Loan.
Each such notice (a “Notice of Revolving Credit Advance”) must be given in
writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be required by Agent. If Borrower desires to
have the Revolving Credit Advances bear interest by reference to a LIBOR Rate,
it must comply with Section 1.5(e).
               (ii) Except as provided in Section 1.12, Borrower shall execute
and deliver to each Revolving Lender a note to evidence the Revolving Loan
Commitment of that Revolving Lender. Each note shall be in the principal amount
of the Revolving Loan Commitment of the applicable Revolving Lender, dated the
Closing Date and substantially in the form of Exhibit 1.1(a)(ii) (each a
“Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving Note
shall represent the obligation of Borrower to pay the amount of Revolving
Lender’s Revolving Loan Commitment or, if less, such Revolving Lender’s Pro Rata
Share of the aggregate unpaid principal amount of all Revolving Credit Advances
to Borrower together with interest thereon as prescribed in Section 1.5. The
entire unpaid balance of the Revolving Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date.
               (iii) Any provision of this Agreement to the contrary
notwithstanding, at the request of Borrower, in its discretion Agent may (but
shall have absolutely no obligation to), make Revolving Credit Advances to
Borrower on behalf of Revolving Lenders in amounts that cause the outstanding
balance of the aggregate Revolving Loan to exceed the Borrowing Base (less the
Swing Line Loan) (any such excess Revolving Credit Advances are herein referred
to collectively as “Overadvances”); provided, that (A) no such event or
occurrence shall cause or constitute a waiver of Agent’s, the Swing Line
Lender’s or Revolving Lenders’ right to refuse to make any further Overadvances,
Swing Line Advances or Revolving Credit Advances, or incur any Letter of Credit
Obligations, as the case may be, at any time that an Overadvance exists, and
(B) no Overadvance shall result in a Default or Event of Default due to
Borrower’s failure to comply with Section 1.3(b)(i) for so long as Agent permits
such Overadvance

-2-



--------------------------------------------------------------------------------



 



to remain outstanding, but solely with respect to the amount of such
Overadvance. In addition, Overadvances may be made even if the conditions to
lending set forth in Section 2 have not been met. All Overadvances shall
constitute Index Rate Loans, shall bear interest at the Default Rate and shall
be payable on the earlier of demand or the Commitment Termination Date. Except
as otherwise provided in Section 1.11(b), the authority of Agent to make
Overadvances is limited to an aggregate amount not to exceed $5,000,000 at any
time, shall not cause the Revolving Loan to exceed the Maximum Amount, and may
be revoked prospectively by a written notice to Agent signed by the Requisite
Lenders.
          (b) [Intentionally Omitted]
          (c) Swing Line Facility.
               (i) Agent shall notify the Swing Line Lender upon Agent’s receipt
of any Notice of Revolving Credit Advance. Subject to the terms and conditions
hereof, the Swing Line Lender may, in its discretion, make available from time
to time until the Commitment Termination Date advances (each, a “Swing Line
Advance”) in accordance with any such notice. The provisions of this
Section 1.1(c) shall not relieve Revolving Lenders of their obligations to make
Revolving Credit Advances under Section 1.1(a); provided, that if the Swing Line
Lender makes a Swing Line Advance pursuant to any such notice, such Swing Line
Advance shall be in lieu of any Revolving Credit Advance that otherwise may be
made by Revolving Credit Lenders pursuant to such notice. The aggregate amount
of Swing Line Advances outstanding shall not exceed at any time the lesser of
(A) the Swing Line Commitment and (B) the lesser of the Maximum Amount and
(except for Overadvances) the Borrowing Base, in each case, less the outstanding
balance of the Revolving Loan at such time (“Swing Line Availability”). Until
the Commitment Termination Date, Borrower may from time to time borrow, repay
and reborrow under this Section 1.1(c). Each Swing Line Advance shall be made
pursuant to a Notice of Revolving Credit advance delivered by Borrower to Agent
in accordance with Section 1.1(a). Any such notice must be given no later than
11:00 a.m. (Chicago time) on the Business Day of the proposed Swing Line
Advance. The Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Sections 2.2, be entitled to fund that Swing
Line Advance, and to have each Revolving Lender make Revolving Credit Advances
in accordance with Section 1.1(c)(iii) or purchase participating interests in
accordance with Section 1.1(c)(iv). Notwithstanding any other provision of this
Agreement or the other Loan Documents, the Swing Line Loan shall constitute an
Index Rate Loan. Borrower shall repay the aggregate outstanding principal amount
of the Swing Line Loan upon demand therefor by Agent.
               (ii) Borrower shall execute and deliver to the Swing Line Lender
a promissory note to evidence the Swing Line Commitment. Such note shall be in
the principal amount of the Swing Line Commitment of the Swing Line Lender,
dated the Closing Date and substantially in the form of Exhibit 1.1(c)(ii) (the
“Swing Line Note”). The Swing Line Note shall represent the obligation of
Borrower to pay the amount of the Swing Line Commitment or, if less, the
aggregate unpaid principal amount of all Swing Line Advances made to Borrower
together with interest thereon as

-3-



--------------------------------------------------------------------------------



 



prescribed in Section 1.5. The entire unpaid balance of the Swing Line Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date if not
sooner paid in full.
               (iii) If no Revolving Lender is a Non-Funding Lender, the Swing
Line Lender, at any time and from time to time no less frequently than once
weekly, shall on behalf of Borrower (and Borrower hereby irrevocably authorizes
the Swing Line Lender to so act on its behalf) request each Revolving Lender
(including the Swing Line Lender) to make a Revolving Credit Advance to Borrower
(which shall be an Index Rate Loan) in an amount equal to that Revolving
Lender’s Pro Rata Share of the principal amount of the Swing Line Loan (the
“Refunded Swing Line Loan”) outstanding on the date such notice is given. Unless
any of the events described in Sections 8.1(h) or 8.1(i) has occurred (in which
event the procedures of Section 1.1(c)(iv) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
Revolving Credit Advance are then satisfied, each Revolving Lender shall
disburse directly to Agent, its Pro Rata Share of a Revolving Credit Advance on
behalf of the Swing Line Lender, prior to 2:00 p.m. (Chicago time), in
immediately available funds on the Business Day next succeeding the date that
notice is given. The proceeds of those Revolving Credit Advances shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan. If any Revolving Lender is a Non-Funding Lender, that
Non-Funding Lender’s reimbursement obligations with respect to the Swing Line
Loans shall be allocated to and assumed by the other Revolving Lenders pro rata
in accordance with their Pro Rata Share (calculated as if the Non-Funding
Lender’s Pro Rata Share was reduced to zero and each other Revolving Lender’s
Pro Rata Share had been increased proportionately). If any Revolving Lender is a
Non-Funding Lender, upon receipt of the request described above, each Revolving
Lender that is not a Non-Funding Lender will be obligated to disburse to Agent
its Pro Rata Share (calculated as if the Non-Funding Lender’s Pro Rata Share was
reduced to zero and each other Revolving Lender’s Pro Rata Share had been
increased proportionately) of the Refunded Swing Line Loan; provided that no
Revolving Lender shall be required to fund any amount which would result in the
sum of its outstanding Revolving Loans, outstanding Letter of Credit Obligations
(increased as described in clause (a) of Annex B), the amount of its
participation in Swing Line Loans and its pro rata share of unparticipated
amounts in Swing Line Loans (increased as described above) to exceed its
Revolving Loan Commitment.
               (iv) If, prior to refunding a Swing Line Loan with a Revolving
Credit Advance pursuant to Section 1.1(c)(iii), one of the events described in
Sections 8.1(h) or 8.1(i) has occurred, then, subject to the provisions of
Section 1.1(c)(v) below, each Revolving Lender shall, on the date such Revolving
Credit Advance was to have been made for the benefit of Borrower, purchase from
the Swing Line Lender an undivided participation interest in the Swing Line Loan
in an amount equal to its Pro Rata Share of such Swing Line Loan. Upon request,
each Revolving Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.

-4-



--------------------------------------------------------------------------------



 



               (v) Each Revolving Lender’s obligation to make Revolving Credit
Advances in accordance with Section 1.1(c)(iii) and to purchase participation
interests in accordance with Section 1.1(c)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Lender may have against the Swing Line Lender, Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of any Default or Event
of Default; (C) any inability of Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time or (D) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If any Revolving Lender does not make available to Agent or the Swing Line
Lender, as applicable, the amount required pursuant to Sections 1.1(c)(iii) or
1.1(c)(iv), as the case may be, the Swing Line Lender shall be entitled to
recover such amount on demand from such Revolving Lender, together with interest
thereon for each day from the date of non-payment until such amount is paid in
full at the Federal Funds Rate for the first two Business Days and at the Index
Rate thereafter.
          (d) Reliance on Notices. Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any Notice of Revolving Credit
Advance, Notice of Conversion/Continuation or similar notice believed by Agent
to be genuine. Agent may assume that each Person executing and delivering any
notice in accordance herewith was duly authorized, unless the responsible
individual acting thereon for Agent has actual knowledge to the contrary, and
Agent may, without incurring any liability hereunder, rely and act upon any
notice, document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.
          1.2 Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, Borrower shall have the right to
request, and Revolving Lenders agree to incur, or purchase participations in,
Letter of Credit Obligations in respect of Borrower.
          1.3 Prepayments.
          (a) Voluntary Prepayments; Reductions in Revolving Loan Commitments.
Borrower may at any time on at least five (5) days’ prior written notice to
Agent permanently reduce (but not terminate) the Revolving Loan Commitment;
provided, that (A) any such reductions shall be in a minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of such amount, and
(B) after giving effect to such reductions, Borrower shall comply with
Section 1.3(b)(i). Borrower may at any time on at least ten (10) days’ prior
written notice to Agent terminate the Revolving Loan Commitment, provided that
upon such termination all Loans and other Obligations shall be immediately due
and payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Annex B hereto. Any
voluntary prepayment and any reduction or termination of the Revolving Loan
Commitment must be accompanied by payment of the Fee required by Section 1.9(c),
if any, plus the payment of any LIBOR funding breakage costs in accordance with
Section 1.13(b). Upon any such reduction or termination of the Revolving Loan
Commitment, Borrower’s right to

-5-



--------------------------------------------------------------------------------



 



request Revolving Credit Advances, or request that Letter of Credit Obligations
be incurred on its behalf, or request Swing Line Advances, shall simultaneously
be permanently reduced or terminated, as the case may be; provided, that a
permanent reduction of the Revolving Loan Commitment shall not require a
corresponding pro rata reduction in the L/C Sublimit. Each notice of partial
prepayment shall designate the Loan or other Obligations to which such
prepayment is to be applied.
          (b) Mandatory Prepayments.
               (i) If at any time the outstanding balances of the Revolving Loan
and the Swing Line Loan exceed the lesser of (A) the Maximum Amount and (B) the
Borrowing Base, Borrower shall immediately repay the aggregate outstanding
Revolving Credit Advances to the extent required to eliminate such excess. If
any such excess remains after repayment in full of the aggregate outstanding
Revolving Credit Advances, Borrower shall provide cash collateral for the Letter
of Credit Obligations in the manner set forth in Annex B to the extent required
to eliminate such excess. Notwithstanding the foregoing, any Overadvance made
pursuant to Section 1.1(a)(iii) shall be repaid in accordance with Section
1.1(a)(iii).
               (ii) Promptly upon receipt by any Credit Party of any cash
proceeds of any asset disposition, Borrower shall prepay the Loans in an amount
equal to all such proceeds, net of (A) commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by Borrower in connection therewith (in each case, paid
to non-Affiliates), (B) sale or transfer taxes, (C) amounts payable to holders
of senior Liens on such asset (to the extent such Liens are permitted under
Section 6.7), if any, and (D) an appropriate reserve for income taxes in
accordance with GAAP in connection therewith (all such proceeds net of amounts
described in clauses (A), (B), (C) and (D) being the “Net Asset Disposition
Proceeds”). Any such prepayment shall be applied in accordance with
Section 1.3(c). The following shall not be subject to mandatory prepayment under
this clause (ii): (1) proceeds of sales of Inventory in the ordinary course of
business; (2) so long as no Event of Default has occurred and is continuing and
Liquidity is at least $10,000,000, Net Asset Disposition Proceeds of any sale or
dispositions of assets other than Collateral and (3) asset disposition proceeds
that are reinvested in Equipment, Fixtures or Real Estate within one hundred and
eighty (180) days following receipt thereof; provided, that Borrower notifies
Agent of its intent to reinvest at the time such proceeds are received and when
such reinvestment occurs.
               (iii) The Borrower shall repay to the Lenders in full on the date
specified in clause (a) of the definition of the term “Commitment Termination
Date” the aggregate principal amount of the Revolving Loans and Swing Line Loans
outstanding on such date.
               (iv) Following the occurrence and during the continuance of an
Event of Default, any proceeds of Keyman Life Insurance (whether such proceeds
arise by reason of death benefit, at maturity, surrendering the policy and
receiving the surrender value thereof (unless upon such receipt of such
surrender value, Keyman Life

-6-



--------------------------------------------------------------------------------



 



Insurance is purchased which has a death benefit that is not less than the death
benefit of the Keyman Life Insurance which was surrendered) or otherwise) shall
be immediately used to prepay the Obligations in an amount equal to such
proceeds, which shall be applied in accordance with Section 1.11.
               (c) Application of Certain Mandatory Prepayments. Any prepayments
made by Borrower with respect to any or all Obligations pursuant to
Sections 1.3(b)(ii) or (b)(iv) above and any prepayments from insurance or
condemnation proceeds in accordance with Section 5.4(c) shall be applied as
follows: first, to Fees and reimbursable expenses of Agent then due and payable
pursuant to any of the Loan Documents; second, to interest then due and payable
on the Swing Line Loan; third to the principal balance of the Swing Line Loan
until the same has been repaid in full; fourth, to interest then due and payable
on the Revolving Credit Advances; fifth, to the outstanding principal balance of
Revolving Credit Advances until the same has been paid in full; and sixth, if
Borrower is required to provide cash collateral for any Letter of Credit
Obligations pursuant to this Agreement, including Section 8.2, to provide cash
collateral for any Letter of Credit Obligations in the manner set forth in Annex
B, until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth in Annex B. To the extent permitted by
the foregoing sentence, amounts prepaid shall be applied first to any Index Rate
Loans then outstanding and then to outstanding LIBOR Loans with the shortest
LIBOR Periods remaining. Neither the Revolving Loan Commitment nor the Swing
Line Commitment shall be permanently reduced by the amount of any such
prepayments.
               (d) No Implied Consent. Nothing in this Section 1.3 shall be
construed to constitute Agent’s or any Lender’s consent to any transaction that
is not permitted by other provisions of this Agreement or the other Loan
Documents.
               1.4 Use of Proceeds. Borrower shall utilize the proceeds of the
Loans solely for the Refinancing (and to pay any related transaction expenses)
and to pay transaction expenses in connection with this Agreement, and for the
financing of Borrower’s ordinary working capital and general corporate needs.
Borrower shall only request a Revolving Credit Advance to the extent that the
proceeds thereof are reasonably anticipated by Borrower to be used and expended
within three Business days of such Revolving Credit Advance.
               1.5 Interest and Applicable Margins.
               (a) Borrower shall pay interest to Agent, for the ratable benefit
of Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the Index Rate plus the
Applicable Revolver Index Margin per annum or, at the election of Borrower, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum.
     (A) As of the First A&R Closing Date, the Applicable Margins were as
follows:

-7-



--------------------------------------------------------------------------------



 



         
Applicable Revolver Index Margin
    0.00 %
Applicable Revolver LIBOR Margin
    1.25 %
Applicable L/C Margin
    1.25 %
Applicable Unused Line Fee Margin
    0.375 %

At all times from and after the First A&R Closing Date until (but excluding) the
Closing Date, the Applicable Margins shall be adjusted by reference to the
following grids:

          Level of If Reference Availability is:   Applicable Margins:
>$35,000,000
  Level I > $25,000,000, but <$35,000,000   Level II > $15,000,000, but
<$25,000,000   Level III <$15,000,000   Level IV

                                      Applicable Margins     Level I   Level II
  Level III   Level IV
Applicable Revolver
    0.00 %     0.00 %     0.25 %     0.50 %
Index Margin
                               
Applicable Revolver
    1.25 %     1.50 %     1.75 %     2.00 %
LIBOR Margin
                               
Applicable L/C
    1.25 %     1.50 %     1.75 %     2.00 %
Margin
                               
Applicable Unused Line
    0.375 %     0.375 %     0.25 %     0.25 %
Fee Margin
                               

Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
on or about December 31, 2005 shall be implemented quarterly on a prospective
basis, commencing on the first day of the calendar month that begins after the
date of delivery to Lenders of the Compliance Certificate delivered to Agent and
Lenders pursuant to paragraph (b) of Annex E with respect to a Fiscal Quarter
evidencing the need for an adjustment. Concurrently with the delivery of such
Compliance Certificate, Borrower shall deliver to Agent and Lenders a
certificate, signed by its chief financial officer, setting forth in reasonable
detail the basis for the continuance of, or any change in, the Applicable
Margins. Failure to timely deliver such Compliance Certificate shall, in
addition to any other remedy provided for in this Agreement, result in an
increase in the

-8-



--------------------------------------------------------------------------------



 



Applicable Margins to the highest level set forth in the foregoing grid, until
the date of the delivery of a Compliance Certificate demonstrating that such an
increase is not required. If an Event of Default has occurred and is continuing
at the time any reduction in the Applicable Margins is to be implemented, that
reduction shall be deferred until the date on which such Event of Default is
waived or cured.
(B) As of the Closing Date, the Applicable Margins are as follows:

         
Applicable Revolver Index Margin
    0.75 %
Applicable Revolver LIBOR Margin
    2.25 %
Applicable L/C Margin
    2.25 %
Applicable Unused Line Fee Margin
    0.50 %

After the Closing Date, the Applicable Margins (other than Applicable Unused
Line Fee Margin) shall be adjusted by reference to the following grids:

          Level of     Applicable Margins (other than If Reference Availability
is:   Applicable Unused Line Fee Margin):
>$30,000,000
  Level I > $10,000,000, but <$30,000,000   Level II <$10,000,000   Level III

                              Applicable Margins (other than     Applicable
Unused Line Fee Margin)     Level I   Level II   Level III
Applicable Revolver
    0.75 %     1.00 %     1.50 %
Index Margin
                       
Applicable Revolver LIBOR
    2.25 %     2.50 %     3.00 %
Margin
                       
Applicable L/C Margin
    2.25 %     2.50 %     3.00 %

Adjustments in the Applicable Margins (other than Applicable Unused Line Fee
Margin) commencing with the Fiscal Quarter ending on or about July 3, 2010 shall
be implemented quarterly on a prospective basis, commencing on the first day of
the calendar month that begins after the date of delivery to Lenders of the

-9-



--------------------------------------------------------------------------------



 



Compliance Certificate delivered to Agent and Lenders pursuant to paragraph (b)
of Annex E with respect to a Fiscal Quarter evidencing the need for an
adjustment. Concurrently with the delivery of such Compliance Certificate,
Borrower shall deliver to Agent and Lenders a certificate, signed by its chief
financial officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins. Failure to timely
deliver such Compliance Certificate shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
(other than Applicable Unused Line Fee Margin) to the highest level set forth in
the foregoing grid, until the date of the delivery of a Compliance Certificate
demonstrating that such an increase is not required. If an Event of Default has
occurred and is continuing at the time any reduction in the Applicable Margins
is to be implemented, that reduction shall be deferred until the date on which
such Event of Default is waived or cured.
After the Closing Date, the Applicable Unused Line Fee Margin shall be adjusted
as follows: (i) if the average of the daily closing balances of the Revolving
Loan and the Swing Line Loan outstanding during the period for which the Fee
under Section 1.9(b) is due is equal to or greater than 50% of the average
Maximum Amount during such period, the Applicable Unused Line Fee Margin for
such period shall be equal to 0.375% per annum and (ii) if the average of the
daily closing balances of the Revolving Loan and the Swing Line Loan outstanding
during the period for which the Fee under Section 1.9(b) is due is less than 50%
of the average Maximum Amount for such period, the Applicable Unused Line Fee
Margin for such period shall be equal to 0.50% per annum.
          (b) If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.
          (c) All computations of Fees calculated on a per annum basis and
interest shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such interest and
Fees are payable. The Index Rate is a floating rate determined for each day.
Each determination by Agent of interest rates and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.
          (d) So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (h) or (i), or so long as any other Event of Default has
occurred and is continuing and at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to
Borrower, the interest rates applicable to the Loans and the Letter of Credit
Fees shall be increased to the rate per annum which is determined by adding two
percent (2.0%) per annum to the Applicable Margin then in effect for such Loans
(plus the LIBOR Rate or Index Rate, as the case may be) or to the rate of such
Fees otherwise applicable hereunder unless Agent or Requisite Lenders elect to
impose a smaller increase (the “Default Rate”), and all outstanding Obligations
shall bear interest at the Default Rate applicable to such Obligations. Interest
and Letter of Credit Fees at the Default Rate shall be payable upon demand

-10-



--------------------------------------------------------------------------------



 



and shall accrue from the initial date of such Event of Default until that Event
of Default is cured or waived.
          (e) Subject to the conditions precedent set forth in Section 2.2,
Borrower shall have the option to (i) request that any Revolving Credit Advance
be made as a LIBOR Loan, (ii) convert at any time all or any part of outstanding
Loans (other than the Swing Line Loan) from Index Rate Loans to LIBOR Loans,
(iii) convert any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR
breakage costs in accordance with Section 1.13(b) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, or (iv) continue
all or any portion of any Loan (other than the Swing Line Loan) as a LIBOR Loan
upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued. Any Loan or group of Loans
having the same proposed LIBOR Period to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $2,000,000 and integral
multiples of $1,000,000 in excess of such amount. Any such election must be made
by 11:00 a.m. (Chicago time) on the Third Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the LIBOR Rate, (2) the end of
each LIBOR Period with respect to any LIBOR Loans to be continued as such, or
(3) the date on which Borrower wishes to convert any Index Rate Loan to a LIBOR
Loan for a LIBOR Period designated by Borrower in such election. If no election
is received with respect to a LIBOR Loan by 11:00 a.m. (Chicago time) on the
Third Business Day prior to the end of the LIBOR Period with respect thereto (or
if a Default or an Event of Default has occurred and is continuing or the
additional conditions precedent set forth in Section 2.2 shall not have been
satisfied), that LIBOR Loan shall be converted to an Index Rate Loan at the end
of its LIBOR Period. Borrower must make such election by notice to Agent in
writing, including by Electronic Transmission. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit 1.5(e).
          (f) Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Agent, on behalf
of Lenders, is equal to the total interest that would have been received had the
interest rate payable hereunder been (but for the operation of this paragraph)
the interest rate payable since the Closing Date as otherwise provided in this
Agreement. In no event shall the total interest received by any Lender pursuant
to the terms hereof exceed the amount that such Lender could lawfully have
received had the interest due hereunder been calculated for the full term hereof
at the Maximum Lawful Rate.
          1.6 Eligible Accounts. All of the Accounts owned by Borrower and
reflected in the most recent Borrowing Base Certificate delivered by Borrower to
Agent shall be “Eligible Accounts” for purposes of this Agreement, except any
Account to which any of the exclusionary criteria set forth below applies. Agent
shall have the right to establish, modify or eliminate Reserves against Eligible
Accounts from time to time in its Permitted Discretion. In

-11-



--------------------------------------------------------------------------------



 



addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the criteria set forth below and to establish new
criteria, and to adjust advance rates with respect to Eligible Accounts, in its
Permitted Discretion, subject to the approval of Supermajority Revolving Lenders
in the case of adjustments or new criteria or changes in advance rates which
have the effect of making more credit available. Eligible Accounts shall not
include any Account of Borrower, without duplication:
          (a) that does not arise from the sale of goods or the performance of
services by Borrower in the ordinary course of its business;
          (b) (i) upon which Borrower’s right to receive payment is not absolute
or is contingent upon the fulfillment of any condition whatsoever or (ii) as to
which Borrower is not able to bring suit or otherwise enforce its remedies
against the Account Debtor through judicial process, or (iii) if the Account
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to Borrower’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;
          (c) to the extent that any defense, counterclaim, contra, setoff or
dispute is asserted as to such Account but only to the extent of any such
defense, counterclaim, contra, setoff or dispute;
          (d) that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;
          (e) with respect to which an invoice, in form and substance consistent
with Borrower’s customary billing practices, has not been sent to the applicable
Account Debtor;
          (f) that (i) is not owned by Borrower or (ii) is subject to any Lien
of any other Person, other than Liens in favor of Agent, on behalf of itself and
Lenders;
          (g) that arises from a sale to any director, officer, other employee
or Affiliate of any Credit Party, or to any entity that has any common officer
or director with any Credit Party (other than those sales to an Affiliate
(determined solely for the purposes of this clause (g), as if the phrase “5% or
more” set forth in clause (a) of the definition of the term of “Affiliate” was
the phrase “15% or less” and without giving effect to clauses (b), (c) and (d)
of such definition) of any Credit Party so long as such sales are on an
arms-length basis and in the ordinary course of such Credit Party’s business);
          (h) that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing and Borrower, if
necessary or desirable, has complied with respect to such obligation with the
Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;

-12-



--------------------------------------------------------------------------------



 



          (i) that is the obligation of an Account Debtor located in a foreign
country other than Canada unless payment thereof is assured by a letter of
credit assigned and delivered to Agent, reasonably satisfactory to Agent as to
form, amount and issuer;
          (j) to the extent Borrower or any Subsidiary thereof is liable for
goods sold or services rendered by the applicable Account Debtor to Borrower or
any Subsidiary thereof but only to the extent of the potential offset;
          (k) that arises with respect to goods that are delivered on a
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional;
          (l) the Account is not paid within the earlier of: sixty (60) days
following its due date or one hundred twenty (120) days following its original
invoice date;
          (m) as to which:
               (i) the Account Debtor obligated upon such Account suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due; or
               (ii) a petition is filed by or against any Account Debtor
obligated upon such Account under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors;
          (n) that is the obligation of an Account Debtor for which fifty
percent (50%) or more of the Dollar amount of all Accounts owing by that Account
Debtor are ineligible under the other criteria set forth in this Section 1.6
(l)(i);
          (o) as to which Agent’s Lien thereon, on behalf of itself and Lenders,
is not a first priority perfected Lien;
          (p) as to which any of the representations or warranties in the Loan
Documents are untrue in any material respect;
          (q) that is a Bill-and-Hold Account to the extent that the book value
thereof, when added to the book value of all other Bill-and-Hold Accounts,
exceeds 60% of the aggregate book value of all Bill-and-Hold Accounts, provided,
however, that the aggregate amount of Borrowing Availability attributable to
Bill-and-Hold Accounts which are not excluded from being Eligible Accounts
pursuant to this clause (q) and which otherwise constitute and are deemed to be
“Eligible Accounts” in accordance with this Section 1.6 shall not exceed
$3,000,000 at any time;
          (r) to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper;

-13-



--------------------------------------------------------------------------------



 



          (s) to the extent such Account exceeds any credit limit established by
Agent, in its Permitted Discretion; provided, that Agent shall notify Borrower
of Agent’s proposed credit limit or an amendment of the existing credit limit,
as the case may be, prior to Agent’s establishment or amendment thereof and
Agent and Borrower shall mutually agree on such credit limit; provided, further,
that if no agreement is reached within ten (10) Business Days of the date of the
proposal of such credit limit or amendment thereof by the Agent, the Agent’s
proposed credit limit or amendment thereof shall be deemed to be established and
in effect for purposes of this clause (r);
          (t) to the extent that such Account, together with all other Accounts
owing to such Account Debtor and its Affiliates as of any date of determination
exceed 15% of all Eligible Accounts; or
          (u) that is payable in any currency other than Dollars.
          If Agent deems any Account ineligible in its Permitted Discretion
based on a new criterion other than the criteria set forth above, then Agent
shall give Borrower at least three (3) Business Days’ prior notice (oral or
written or by Electronic Transmission) thereof unless an Event of Default
exists, in which case no notice shall be required.
          1.7 Eligible Inventory. All of the inventory owned by the Borrower and
reflected in the most recent Borrowing Base Certificate delivered by Borrower to
Agent shall be “Eligible Inventory” for purposes of this Agreement, except any
Inventory to which any of the exclusionary criteria set forth below applies.
Agent shall have the right to establish, modify, or eliminate Reserves against
Eligible Inventory from time to time in its Permitted Discretion. In addition,
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth below and to establish new
criteria and to adjust advance rates with respect to Eligible Inventory in its
reasonable credit judgment, subject to the approval of Supermajority Revolving
Lenders in the case of adjustments or new criteria or changes in advance rates
which have the effect of making more credit available. Eligible Inventory shall
not include any Inventory of Borrower that, without duplication:
          (a) is not owned by Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure Borrower’s
performance with respect to that Inventory), except the Liens in favor of Agent,
on behalf of itself and Lenders and except for Liens described in clause (d) of
the definition of the term “Permitted Encumbrances” (subject to Reserves in the
Permitted Discretion of the Agent);
          (b) (i) is not located on premises owned, leased or rented by Borrower
and set forth in Disclosure Schedule (3.2) or (ii) is stored at a leased
location, unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent or (y) Rent Reserves have been established with respect
thereto, (iii) is stored with a bailee or warehouseman unless a reasonably
satisfactory, acknowledged Bailee Letter has been received by Agent and, if
required by Agent, Reserves reasonably satisfactory to Agent have been
established with respect to all past-due amounts owing to any such bailee or
warehouseman, or (iv) is located at an owned location subject to a mortgage in
favor of a lender other than Agent, unless a reasonably satisfactory

-14-



--------------------------------------------------------------------------------



 



mortgagee waiver or a collateral access agreement referred to in
Section 6.3(a)(ix) has been delivered to Agent, or (v) is located at any site if
the aggregate book value of Inventory at any such location is less than
$100,000;
          (c) is placed on consignment or is in transit, except for Inventory in
transit between domestic locations (including leased locations and domestic port
locations with respect to which a Bailee Letter has been delivered to Agent) of
Credit Parties as to which Agent’s Liens have been perfected at origin and
destination;
          (d) is covered by a negotiable document of title, unless such document
has been delivered to Agent with all necessary endorsements, free and clear of
all Liens except those in favor of Agent and Lenders;
          (e) obsolete, slow moving (in excess of one year’s supply), unsalable,
shopworn, seconds, damaged or unfit for sale;
          (f) consists of display items or packing or shipping materials,
manufacturing supplies, stores or replacement parts;
          (g) consists of goods which have been returned by the buyer unless
such returned goods have been inspected by Borrower and determined to be free of
defect or damage and have been returned to finished goods Inventory for sale;
          (h) is not of a type held for sale in the ordinary course of
Borrower’s business;
          (i) is not subject to a first priority lien in favor of Agent on
behalf of itself and Lenders;
          (j) breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents in any material respect;
          (k) consists of any costs associated with “freight-in” charges, except
those charges that are customary in, and consistent with, Borrower’s historical
accounting practices;
          (l) consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;
          (m) is not covered by casualty insurance reasonably acceptable to
Agent; or
          (n) is subject to any patent or trademark license requiring the
payment of royalties or fees or requiring the consent of the licensor for a sale
thereof by Agent.
          If Agent deems any Inventory ineligible in its Permitted Discretion
based on a new criterion other than the criteria set forth above, then Agent
shall give Borrower at least three (3) Business Days’ prior notice (oral or
written or by Electronic Transmission) thereof unless an Event of Default
exists, in which case no notice shall be required.

-15-



--------------------------------------------------------------------------------



 



          1.8 Cash Management Systems. On or prior to the Closing Date, Borrower
and Holdings will establish and will maintain until the Termination Date, the
cash management systems described in Annex C (the “Cash Management Systems”).
          1.9 Fees.
          (a) Borrower shall pay to GE Capital, individually, the Fees specified
in the GE Capital Fee Letter.
          (b) As additional compensation for the Revolving Lenders, Borrower
shall pay to Agent, for the ratable benefit of such Lenders, in arrears, on the
first Business Day of each month prior to the Commitment Termination Date and on
the Commitment Termination Date, a Fee for Borrower’s non use of available funds
in an amount equal to the Applicable Unused Line Fee Margin per annum
(calculated on the basis of a 360 day year for actual days elapsed) multiplied
by the difference between (x) the average daily Maximum Amount (as it may be
reduced from time to time) during the preceding calendar month and (y) the
average of the daily closing balances of the Revolving Loan and the Swing Line
Loan outstanding during the preceding calendar month, provided, that in no event
shall the amount computed pursuant to clause (x) and clause (y) be less then
zero. For purposes of this Section 1.9(b), the Revolving Loan Commitment of any
Non-Funding Lender shall be deemed to be zero.
          (c) [Intentionally Omitted].
          (d) Borrower shall pay to Agent, for the ratable benefit of Revolving
Lenders, the Letter of Credit Fee as provided in Annex B.
          1.10 Receipt of Payments. Borrower shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account. For purposes
of computing interest and Fees and determining Borrowing Availability as of any
date, all payments shall be deemed received on the first Business Day following
the Business Day on which immediately available funds therefor are received in
the Collection Account prior to 2:00 p.m. (New York time). Payments received
after 2:00 p.m. (New York time) on any Business Day or on a day that is not a
Business Day shall be deemed to have been received on the following Business
Day.
          1.11 Application and Allocation of Payments.
          (a) So long as no Event of Default has occurred and is continuing,
(i) payments consisting of proceeds of Accounts received in the ordinary course
of business shall be applied, first, to the Swing Line Loan and, second, to the
Revolving Loan; (ii) payments matching specific scheduled payments then due
shall be applied to those scheduled payments; (iii) voluntary prepayments shall
be applied in accordance with the provisions of Section 1.3(a); and
(iv) mandatory prepayments shall be applied as set forth in Section 1.3(c). All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when an Event of Default
has occurred and is continuing or following the Commitment Termination Date,
Borrower hereby irrevocably waives the right to direct the application of any
and all payments received from or on behalf of Borrower, and Borrower

-16-



--------------------------------------------------------------------------------



 



hereby irrevocably agrees that Agent shall have the continuing exclusive right
to apply any and all such payments against the Obligations as Agent may deem
advisable notwithstanding any previous entry by Agent in the Loan Account or any
other books and records. In the absence of a specific determination by Agent
with respect thereto, payments shall be applied to amounts then due and payable
in the following order: (1) to Fees and Agent’s expenses reimbursable hereunder;
(2) to interest on the Swing Line Loan; (3) to principal payments on the Swing
Line Loan; (4) to interest on the other Loans ratably in proportion to the
interest accrued as to each Loan; (5) to principal payments on the other Loans
and any Obligations under any Secured Rate Contract and to provide cash
collateral for Letter of Credit Obligations in the manner described in Annex B,
ratably to the aggregate, combined principal balance of the other Loans and
outstanding Letter of Credit Obligations; and (6) to all other Obligations
including expenses of Lenders to the extent reimbursable under Section 11.3.
          (b) Agent is authorized to, and at its sole election may, charge to
the Revolving Loan balance on behalf of Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrower under this Agreement or any of the other Loan
Documents if and to the extent Borrower fails to pay promptly any such amounts
as and when due, even if the amount of such charges would exceed Borrowing
Availability at such time. At Agent’s option and to the extent permitted by law,
any charges so made shall constitute part of the Revolving Loan hereunder.
          1.12 Loan Account and Accounting. Agent shall maintain a loan account
(the “Loan Account”) on its books to record: all Advances, all payments made by
Borrower, and all other debits and credits as provided in this Agreement with
respect to the Loans or any other Obligations. All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time. The balance in the Loan Account, as recorded on
Agent’s most recent printout or other written statement, shall, absent manifest
error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by Borrower; provided, that any failure to so record or any error in so
recording shall not limit or otherwise affect Borrower’s duty to pay the
Obligations. Agent shall render to Borrower a monthly accounting of transactions
with respect to the Loans setting forth the balance of the Loan Account for the
immediately preceding month. Unless Borrower notifies Agent in writing of any
objection to any such accounting (specifically describing the basis for such
objection), within thirty (30) days after the date thereof, each and every such
accounting shall be presumptive evidence of all matters reflected therein. Only
those items expressly objected to in such notice shall be deemed to be disputed
by Borrower. Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and may rely on the Loan Account as evidence of the
amount of Obligations from time to time owing to it.
          1.13 Indemnity.
          (a) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, Lenders and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,

-17-



--------------------------------------------------------------------------------



 



damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and in connection with any agreement or contractual obligation entered into in
connection with any E-Systems or other Electronic Transmissions and legal costs
and expenses arising out of or incurred in connection with disputes between or
among any parties to any of the Loan Documents (collectively, “Indemnified
Liabilities”); provided, that no such Credit Party shall be liable for any
indemnification to an Indemnified Person to the extent that any such suit,
action, proceeding, claim, damage, loss, liability or expense results from that
Indemnified Person’s gross negligence or willful misconduct. NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT,
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A
RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
          (b) To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) Borrower
shall default in payment when due of the principal amount of or interest on any
LIBOR Loan; (iii) Borrower shall refuse to accept any borrowing of, or shall
request a termination of any borrowing, conversion into or continuation of LIBOR
Loans after Borrower has given notice requesting the same in accordance
herewith; or (iv) Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower has given a notice thereof in accordance herewith, then Borrower
shall indemnify and hold harmless each Lender from and against all losses, costs
and expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to a Lender under this subsection, each Lender shall
be deemed to have actually funded its relevant LIBOR Loan through the purchase
of a deposit bearing interest at the LIBOR Rate in an amount equal to the amount
of that LIBOR Loan and having a maturity comparable to the relevant LIBOR
Period; provided, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrower with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding on the parties hereto unless Borrower shall object in writing
within ten (10) Business Days of receipt thereof, specifying the basis for such
objection in detail.

-18-



--------------------------------------------------------------------------------



 



          1.14 Access. Each Credit Party that is a party hereto shall, during
normal business hours, from time to time upon two (2) Business Days’ prior
notice as frequently as Agent reasonably determines to be appropriate:
(a) provide Agent and any of its officers, employees and agents access to its
properties, facilities, advisors, officers and employees of each Credit Party
and to the Collateral, (b) permit Agent, and any of its officers, employees and
agents, to inspect, audit and make extracts from any Credit Party’s books and
records, and (c) permit Agent, and its officers, employees and agents, to
inspect, review, evaluate and conduct field examinations, audits, test
verifications and counts of the Accounts, Inventory and other Collateral of any
Credit Party; provided, that the Credit Parties shall only be obligated to
reimburse Agent for the expenses for one such field examination, audit and
inspection per year and for one additional field examination, audit and
inspection per year if such additional field examination, audit and inspection
is commenced after Borrowing Availability is less than $15,000,000 or for more
frequent field examinations, audits and inspections while an Event of Default
has occurred and is continuing. If an Event of Default has occurred and is
continuing, each such Credit Party shall provide such access to Agent and to
each Lender at all times and without advance notice. Each Credit Party shall
make available to Agent and its counsel reasonably promptly originals or copies
of all books and records that Agent may reasonably request. Each Credit Party
shall deliver any document or instrument necessary for Agent, as it may from
time to time request, to obtain records from any service bureau or other Person
that maintains records for such Credit Party, and shall maintain duplicate
records or supporting documentation on media, including computer tapes and discs
owned by such Credit Party. Agent will give Lenders at least five (5) Business
Days’ prior written notice of regularly scheduled audits. Representatives of
other Lenders may accompany Agent’s representatives on regularly scheduled
audits at no charge to Borrower.
          1.15 Taxes.
          (a) Any and all payments by Borrower hereunder or under the Notes
shall be made, in accordance with this Section 1.15, free and clear of and
without deduction for any and all present or future Taxes. If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under the Notes, (i) the sum payable shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1.15) Agent
or Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Within
thirty (30) days after the date of any payment of Taxes, Borrower shall furnish
to Agent the original or a certified copy of a receipt evidencing payment
thereof.
          (b) Each Credit Party that is a signatory hereto shall indemnify and,
within ten (10) days of demand therefor, pay Agent and each Lender for the full
amount of Taxes (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 1.15) paid by Agent or such Lender, as appropriate,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
asserted.

-19-



--------------------------------------------------------------------------------



 



          (c) Each Lender organized under the laws of a jurisdiction outside the
United States (a “Foreign Lender”) as to which payments to be made under this
Agreement or under the Notes are exempt from United States withholding tax under
an applicable statute or tax treaty shall provide to Borrower and Agent a
properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrower and
Agent prior to becoming a Lender hereunder. No foreign Person may become a
Lender hereunder if such Person fails to deliver a Certificate of Exemption in
advance of becoming a Lender.
          1.16 Capital Adequacy; Increased Costs; Illegality.
          (a) If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then Borrower shall from time to time upon demand by such Lender
(with a copy of such demand to Agent) pay to Agent, for the account of such
Lender, additional amounts sufficient to compensate such Lender for such
reduction; provided, that the Borrower shall not be required to compensate any
Lender pursuant to this Section 1.16(a) for any such reduction incurred more
than 180 days prior to the date of such Lender made such demand for compensation
therefor; provided, further, that if the circumstance giving rise to such
reduction is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. A certificate as
to the amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower and to Agent shall be presumptive evidence
of the matters set forth therein.
          (b) If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining any Loan, then
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to Agent), pay to Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost; provided,
that the Borrower shall not be required to compensate any Lender pursuant to
this Section 1.16(b) for any such increased cost incurred more than 180 days
prior to the date of such Lender made such demand for compensation therefor;
provided, further, that if the circumstance giving rise to such increased cost
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. A certificate as to the amount
of such increased cost, submitted to Borrower and to Agent by such Lender, shall
be presumptive evidence of the matters set forth therein. Each Lender agrees
that, as promptly as practicable after it becomes aware of any circumstances
referred to above which would result in any such increased cost, the affected
Lender shall, to the extent not inconsistent

-20-



--------------------------------------------------------------------------------



 



with such Lender’s internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrower pursuant to this Section 1.16(b).
          (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower through Agent, (i) the obligation of such Lender to agree to make or to
make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing
to such Lender, together with interest accrued thereon, unless Borrower, within
five (5) Business Days after the delivery of such notice and demand, converts
all LIBOR Loans into Index Rate Loans.
          (d) Within thirty (30) days after receipt by Borrower of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b) and with respect to a Lender that is a Non-Funding Lender, Borrower
may, at its option, notify Agent and such Affected Lender (or such Non-Funding
Lender) of its intention to replace the Affected Lender (or such Non-Funding
Lender). So long as no Default or Event of Default has occurred and is
continuing, Borrower, with the consent of Agent, may obtain, at Borrower’s
expense, a replacement Lender (“Replacement Lender”) for the Affected Lender (or
such Non-Funding Lender), which Replacement Lender must be reasonably
satisfactory to Agent. Notwithstanding the foregoing, with respect to a Lender
that is a Non-Funding Lender or an Impacted Lender, Agent may, but shall not be
obligated to, obtain a Replacement Lender and execute an Assignment on behalf of
such Non-Funding Lender or Impacted Lender at any time with three (3) Business
Days’ prior notice to such Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par. If Borrower obtains a Replacement Lender
within ninety (90) days following written notice to such Affected Lender (or
such Non-Funding Lender) of its intention to do so, the Affected Lender (or such
Non-Funding Lender) must sell and assign its Loans and Commitments to such
Replacement Lender for an amount equal to the principal balance of all Loans
held by the Affected Lender (or such Non-Funding Lender) and all accrued
interest and Fees with respect thereto through the date of such sale and such
assignment shall not require the payment of an assignment fee to Agent;
provided, that, in the case of an Affected Lender, Borrower shall have
reimbursed such Affected Lender for the additional amounts or increased costs
that it is entitled to receive under this Agreement through the date of such
sale and assignment. In the event that a replaced Lender does not execute an
Assignment Agreement pursuant to Section 9.1 within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 1.16(d) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 1.16(d), the
Borrower shall be entitled (but not obligated) to execute such an Assignment
Agreement on behalf of such replaced Lender, and any such Assignment Agreement
so executed by the Borrower, the Replacement Lender and Agent,

-21-



--------------------------------------------------------------------------------



 



shall be effective for purposes of this 1.16(d) and Section 9.1. Notwithstanding
the foregoing, Borrower shall not have the right to obtain a Replacement Lender
for an Affected Lender if the Affected Lender rescinds its demand for increased
costs or additional amounts within 15 days following its receipt of Borrower’s
notice of intention to replace such Affected Lender. Furthermore, if Borrower
gives written notice to an Affected Lender of its intention to replace and does
not so replace such Affected Lender within ninety (90) days after delivery of
such written notice, Borrower’s rights under this Section 1.16(d) shall
terminate with respect to such Affected Lender and Borrower shall promptly pay
all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).
          1.17 Single Loan. All Loans to Borrower and all of the other
Obligations of Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of Borrower secured, until the
Termination Date, by all of the Collateral.
2. CONDITIONS PRECEDENT
          2.1 Conditions to Effectiveness. This Agreement shall be effective
upon the satisfaction of the following conditions in a manner reasonably
satisfactory to Agent, or waived in writing by Agent and Requisite Lenders:
          (a) Credit Agreement; Loan Documents. This Agreement or counterparts
hereof shall have been duly executed by, and delivered to, Borrower, each other
Credit Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.
          (b) Approvals. Agent shall have received (i) satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions or (ii) an officer’s certificate in
form and substance reasonably satisfactory to Agent affirming that no such
consents or approvals are required.
          (c) Payment of Fees. Borrower shall have paid the Fees required to be
paid on the Closing Date in the respective amounts specified in Section 1.9
(including the Fees specified in the GE Capital Fee Letter), and shall have
reimbursed Agent for all fees, costs and expenses of closing presented as of the
Closing Date.
          2.2 Further Conditions to Each Loan. Except as otherwise expressly
provided herein (including, without limitation, Section 1.1(a)(iii)), no Lender
shall be obligated to fund any Advance, convert or continue any Loan as a LIBOR
Loan or incur any Letter of Credit Obligation, if, as of the date thereof:
          (a) any representation or warranty by any Credit Party contained
herein or in any other Loan Document to which a Credit Party is a party is
untrue or incorrect in any material

-22-



--------------------------------------------------------------------------------



 



respect (without duplication of any materiality qualifier contained therein) as
of such date as determined by Agent or Requisite Lenders, except to the extent
that such representation or warranty expressly relates to an earlier date and
except for changes therein expressly permitted or expressly contemplated by this
Agreement, and Agent or Requisite Lenders have determined not to make such
Advance, convert or continue any Loan as LIBOR Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect;
          (b) (i) any Default or Event of Default has occurred and is continuing
or would result after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligation), and Agent or Requisite Lenders shall have
determined not to make any Advance, convert or continue any Loan as a LIBOR Loan
or incur any Letter of Credit Obligation as a result of that Default or Event of
Default; or
          (c) after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligations), the outstanding principal amount of the Revolving
Loan would exceed the lesser of the Borrowing Base and the Maximum Amount, in
each case, less the then outstanding principal amount of the Swing Line Loan.
The request and acceptance by Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, a LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrower that the conditions
in this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrower of
the granting and continuance of Agent’s Liens, on behalf of itself and Lenders,
pursuant to the Collateral Documents.
3. REPRESENTATIONS AND WARRANTIES
          To induce Lenders to make the Loans and to incur Letter of Credit
Obligations, the Credit Parties executing this Agreement, jointly and severally,
make the following representations and warranties to Agent and each Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Agreement.
          3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is
a corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation or organization set forth in Disclosure Schedule
(3.1); (b) is duly qualified to conduct business and is in good standing in each
other jurisdiction where its ownership or lease of property or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not result in exposure to losses or liabilities which could
reasonably be expected to have a Material Adverse Effect; (c) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business; (d) subject to specific representations
regarding Environmental Laws, has all material licenses, permits, consents or
approvals from or by, and has made all material filings with, and has given all
notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct; (e) is in compliance in all
material respects with its charter and bylaws or partnership or operating

-23-



--------------------------------------------------------------------------------



 



agreement, as applicable; and (f) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
          3.2 Executive Offices, Collateral Locations, FEIN. As of the Closing
Date, each Credit Party’s name as it appears in official filings in its state of
incorporation or organization, state of incorporation or organization,
organization type, organization number, if any, issued by its state
incorporation or organization, and the current location of each Credit Party’s
chief executive office and the warehouses and premises at which any Collateral
is located as of the Closing Date are set forth in Disclosure Schedule (3.2). In
addition, Disclosure Schedule (3.2) sets forth the locations of warehouses and
premises at which any Collateral has been located at any time within four
(4) months preceding the Closing Date. In addition, Disclosure Schedule (3.2)
lists the federal employer identification number of each Credit Party.
          3.3 Corporate Power, Authorization, Enforceable Obligations. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein:
(a) are within such Person’s power; (b) have been duly authorized by all
necessary corporate, limited liability company or limited partnership action;
(c) do not contravene any provision of such Person’s charter, bylaws or
partnership or operating agreement as applicable; (d) do not violate any law or
regulation, or any order or decree of any court or Governmental Authority in any
material respect; (e) do not conflict with or result in the material breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (f) do not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Agent, on behalf of itself and Lenders, pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in
Section 2.1(c), all of which will have been duly obtained, made or complied with
prior to the Closing Date. Each of the Loan Documents shall be duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document shall constitute a legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.
          3.4 Financial Statements and Projections. Except for the Projections,
all Financial Statements concerning Holdings and its Subsidiaries that are
referred to below have been prepared in accordance with GAAP consistently
applied throughout the periods covered and present fairly in all material
respects the financial position of the Persons covered thereby as at the dates
thereof and the results of their operations and cash flows for the periods then
ended.
          (a) Financial Statements. The following Financial Statements attached
hereto as Disclosure Schedule (3.4(a)) have been delivered to the Agent prior to
the Closing Date:
               (i) [Intentionally Omitted]

-24-



--------------------------------------------------------------------------------



 



               (ii) The audited consolidated balance sheet at October 2, 2004
and the related statements of income and cash flows of Holdings and its
Subsidiaries for the Fiscal Year then ended certified by Grant Thornton LLP.
               (iii) The audited consolidated balance sheet at September 27,
2003 and the related statements of income and cash flows of Holdings and its
Subsidiaries for the Fiscal Year then ended, certified by Grant Thornton LLP.
               (iv) The audited consolidated balance sheet at October 1, 2005
and the related statement(s) of income and cash flows of Holdings and its
Subsidiaries for the Fiscal Year then ended, certified by Grant Thornton, LLP.
               (v) The audited consolidated balance sheet at October 3, 2009,
and the related statement(s) of income and cash flows of Holdings and its
Subsidiaries for the Fiscal Year then ended, certified by Grant Thornton, LLP.
          3.5 Material Adverse Effect. Between October 3, 2009 and the Closing
Date, (a) no Credit Party has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments that are not reflected in the Projections and
that, alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party’s
assets and no law or regulation applicable to any Credit Party has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect,
and (c) no Credit Party is in default and to the best of Borrower’s knowledge no
third party is in default under any material contract, lease or other agreement
or instrument, that alone or in the aggregate could reasonably be expected to
have a Material Adverse Effect. Since October 3, 2009 no event has occurred,
that alone or together with other events, could reasonably be expected to have a
Material Adverse Effect.
          3.6 Ownership of Property; Liens. As of the Closing Date, the real
estate (“Real Estate”) listed in Disclosure Schedule (3.6) constitutes all of
the real property owned, leased, subleased, or used by any Credit Party. Each
Credit Party owns good and marketable fee simple title to all of its owned Real
Estate and valid and marketable leasehold interests in all of its leased Real
Estate (in each case subject to Liens permitted under Section 6.7), and copies
of all such leases or a summary of terms thereof have been delivered to Agent.
Disclosure Schedule (3.6) further describes any Real Estate with respect to
which any Credit Party is a lessor, sublessor or assignor as of the Closing
Date. Each Credit Party also has good and marketable title to, or valid
leasehold interests in, all of its personal property and assets (subject to
Liens permitted under Section 6.7). As of the Closing Date, none of the
properties and assets of any Credit Party are subject to any Liens other than
Liens permitted under Section 6.7, and there are no facts, circumstances or
conditions known to any Credit Party that may result in any Liens (including
Liens arising under Environmental Laws) other than Liens permitted under
Section 6.7. Except as could not reasonably be expected to have a Material
Adverse Effect, each Credit Party has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect

-25-



--------------------------------------------------------------------------------



 



such Credit Party’s right, title and interest in and to all such Real Estate and
other properties and assets. Disclosure Schedule (3.6) also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate as of the Closing Date. As of the Closing Date, no
portion of any Credit Party’s Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored
in all material respects to its original condition or otherwise remedied. As of
the Closing Date, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.
          3.7 Labor Matters. Except as set forth on Disclosure Schedule (3.7),
as of the Closing Date: (a) no strikes or other material labor disputes against
any Credit Party are pending or, to any Credit Party’s knowledge, threatened;
(b) hours worked by and payment made to employees of each Credit Party comply in
all material respects with the Fair Labor Standards Act and each other federal,
state, local or foreign law applicable to such matters; (c) all payments due
from any Credit Party for employee health and welfare insurance have been paid
or accrued as a liability on the books of such Credit Party; (d) no Credit Party
is a party to or bound by any collective bargaining agreement, management
agreement, consulting agreement, employment agreement, bonus, restricted stock,
stock option, or stock appreciation plan or agreement or any similar plan,
agreement or arrangement (and true and complete copies of any agreements
described on Disclosure Schedule (3.7) have been filed with the Securities and
Exchange Commission in the filings of Holdings on or before the Closing Date or
otherwise delivered to Agent); (e) there is no organizing activity involving any
Credit Party pending or, to any Credit Party’s knowledge, threatened by any
labor union or group of employees; (f) there are no representation proceedings
pending or, to any Credit Party’s knowledge, threatened with the National Labor
Relations Board, and no labor organization or group of employees of any Credit
Party has made a pending demand for recognition; and (g) there are no material
complaints or charges against any Credit Party pending or, to the knowledge of
any Credit Party, threatened to be filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment by any Credit Party of any
individual.
          3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is (except for those holders of
the issued and outstanding Stock of Holdings that constitute Affiliates of
Holdings) an Affiliate of any other Person of the type described in clause (a)
or (b) of the definition of the term “Affiliate”. Except for Holdings, all of
the issued and outstanding Stock of each Credit Party is owned by each of the
Stockholders and in the amounts set forth in Disclosure Schedule (3.8). Except
as set forth in Disclosure Schedule (3.8), there are no outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Closing Date (except for the Obligations) is described in
Section 6.3 (including Disclosure Schedule (6.3)).

-26-



--------------------------------------------------------------------------------



 



          3.9 Government Regulation. No Credit Party is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrower, the
incurrence of the Letter of Credit Obligations on behalf of Borrower, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.
          3.10 Margin Regulations. No Credit Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as “Margin Stock”). No Credit Party owns any Margin Stock, and none of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
          3.11 Taxes. All Federal and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Credit Party have been filed with the appropriate
Governmental Authority, and all Charges have been paid prior to the date on
which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof, excluding Charges or other amounts being contested in
accordance with Section 5.2(b). Proper and accurate amounts have been withheld
by each Credit Party from its respective employees for all periods in full and
complete compliance with all applicable federal, state, local and foreign laws
and such withholdings have been timely paid to the respective Governmental
Authorities. Disclosure Schedule (3.11) sets forth as of the Closing Date those
taxable years for which any Credit Party’s tax returns are currently being
audited by the IRS or any other applicable Governmental Authority and any
assessments or threatened assessments in connection with such audit, or
otherwise currently outstanding. Except as described in Disclosure Schedule
(3.11), as of the Closing Date, no Credit Party has executed or filed with the
IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Charges. None of the Credit Parties and their respective
predecessors are liable for any Charges: (a) under any agreement (including any
tax sharing agreements) or (b) to each Credit Party’s knowledge, as a
transferee. As of the Closing Date, no Credit Party has agreed or been requested
to make any adjustment under IRC Section 481(a), by reason of a change in
accounting method or otherwise, which would reasonably be expected to have a
Material Adverse Effect.
          3.12 ERISA.

-27-



--------------------------------------------------------------------------------



 



          (a) Disclosure Schedule (3.12) lists as of the Closing Date, all Plans
and separately identifies all Pension Plans, including Title IV Plans,
Multiemployer Plans, ESOPs and Welfare Plans, including all Retiree Welfare
Plans. Copies of all such listed Plans, together with a copy of the latest form
IRS/DOL 5500-series for each such Plan will be delivered to Agent upon Agent’s
request. Except with respect to Multiemployer Plans, each Qualified Plan has
been determined by the IRS to qualify under Section 401 of the IRC, and the
trusts created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the IRC, including the
timely filing of all reports required under the IRC or ERISA, including the
statement required by 29 CFR Section 2520.104-23. Neither any Credit Party nor
ERISA Affiliate has failed to make any material contribution or pay any material
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any such Plan. Neither any Credit Party nor ERISA Affiliate has
engaged in a “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the IRC, in connection with any Plan, that would subject any
Credit Party to a material tax on prohibited transactions imposed by Section
502(i) of ERISA or Section 4975 of the IRC.
          (b) Except for those that would not reasonably be expected to result
in the imposition of a Lien on any asset of a Credit Party with respect to any
Title IV Plan or have a Material Adverse Effect: (i) no Title IV Plan has any
material Unfunded Pension Liability; (ii) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Credit Party, threatened material claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any time
within the past five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate;
(vi) except in the case of any ESOP, 401k or as set forth on Disclosure Schedule
(3.12), Stock of all Credit Parties and their ERISA Affiliates makes up, in the
aggregate, no more than 10% of fair market value of the assets of any Plan
measured on the basis of fair market value as of the latest valuation date of
any Plan; and (vii) no liability under any Title IV Plan has been satisfied with
the purchase of a contract from an insurance company that is not rated AAA by
the Standard & Poor’s Corporation or an equivalent rating by another nationally
recognized rating agency.
          3.13 No Litigation. No action, claim, lawsuit, demand, investigation
or proceeding is now pending or, to the knowledge of any Credit Party,
threatened against any Credit Party, before any Governmental Authority or before
any arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Disclosure

-28-



--------------------------------------------------------------------------------



 



Schedule (3.13), as of the Closing Date there is no Litigation pending or
threatened that seeks damages in excess of $250,000 or injunctive relief
against, or alleges criminal misconduct of, any Credit Party.
          3.14 Brokers. Except as set forth on Disclosure Schedule (3.14), no
broker or finder acting on behalf of any Credit Party or Affiliate thereof
brought about the obtaining, making or closing of the Loans or the Related
Transactions, and no Credit Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.
          3.15 Intellectual Property. As of the Closing Date, each Credit Party
owns or has rights to use all Intellectual Property necessary to continue to
conduct its business as now conducted by it or presently proposed to be
conducted by it except for such Intellectual Property the failure of which to
own or license would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect, and each Patent, Trademark,
Copyright and License is listed, together with application or registration
numbers, as applicable, in Disclosure Schedule (3.15). Each Credit Party
conducts its business and affairs without infringement of or interference with
any Intellectual Property of any other Person in any material respect. Except as
set forth in Disclosure Schedule (3.15), no Credit Party is aware of any
material infringement claim by any other Person with respect to any Intellectual
Property.
          3.16 Full Disclosure. No information contained in this Agreement, any
of the other Loan Documents, any Projections (subject to the remaining
provisions of this Section 3.16), Financial Statements or Collateral Reports or
other written reports from time to time prepared by any Credit Party and
delivered hereunder or any written statement prepared by any Credit Party and
furnished by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. Projections from time to time
delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrower believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrower as of such delivery date, and reflect Borrower’s good faith and
reasonable estimates of the future financial performance of Borrower and of the
other information projected therein for the period set forth therein. Such
Projections are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Agent, on
behalf of itself and Lenders, pursuant to the Collateral Documents will at all
times be fully perfected first priority Liens in and to the Collateral described
therein, subject, as to priority, only to Permitted Encumbrances.
          3.17 Environmental Matters.
          (a) Except as set forth in Disclosure Schedule (3.17), as of the
Closing Date: (i) the Real Estate is free of contamination from any Hazardous
Material except for such contamination that would not adversely impact the value
or marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $2,000,000; (ii) no
Credit Party has caused or suffered to occur any material Release of

-29-



--------------------------------------------------------------------------------



 



Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate; (iii) the Credit Parties are and have been in compliance with all
Environmental Laws, except for such noncompliance that would not result in
Environmental Liabilities which could reasonably be expected to exceed
$2,000,000; (iv) the Credit Parties have obtained, and are in compliance with,
all Environmental Permits required by Environmental Laws for the operations of
their respective businesses as presently conducted or as proposed to be
conducted, except where the failure to so obtain or comply with such
Environmental Permits would not result in Environmental Liabilities that could
reasonably be expected to exceed $2,000,000, and all such Environmental Permits
are valid, uncontested and in good standing; (v) no Credit Party is involved in
operations or knows of any facts, circumstances or conditions, including any
Releases of Hazardous Materials, that are likely to result in any Environmental
Liabilities of such Credit Party which could reasonably be expected to exceed
$2,000,000; (vi) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $2,000,000 or
injunctive relief against, or that alleges criminal misconduct by, any Credit
Party; (vii) no notice has been received by any Credit Party identifying it as a
“potentially responsible party” or requesting information under CERCLA or
analogous state statutes, and to the knowledge of the Credit Parties, there are
no facts, circumstances or conditions that may result in any Credit Party being
identified as a “potentially responsible party” under CERCLA or analogous state
statutes; and (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports, reviews and audits and all written information
pertaining to actual or potential Environmental Liabilities, in each case to the
extent such reports, reviews, audits and documents are in Credit Parties’
possession, custody, or control.
          (b) Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party’s affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party’s
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.
          3.18 Insurance. Disclosure Schedule (3.18) lists all insurance
policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the terms of each such
policy.
          3.19 Deposit and Disbursement Accounts. Disclosure Schedule (3.19)
lists all banks and other financial institutions at which any Credit Party
maintains deposit or other accounts as of the Closing Date, including any
Disbursement Accounts, and such Schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.
          3.20 Government Contracts. Except as set forth in Disclosure Schedule
(3.20), as of the Closing Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party’s Accounts are
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.
          3.21 Customer and Trade Relations. As of the Closing Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation

-30-



--------------------------------------------------------------------------------



 



of, or any material adverse modification or change in: the business relationship
of any Credit Party with any customer or group of customers whose purchases
during the preceding 12 months caused them to be ranked among the ten largest
customers of such Credit Party; or the business relationship of any Credit Party
with any supplier essential to its operations.
          3.22 Bonding; Licenses. Except as set forth on Disclosure Schedule
(3.22), as of the Closing Date, no Credit Party is a party to or bound by any
surety bond agreement or bonding requirement with respect to products or
services sold by it or any trademark or patent license agreement with respect to
products sold by it.
          3.23 Solvency. Both before and after giving effect to (a) the Loans
and Letter of Credit Obligations to be made or incurred on the Closing Date or
such other date as Loans and Letter of Credit Obligations requested hereunder
are made or incurred, (b) the disbursement of the proceeds of such Loans
pursuant to the instructions of Borrower, (c) the Refinancing and the
consummation of the other Related Transactions and (d) the payment and accrual
of all transaction costs in connection with the foregoing, each Credit Party is
and will be Solvent.
          3.24 Status of Holdings. Prior to the Original Closing Date, Holdings
will not have engaged in any business or incurred any Indebtedness or any other
liabilities (except in connection with its corporate formation, the Prior Lender
Obligations under and as defined in the Original Credit Agreement, the Related
Transactions Documents and this Agreement).
          3.25 Inactive Subsidiaries. No Inactive Subsidiary (a) has any assets
with a net book value in excess of $500,000, (b) has any material liabilities or
(c) is engaged in any trade or business.
          3.26 Motor Vehicles. [Intentionally Omitted]
          3.27 Vacant Land Lease. No Collateral is stored or located on the
property that is subject to the Vacant Land Lease.
4. FINANCIAL STATEMENTS AND INFORMATION
          4.1 Reports and Notices.
          (a) Each Credit Party executing this Agreement hereby agrees that from
and after the Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the Financial Statements, notices,
Projections and other information at the times, to the Persons and in the manner
set forth in Annex E.
          (b) Each Credit Party executing this Agreement hereby agrees that from
and after the Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the various Collateral Reports
(including Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the
times, to the Persons and in the manner set forth in Annex F.

-31-



--------------------------------------------------------------------------------



 



          4.2 Communication with Accountants. Each Credit Party executing this
Agreement authorizes Agent and each Lender, so long as an Event of Default has
occurred and is continuing, to communicate directly with its independent
certified public accountants, including Grant Thornton LLP, and authorizes and
shall instruct those accountants and advisors to communicate to Agent and each
Lender information relating to any Credit Party with respect to the business,
results of operations and financial condition of any Credit Party; provided,
that Agent shall give a representative of the Borrower reasonable opportunity to
participate in such communications.
5. AFFIRMATIVE COVENANTS
          Each Credit Party executing this Agreement jointly and severally
agrees as to all Credit Parties that from and after the date hereof and until
the Termination Date:
          5.1 Maintenance of Existence and Conduct of Business. Each Credit
Party shall:
          (a) do or cause to be done all things necessary to preserve and keep
in full force and effect its corporate existence, except, with respect to the
Borrower’s Subsidiaries, in connection with transactions permitted by
Section 6.1;
          (b) do or cause to be done all things necessary to preserve and keep
in full force and effect its material rights and franchises; continue to conduct
its business substantially as now conducted or as otherwise permitted hereunder,
except in connection with transactions permitted by Section 6.1 and sales of
assets permitted by Section 6.8 and except as would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
          (c) at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, and keep the same in
good repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) (except for Real Estate Held for Sale,
which will be maintained adequately in order to preserve the value and
marketability of such real estate) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and transact business only in such
corporate and trade names as are set forth in Disclosure Schedule (5.1), except
in each case where the failure to do so would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
          5.2 Payment of Charges.
          (a) Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all Charges payable by it,
including (i) Charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all Charges with respect to tax, social
security and unemployment withholding with respect to its employees, (ii) lawful
claims for labor, materials, supplies and services or otherwise, and (iii) all
storage or rental charges payable to warehousemen and bailees, in each case,
before any thereof shall become past due, except in the case of clauses (ii) and
(iii) where the failure to pay or discharge such Charges would not result in
aggregate liabilities in excess of $1,000,000.

-32-



--------------------------------------------------------------------------------



 



          (b) Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with and
to the extent required under GAAP; (ii) no Lien shall be imposed to secure
payment of such Charges (other than Charges permitted under clauses (ii) and
(iii) of Section 5.2(a)) that is superior to any of the Liens securing payment
of the Obligations and such contest is maintained and prosecuted continuously
and with diligence by appropriate proceedings which stay the enforcement of any
Lien, (iii) if any Collateral becomes subject to forfeiture or loss as a result
of such contest, such forfeiture or loss of Collateral shall not constitute an
Event of Default under Section 8.1(g), and (iv) such Credit Party shall promptly
pay or discharge such contested Charges, Taxes or claims and all additional
charges, interest, penalties and expenses, if any, and shall deliver to Agent
evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met.
          5.3 Books and Records. Each Credit Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements (taking into account any
Accounting Changes in accordance with and pursuant to the provisions of Annex G)
that are referenced on Disclosure Schedule (3.4(a)).
          5.4 Insurance; Damage to or Destruction of Collateral.
          (a) The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described on Disclosure Schedule (3.18) and Keyman
Life Insurance as in effect on the Closing Date or otherwise of a nature and
providing such coverage as is sufficient and as is customarily carried by
businesses of the size and character of the business of the Credit Parties and
with financially sound and reputable insurers. Such policies of insurance (or
the loss payable and additional insured endorsements delivered to Agent) shall
contain provisions pursuant to which the insurer agrees to provide thirty
(30) days prior written notice to Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy. If any Credit Party at
any time or times hereafter shall fail to obtain or maintain any of the policies
of insurance required above or to pay all premiums relating thereto, Agent may
at any time or times thereafter obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto that Agent
deems advisable. Agent shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor. By doing so, Agent shall not be
deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including reasonable attorneys’ fees, court costs and other
charges related thereto, shall be payable on demand by Borrower to Agent and
shall be additional Obligations hereunder secured by the Collateral.
          (b) Agent reserves the right at any time upon any material adverse
change in any Credit Party’s risk profile (including any change in the product
mix maintained by any Credit Party or any laws affecting the potential liability
of such Credit Party) to require additional forms and limits of insurance to, in
Agent’s reasonable opinion, adequately protect both Agent’s and Lenders’
interests in all or any portion of the Collateral and to ensure that each

-33-



--------------------------------------------------------------------------------



 



Credit Party is protected by insurance in amounts and with coverage customary
for its industry. If reasonably requested by Agent, each Credit Party shall
deliver to Agent from time to time a report of a reputable insurance broker
reasonably satisfactory to Agent, with respect to its insurance policies.
          (c) Each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, endorsements to (i) all “All Risk” and
business interruption insurance naming Agent, on behalf of itself and Lenders,
as loss payee, and (ii) all general liability and other liability policies
naming Agent, on behalf of itself and Lenders, as additional insured. Each
Credit Party irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent), so long as any Default or
Event of Default has occurred and is continuing or the anticipated insurance
proceeds exceed $4,000,000, as each Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims
relating to the Collateral under such “All Risk” policies of insurance,
endorsing the name of each Credit Party on any check or other item of payment
for the proceeds of such “All Risk” policies of insurance and for making all
determinations and decisions with respect to such “All Risk” policies of
insurance. Agent shall have no duty to exercise any rights or powers granted to
it pursuant to the foregoing power-of-attorney. Borrower shall promptly notify
Agent of any loss, damage, or destruction to the Collateral in the amount of
$500,000 or more, whether or not covered by insurance. After deducting from such
proceeds (i) the expenses incurred by Agent in the collection or handling
thereof, and (ii) amounts required to be paid to creditors (other than Lenders)
holding Liens permitted under Section 6.7, Agent may, at its option, apply such
proceeds to the reduction of the Obligations in accordance with Section 1.3(c),
provided, that in the case of insurance proceeds pertaining to any Credit Party
other than Borrower, such insurance proceeds shall be applied to the Loans owing
by Borrower, or permit or require each Credit Party to use such money, or any
part thereof, to replace, repair, restore or rebuild the Collateral in a
diligent and expeditious manner with materials and workmanship of substantially
the same quality as existed before the loss, damage or destruction.
Notwithstanding the foregoing, if the casualty giving rise to such insurance
proceeds could not reasonably be expected to have a Material Adverse Effect and
such insurance proceeds do not exceed $1,000,000 in the aggregate, Agent shall
permit the applicable Credit Party to replace, restore, repair or rebuild the
property; provided, that if such Credit Party has not completed or entered into
binding agreements to complete such replacement, restoration, repair or
rebuilding within 90 days of such casualty, Agent may apply such insurance
proceeds to the Obligations in accordance with this Section and Section 1.3(c);
provided, further that in the case of insurance proceeds pertaining to any
Credit Party other than Borrower, such insurance proceeds shall be applied to
the Loans owing by Borrower. All insurance proceeds that are to be made
available to Borrower to replace, repair, restore or rebuild the Collateral
shall be applied by Agent to reduce the outstanding principal balance of the
Revolving Loan (which application shall not result in a permanent reduction of
the Revolving Loan Commitment) and upon such application, Agent shall establish
a Reserve against the Borrowing Base in an amount equal to the amount of such
proceeds so applied. All insurance proceeds made available to any Credit Party
that is not a Borrower to replace, repair, restore or rebuild Collateral shall
be deposited in a cash collateral account. Thereafter, such funds shall be made
available to such Credit Party to provide funds to replace, repair, restore or
rebuild the Collateral as follows: (i) Borrower shall request a Revolving Credit
Advance or release from the cash collateral account be made to such Credit Party
in the amount requested to be released; (ii) so long as the conditions set forth
in Section 2.2

-34-



--------------------------------------------------------------------------------



 



have been met, Revolving Lenders shall make such Revolving Credit Advance or
Agent shall release funds from the cash collateral account; and (iii) in the
case of insurance proceeds applied against the Revolving Loan, the Reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Revolving Credit Advance. To the extent not used to replace,
repair, restore or rebuild the Collateral, such insurance proceeds (excluding
any amounts required to be paid to creditors (other than Lenders) holding Liens
permitted under Section 6.7) shall be applied in accordance with Section 1.3(c);
provided, that in the case of insurance proceeds pertaining to any Credit Party
other than Borrower, such insurance proceeds shall be applied to the Loans owing
by Borrower. Nothing herein shall be deemed to prohibit Borrower from naming any
other creditor who holds a Lien permitted under Section 6.7 as a loss payee or
additional insured, directing any insurer to pay proceeds of any insurance
policy to such creditor or granting such creditor rights consistent with those
granted to Agent hereunder in respect of any insurance maintained with respect
to the property or assets subject to such Lien.
          5.5 Compliance with Laws. Each Credit Party shall comply with all
federal, state, local and foreign laws and regulations applicable to it,
including ERISA, labor laws, and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
          5.6 Supplemental Disclosure. From time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of an Event of Default) or at
Credit Parties’ election, the Credit Parties shall supplement each Disclosure
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter hereafter arising that, if existing or occurring at
the date of this Agreement, would have been required to be set forth or
described in such Disclosure Schedule or as an exception to such representation
or that is necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.
          5.7 Intellectual Property. Each Credit Party will conduct its business
and affairs without infringement of or interference with any Intellectual
Property of any other Person in any material respect and shall comply in all
material respects with the terms of its Licenses.
          5.8 Environmental Matters. Each Credit Party shall and shall cause
each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate in compliance with all Environmental Laws and
Environmental Permits other than noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (b) except as could not reasonably
be expected to have a Material Adverse Effect, implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary

-35-



--------------------------------------------------------------------------------



 



to comply with Environmental Laws and Environmental Permits pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of its Real Estate; (c) notify Agent promptly after such Credit Party
becomes aware of any violation of Environmental Laws or Environmental Permits or
any Release on, at, in, under, above, to, from or about any Real Estate that, in
each case, is reasonably likely to result in Environmental Liabilities in excess
of $2,000,000; and (d) promptly forward to Agent a copy of any order, notice,
request for information or any communication or report received by such Credit
Party in connection with any such violation or Release or any other matter
relating to any Environmental Laws or Environmental Permits that could
reasonably be expected to result in Environmental Liabilities in excess of
$2,000,000 in each case whether or not the Environmental Protection Agency or
any Governmental Authority has taken or threatened any action in connection with
any such violation, Release or other matter.
          5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord’s agreement, mortgagee agreement or Bailee Letter,
as applicable, from the lessor of each leased property (other than property
leased to Borrower by Snead Family I, L.L.C., a Virginia limited liability
company pursuant to that Lease dated June 24, 1996 (as in effect on the date
hereof, the “Vacant Land Lease” as long as (i) such property remains subject to
the Vacant Land Lease and (ii) no Collateral is stored or located on such
property), mortgagee of owned property or bailee with respect to any warehouse,
processor or converter facility or other location where Collateral is stored or
located, which agreement or letter shall contain a waiver or subordination of
all Liens or claims that the landlord, mortgagee or bailee may assert against
the Collateral at that location, and shall otherwise be reasonably satisfactory
in form and substance to Agent. With respect to such locations or warehouse
space leased or owned as of the Original Closing Date and thereafter, if Agent
has not received a landlord or mortgagee agreement or Bailee Letter as of the
Original Closing Date (or, if later, as of the date such location is acquired or
leased), Borrower’s Eligible Inventory at that location shall, in Agent’s
discretion, be excluded from the Borrowing Base or be subject to Rent Reserves
or such other Reserves referenced in Section 1.7(b)(iii). After the Original
Closing Date, no real property or warehouse space shall be leased by any Credit
Party and no Inventory shall be shipped to a processor or converter under
arrangements established after the Closing Date without (i) a 30 days’ prior
written notice to Agent describing and identifying such real properties,
warehouses, processors and converters, as the case may be, if the book value of
all Inventory at all such other real estate properties and warehouses,
including, without limitation, the book value of all Inventory shipped or to be
shipped to all such processors and converters, is less than $10,000,000 in the
aggregate and (ii) the prior written consent of Agent (which consent, in Agent’s
discretion, may be conditioned upon the exclusion from the Borrowing Base of
Eligible Inventory at that location or the establishment of Reserves acceptable
to Agent) and unless and until a satisfactory landlord agreement or Bailee
Letter, as appropriate, shall first have been obtained with respect to such
location, if the book value of all Inventory at all such other real estate
properties and warehouses, including, without limitation, the book value of all
Inventory shipped or to be shipped to all such processors and converters, is
$10,000,000 or more in the aggregate. Each Credit Party shall timely and fully
pay and perform its obligations in all material respects under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.

-36-



--------------------------------------------------------------------------------



 



          5.10 [Intentionally Omitted].
          5.11 Post-Closing Matters
          (a) On or prior to July 30, 2010, Credit Parties shall deliver to
Agent a Control Letter relating to the account numbered 26031120, which shall be
in form and substance satisfactory to Agent.
          (b) On or prior to June 11, 2010, Credit Parties shall deliver or
cause to be delivered to Agent a satisfactory evidence that the insurance
policies required by Section 5.4 are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements, in favor of Agent, on behalf of Lenders, which shall be in form
and substance satisfactory to Agent.
          5.12 Further Assurances.
          (a) Each Credit Party executing this Agreement agrees that it shall
and shall cause each other Credit Party to, at such Credit Party’s expense and
upon the reasonable request of Agent, duly execute and deliver, or cause to be
duly executed and delivered, to Agent such further instruments and do and cause
to be done such further acts as may be necessary or proper in the reasonable
opinion of Agent to carry out more effectively the provisions and purposes of
this Agreement and each Loan Document.
          (b) Each Credit Party shall (i) cause each Person, upon its becoming a
Domestic Subsidiary of such Credit Party (provided that this shall not be
construed to constitute consent by any of the Lenders to any transaction not
expressly permitted by the terms of this Agreement), promptly to guaranty the
Obligations and to grant to Agent, for the benefit of Agent and Lenders, a
security interest in the personal property (other than real property, Equipment
and Fixtures) of such Domestic Subsidiary to secure the Obligations and
(ii) pledge, or cause to be pledged, to Agent, for the benefit of Agent and
Lenders, all of the Stock of such Domestic Subsidiary to secure the Obligations.
Each Credit Party shall pledge, or cause to be pledged, to Agent, for the
benefit of Agent and Lenders, 66% of the outstanding voting Stock and 100% of
the outstanding nonvoting Stock of any person upon its becoming a first tier
Foreign Subsidiary of any Credit Party. The documentation for such guaranty,
security and pledge shall be substantially similar to the Loan Documents
executed concurrently herewith with such modifications as are reasonably
requested by Agent.
6. NEGATIVE COVENANTS
          Each Credit Party executing this Agreement jointly and severally
agrees as to all Credit Parties that from and after the date hereof until the
Termination Date:
          6.1 Mergers, Subsidiaries, Etc. No Credit Party shall directly or
indirectly, by operation of law or otherwise, (a) form or acquire any Subsidiary
other than the formation or acquisition of a Subsidiary that constitutes a
Permitted Acquisition, or (b) merge with, consolidate with, or convey, transfer,
lease or otherwise dispose of, or acquire all or substantially all of the assets
or Stock of, or otherwise combine with or acquire, any Person, except upon not
less than five (5) Business Days prior written notice to Agent, (A) any

-37-



--------------------------------------------------------------------------------



 



Subsidiary of the Borrower may merge with, or dissolve or liquidate into, the
Borrower or a wholly-owned Subsidiary of the Borrower which is a Domestic
Subsidiary, provided that the Borrower or such wholly-owned Subsidiary which is
a Domestic Subsidiary shall be the continuing or surviving entity and all
actions required to maintain perfected Liens on the Stock of the surviving
entity and other Collateral in favor of Agent shall have been completed and
(B) any Inactive Subsidiary may dissolve, liquidate or wind up its affairs.
Notwithstanding the foregoing, Borrower (or Holdings, so long as
contemporaneously therewith, all assets so acquired are transferred to
Borrower), may acquire all or substantially all of the assets, which assets are
located in the United States, or Stock of any Person organized under the laws of
any State in the United States or the District of Columbia (the “Target”) (in
each case, a “Permitted Acquisition”) subject to the satisfaction of each of the
following conditions:
          (i) Agent shall receive written notice of such proposed Permitted
Acquisition at least fifteen (15) Business Days prior to the consummation of
such proposed Permitted Acquisition (or such lesser period as agreed by the
Agent in its sole discretion), which notice shall include a reasonably detailed
description of such proposed Permitted Acquisition;
          (ii) such Permitted Acquisition shall only comprise a business, or
those assets of a business, of the type engaged in by Borrower as of the Closing
Date or a business reasonably related thereto, and which business would not
subject Agent or any Lender to regulatory or third party approvals that would be
reasonably likely to have an adverse effect on Agent’s or any Lender’s exercise
of its rights and remedies under this Agreement or any other Loan Documents
other than approvals applicable to the exercise of such rights and remedies with
respect to Borrower prior to such Permitted Acquisition;
          (iii) such Permitted Acquisition shall be consensual and shall have
been approved by the Target’s board of directors or selling shareholders or
equivalent body;
          (iv) the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Liens permitted by
Section 6.7);
          (v) at or prior to the closing of any Permitted Acquisition, Agent
will be granted a first priority perfected Lien (subject to Liens permitted
under Section 6.7) in all assets (other than any real property, Equipment or
Fixtures) acquired pursuant thereto or in the assets (other than any real
property, Equipment or Fixtures) and Stock of the Target, any Person upon
becoming a Subsidiary of a Credit Party pursuant to any Permitted Acquisition
shall guarantee the Obligations and join this Agreement as a Credit Party, and
Holdings and Borrower and the Target shall have executed such documents and
taken such actions as may be required by Agent in connection therewith;
          (vi) concurrently with delivery of the notice referred to in clause
(i) above, Borrower shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent:
               (A) Audited financial statements of the Target (or, if not
available, other financial information reasonably satisfactory to Agent);

-38-



--------------------------------------------------------------------------------



 



               (B) a pro forma consolidated balance sheet, income statement and
cash flow statement of Holdings, its Subsidiaries and the business and
operations being acquired (“Acquisition Pro Forma”) and either:
                    (I) such Acquisition Pro Forma shall reflect that
(x) Liquidity is at least $10,000,000 immediately prior to and after giving
effect to such Permitted Acquisition and all Loans funded in connection
therewith, if any, and (y) on a pro forma basis, Holdings and its Subsidiaries
would have on a consolidated basis a Fixed Charge Coverage Ratio of not less
than 1.00 : 1.00 for the four quarter period reflected in the Compliance
Certificate most recently delivered to Agent pursuant to Annex E prior to the
consummation of such Permitted Acquisition (calculated as if such Permitted
Acquisition and all Loans funded in connection therewith had been made on the
first day of such period); or
                    (II) no Revolving Credit Advances shall be outstanding
immediately prior to such Permitted Acquisition, on the date of such Acquisition
or immediately after giving effect to such Permitted Acquisition;
               (C) projections covering the one (1) year period commencing on
the anticipated date of such Permitted Acquisition and otherwise prepared in
accordance with the Projections and based upon historical financial data of a
recent date reasonably satisfactory to Agent, taking into account such Permitted
Acquisition;
               (D) a certificate of the chief financial officer of Holdings and
Borrower to the effect that: (x) Borrower (after taking into consideration all
rights of contribution and indemnity Borrower has against Holdings and each
other Subsidiary of Holdings) will be Solvent upon the consummation of the
Permitted Acquisition and (y) the Acquisition Pro Forma fairly presents the
financial condition of Holdings and Borrower (on a consolidated basis) as of the
date thereof after giving effect to the Permitted Acquisition; and
               (E) if requested by Agent, the Credit Parties shall deliver
written information relating to their due diligence investigation with respect
to the Target and such Permitted Acquisition; provided, that if such written
information is subject to confidentiality restrictions, Agent shall enter into a
confidentiality agreement which is in form and substance reasonably satisfactory
to Agent (and, if applicable, the Target);
          (vii) on or prior to the date of such Permitted Acquisition, Agent
shall have received copies of the acquisition agreement and related agreements
and instruments, and all opinions, certificates, lien search results and other
documents and information reasonably requested by Agent, including those
specified in the last sentence of Section 5.9; and

-39-



--------------------------------------------------------------------------------



 



          (viii) no Default or Event of Default shall then exist or would exist
immediately after giving effect thereto.
Notwithstanding the foregoing, the Accounts and Inventory of the Target shall
not be included in Eligible Accounts and Eligible Inventory until field
examinations and appraisals of Target and/or its assets have been satisfactorily
completed (and with respect to such Accounts and Inventory of the Target, Agent
shall have the right to adjust the criteria of Eligible Accounts and Eligible
Inventory, adjust advance rates and establish Reserves in its Permitted
Discretion); it being understood and agreed that, if Borrower requests such
field examination and appraisal, Agent agrees to use reasonable efforts to have
such field examination and appraisal completed (in each case, with Borrower’s
cooperation with appraisers, Agent and its agents in an effort to facilitate and
promptly conclude any such field examination and appraisal) within the time
period that is customary and reasonable for completion of such field examination
and appraisal; provided that field examinations and appraisals in connection
with Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.
          6.2 Investments; Loans and Advances. Except as otherwise expressly
permitted by this Section 6, no Credit Party shall make or permit to exist any
investment in, or make, accrue or permit to exist loans or advances of money to,
any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that: (a) Credit Parties may hold investments
comprised of accounts payable or notes payable, chattel paper or stock or other
securities acquired pursuant to negotiated agreements with respect to settlement
of an Account Debtor’s delinquent Accounts in the ordinary course of business,
consistent with past practices, or in connection with the bankruptcy or
reorganization of suppliers or customers; (b) each Credit Party may maintain its
existing investments in its Subsidiaries as of the Closing Date; (c) so long as
(x) no Default or Event of Default has occurred and is continuing and
(y) Liquidity immediately prior to making an investment pursuant to this clause
(c) is at least $10,000,000, Borrower may make investments, subject to Control
Letters in favor of Agent for the benefit of Lenders, in (i) marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency thereof maturing within one year from the date of acquisition
thereof, (ii) commercial paper maturing no more than one year from the date of
creation thereof and currently having the highest rating obtainable from at
least two of the following: Standard & Poor’s Ratings Group, Moody’s Investors
Service, Inc. and Fitch Investors Services and issued by any Person organized
under the laws of any state of the United States, (iii) certificates of deposit
maturing no more than one year from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States of America,
each having combined capital, surplus and undivided profits of not less than
$300,000,000 and having a senior unsecured rating of “A” or better by a
nationally recognized rating agency (an “A Rated Bank”), (iv) time deposits
maturing no more than thirty (30) days from the date of creation thereof with A
Rated Banks and (v) any mutual fund that has substantially all of its assets
invested continuously in one or more of the investments described in clauses
(i) through (iv) above, (d) so long as (x) no Default or Event of Default has
occurred and is continuing, (y) the outstanding Revolving Loan balance does not
exceed $5,000,000 and (z) Liquidity is at least $15,000,000, Borrower may make
investments in taxable or tax-free money market mutual funds that (i) comply
with the criteria set forth in Securities and Exchange Commission Rule 2a-7
under the Investment Company Act of 1940, and (ii) are either rated A by
Standard & Poor’s Ratings Group and A by Moody’s Investors

-40-



--------------------------------------------------------------------------------



 



Service, Inc. or have portfolio assets of at least $2,000,000,000, (e) Credit
Parties may endorse negotiable instructions held for collection in the ordinary
course of business, (f) Credit Parties may extend trade credit to customers in
the ordinary course of business and consistent with past practices, (g) Credit
Parties may prepay expenses in the ordinary course of business and consistent
with past practices, (h) Credit Parties may make deposits representing purchase
price for asset purchases permitted hereunder, (i) Credit Parties may deposit
cash with banks or other depository institutions in the course of establishing
and maintaining the Cash Management Systems described on Annex C, (j) Credit
Parties may receive investments as the non-cash portion of consideration
received in connection with transactions permitted pursuant to Section 6.8, and
(k) Credit Parties may make other investments not exceeding $5,000,000 in the
aggregate at any time outstanding. For the avoidance of doubt, nothing in this
Section 6.2 shall prohibit any Credit Parties from making any investment, loans
or advances permitted under Section 6.1, 6.3, 6.4, 6.6 or 6.13 or pledges or
deposits permitted under Section 6.7.
          6.3 Indebtedness.
          (a) No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c) and
refinancings thereof or amendments or modifications thereof that do not have the
effect of increasing the principal amount thereof (except, in the case of
refinancing, by an amount equal to unpaid interest and premium thereon and
reasonable fees and expenses incurred in connection with such refinancing) or
changing the amortization thereof (other than to extend the same); (ii) the
Loans and the other Obligations; (iii) unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded under applicable law; (iv) existing Indebtedness described in
Disclosure Schedule (6.3) and refinancings thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof (except, in the case of refinancing, by an amount equal to unpaid
interest and premium thereon and reasonable fees and expenses incurred in
connection with such refinancing) or changing the amortization thereof (other
than to extend the same) and that are otherwise on terms and conditions (other
than any increase in pricing due to then prevailing market conditions at the
time of such refinancing) no less favorable to the Credit Parties, taken as a
whole, than the terms of the Indebtedness being refinanced, amended or modified;
(v) Indebtedness consisting of intercompany loans and advances made by Borrower
to any other Credit Party that is a Guarantor (other than Holdings and a
Guarantor that is an Inactive Subsidiary) or by any such Guarantor (other than
Holdings and a Guarantor that is an Inactive Subsidiary) to Borrower; provided,
that: (A) such intercompany Indebtedness is evidenced by a subordinated demand
note (collectively, the “Intercompany Notes”) executed and delivered by Borrower
to each such Guarantor, and by each such Guarantor to Borrower (including,
without limitation, the Intercompany Note executed and delivered on the Original
Closing Date), which Intercompany Notes shall be pledged (and in the case of the
Intercompany Note dated as of the Original Closing Date, have been pledged) and
delivered to Agent pursuant to the applicable Pledge Agreement or Security
Agreement as additional collateral security for the Obligations; (B) Borrower
shall accurately record all intercompany transactions on its books and records;
(C) the obligations of Borrower under any such Intercompany Notes shall be
subordinated to the Obligations of Borrower hereunder in a manner reasonably
satisfactory to Agent; (D) at the time any such intercompany loan or advance is
made by Borrower and after giving effect thereto, Borrower shall be Solvent;
(E) no Default or

-41-



--------------------------------------------------------------------------------



 



Event of Default would occur and be continuing after giving effect to any such
proposed intercompany loan; and (F) the aggregate amount of all such
intercompany loans shall not exceed an aggregate principal amount of $5,000,000
at any one time outstanding; (vi) amounts owing by Borrower to Holdings as a
result of taxes paid or owing by Holdings to Governmental Authorities as a
result of the assets or operations of Borrower as long as all such amounts are
evidenced by Intercompany Notes, (vii) loans made by Borrower to Holdings to the
extent necessary to permit Holdings to (I) pay operating expenses incurred in
the ordinary course of business consistent with past practices as in existence
on the Original Closing Date (as long as (A) Holdings promptly upon its receipt
thereof uses the proceeds of such loans to pay such operating expenses, B) such
loans are repaid or reduced to zero by crediting such operating expenses of
Holdings against such loans within twelve (12) months of the date made and
(C) such loans are evidenced by Intercompany Notes) and (II) pay Dividends to
the extent permitted by Section 6.13(d) or make Stock Repurchases permitted by
Section 6.13(e) (as long as (A) Holdings promptly upon its receipt thereof uses
the proceeds of such loans to pay such Dividends or make such Stock Repurchases
and (B) such loans are evidenced by Intercompany Notes); (viii) Indebtedness
owing by Holdings to Borrower in an aggregate principal amount not to exceed
$8,000,000 arising as a result of the Refinancing under and as defined in the
Original Credit Agreement, including a payment, on the Original Closing Date, on
a guaranty by Borrower of Prior Lender Obligations under and as defined in the
Original Credit Agreement; (ix) Indebtedness in an aggregate principal amount at
any time outstanding not to exceed $35,000,000 secured by Liens permitted by
Section 6.7(d) as long as, in each case, such Indebtedness has terms that are
consistent with the terms of similar financings in then prevailing market
conditions and Agent shall have received such access agreements or mortgagee
waivers, all in form and substance satisfactory to Agent, in its sole
discretion, as Agent may request in connection with such Indebtedness, and
refinancings thereof with the proceeds of other Indebtedness secured by Liens
permitted by Section 6.7(d) as long as, in each case, (x) the aggregate amount
of such refinancing Indebtedness, when taken together with the aggregate amount
of all other Indebtedness incurred in reliance on this Section 6.3(a)(ix), does
not exceed $35,000,000 in an aggregate principal amount at any time outstanding,
(y) such refinancing Indebtedness has terms that are consistent with the terms
of similar financings in then prevailing market conditions and (z) Agent shall
have received such access agreements or mortgagee waivers, all in form and
substance satisfactory to Agent, in its sole discretion, as Agent may request in
connection with such refinancing Indebtedness; (x) unsecured Subordinated Debt
in an aggregate principal amount at any time outstanding not to exceed
$30,000,000, and any refinancing of such Subordinated Debt with the proceeds of
other unsecured Subordinated Debt as long as the aggregate amount of such
refinancing Subordinated Debt, when together with the aggregate amount of all
other Subordinated Debt incurred in reliance on this Section 6.3(a)(x), does not
exceed $30,000,000 in an aggregate principal amount at any time outstanding;
(xi) unsecured Indebtedness incurred pursuant to Rate Contracts entered into by
the Borrower or any of its Subsidiaries in the ordinary course of their business
for bona fide hedging purposes and not for speculation; (xii) Indebtedness in
respect of deposits held under forward purchasing arrangements entered into with
customers in the ordinary course of business for bona fide hedging purposes and
not for speculation in an aggregate outstanding amount not to exceed $1,000,000;
(xiii) Indebtedness in respect of performance, bid, surety, appeal or similar
bonds or completion or performance guarantees or in respect of workers’
compensation claims or self-insurance obligations, in each case in the ordinary
course of business consistent with past

-42-



--------------------------------------------------------------------------------



 



practices in an aggregate outstanding. amount not to exceed $2,000,000; (xiv)
customary indemnification, reimbursement or similar obligations and warranties
under leases and other contracts in the ordinary course of business consistent
with past practices; (xv) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within five (5) Business Days after its incurrence;
and (xvi) other unsecured Indebtedness not to exceed $10,000,000 in the
aggregate at any time outstanding, any refinancing of such unsecured
Indebtedness with the proceeds of other unsecured Indebtedness as long as the
aggregate amount of such refinancing unsecured Indebtedness, when together with
the aggregate amount of all other unsecured Indebtedness incurred in reliance on
this Section 6.3(a)(xvi), does not exceed $10,000,000 at any time outstanding.
          (b) No Credit Party shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity, other than (i) the Obligations; (ii) Indebtedness other than the
Obligations secured by a Lien permitted under Section 6.7 if the asset securing
such Indebtedness has been sold or otherwise disposed of in accordance with
Sections 6.8(b) or 6.8(c); (iii) Indebtedness (A) permitted by Section 6.3(a)(i)
upon any refinancing thereof in accordance with Section 6.3(a)(i), (B) permitted
by Section 6.3(a)(iv) upon any refinancing thereof in accordance with
Section 6.3(a)(iv), (C) permitted by Section 6.3(a)(ix) upon any refinancing
thereof in accordance with Section 6.3(a)(ix), (D) permitted by
Section 6.3(a)(x) upon any refinancing thereof in accordance with
Section 6.3(a)(x) and (D) permitted by Section 6.3(a)(xvi) upon any refinancing
thereof in accordance with Section 6.3(a)(xvi); (iv) Indebtedness permitted by
Sections 6.3(a)(i), 6.3(a)(iv), 6.3(a)(ix) or 6.3(a)(xvi) as long as
(A) Borrowing Availability is at least $10,000,000 immediately after giving
effect to the proposed purchase, redemption, defeasance or prepayment and
Revolving Credit Advances, if any, used to fund such purchase, redemption,
defeasance or prepayment and (B) no Default or Event of Default has occurred and
is continuing or would result after giving effect to any such purchase,
redemption, defeasance or prepayment and Revolving Credit Advances, if any, used
to fund such purchase, redemption, defeasance or prepayment; and (v) as
otherwise permitted in Section 6.13.
          6.4 Employee Loans and Affiliate Transactions.
          (a) No Credit Party shall enter into or be a party to any transaction
with any other Credit Party or any Affiliate thereof except:
               (i) as expressly permitted by this Agreement;
               (ii) in the ordinary course of and pursuant to the reasonable
requirements of such Credit Party’s business and upon fair and reasonable terms
that are no less favorable to such Credit Party than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of such
Credit Party; or
               (iii) transactions or payments pursuant to any employee, officer
or director compensation or benefit plans or other compensation arrangements
entered into in the ordinary course of business and consistent with past
practices.

-43-



--------------------------------------------------------------------------------



 



All such transactions involving payment in excess of $250,000 existing as of the
date hereof are described in Disclosure Schedule (6.4(a)).
          (b) No Credit Party shall enter into any lending or borrowing
transaction with any employees of any Credit Party, except loans to its
respective employees on an arm’s-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $10,000 to any employee and up to
a maximum of $500,000 in the aggregate at any one time outstanding.
          6.5 Capital Structure and Business. If all or part of a Credit Party’s
Stock is pledged to Agent, that Credit Party shall not issue additional Stock
unless such Stock is pledged to Agent as security for the Obligations. No Credit
Party shall amend its charter or bylaws in a manner that would adversely affect
Agent’s or Lenders’ interest under the Loan Documents or such Credit Party’s
duty or ability to repay the Obligations. No Credit Party shall engage in any
business other than the businesses currently engaged in by it or businesses
reasonably related thereto.
          6.6 Guaranteed Indebtedness. No Credit Party shall create, incur,
assume or permit to exist any Guaranteed Indebtedness except (a) by endorsement
of instruments or items of payment for deposit to the general account of any
Credit Party, and (b) for Guaranteed Indebtedness incurred for the benefit of
any other Credit Party if the primary obligation is expressly permitted by this
Agreement.
          6.7 Liens. No Credit Party shall create, incur, assume or permit to
exist any Lien on or with respect to its Accounts or any of its other properties
or assets (whether now owned or hereafter acquired) except for (a) Permitted
Encumbrances; (b) Liens in existence on the date hereof and summarized on
Disclosure Schedule (6.7) securing Indebtedness outstanding on such date and
permitted by Section 6.3(a)(iv), including replacement Liens on the property
currently subject to such Liens securing Indebtedness permitted by
Section 6.3(a)(iv); (c) Liens created after the date hereof by conditional sale
or other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures acquired
by any Credit Party in the ordinary course of business (provided, that such
Liens attach only to the assets subject to such agreement or purchase money debt
(and the proceeds and products thereof) and such Indebtedness is incurred within
twenty (20) days following such purchase and does not exceed 100% of the
purchase price of the subject assets) or is refinanced, amended or modified in
accordance with Section 6.3(a)(i); (d) Liens created after the Closing Date on
any real property, Equipment or Fixtures (other than Liens permitted by
Section 6.7(c)) owned or acquired by any Credit Party securing Indebtedness
permitted by Section 6.3(a)(ix) as long as Agent shall have received such access
agreements or mortgagee waivers, all in form and substance satisfactory to
Agent, in its sole discretion, as Agent may request in connection with such
Indebtedness; (e) Liens (including the right of set-off) in favor of a bank or
other depository institution arising as a matter of law encumbering deposits;
(f) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business; (g) any interest or title
of a lessor or sublessor under any lease entered into by a Credit Party as a
lessee or sublessee; (h) Liens in favor of collecting banks arising by operation
of law under Section 4-210 of the Code or, with respect to collecting banks
located in the State of New York, under 4-208 of the Code; (i) Liens

-44-



--------------------------------------------------------------------------------



 



in favor of customs and revenue authorities arising as a matter of law which
secure payment of customs duties in connection with the importation of goods in
the ordinary course of business and (j) Liens other than Liens on Collateral not
otherwise permitted under this Section 6.7 securing obligations of the Credit
Parties that do not exceed $1,000,000 in the aggregate at any time. In addition,
no Credit Party shall become a party to any agreement, note, indenture or
instrument, or take any other action, that would prohibit or otherwise restrict
the creation of a Lien on any of its properties or other assets which are of the
type that constitutes Collateral in favor of Agent, on behalf of itself and
Lenders, as additional collateral for the Obligations; except for
(x) prohibitions or restrictions on the creation of Liens on cash deposits
pledged in the ordinary course of business to the extent such pledges are
permitted by this Agreement provided that any such prohibition or restriction
relates only to the creation of Liens on the cash deposits that are pledged; (y)
customary restrictions on the creation of Liens on the property permitted by to
be disposed under Section 6.8(b) or 6.8(c) contained in any agreement relating
to the disposition of such property pending the consummation of such
disposition, so long as such restrictions on the creation of Liens apply only to
such property to be disposed of and (z) customary provisions in contracts
restricting the assignment thereof to the extent such restriction constitutes a
restriction on creation of Liens; and it also being understood and agreed that
any prohibition or restriction on the creation of Liens contained in the notes,
indentures or instruments governing Liens permitted pursuant to Section 6.7(c)
and Section 6.7(d) shall relate only to the asset or assets subject to such
permitted Liens and shall not relate to any asset or assets constituting
Collateral.
          6.8 Sale of Stock and Assets. No Credit Party shall sell, transfer,
convey, assign or otherwise dispose of any of its properties or other assets,
including the Stock of any of its Subsidiaries (whether in a public or a private
offering or otherwise) or any of its Accounts, other than (a) the sale of
Inventory in the ordinary course of business, (b) the sale or other disposition
by a Credit Party in the ordinary course of such Credit Parties’ business to any
Person other than an Affiliate of a Credit Party of obsolete, worn-out or
surplus Inventory or of obsolete, worn-out, surplus or idle Equipment or
Fixtures, (c) dispositions (other than of (i) the Stock of any Subsidiary of any
Credit Party or (ii) any Accounts of any Credit Party) not otherwise permitted
under this Section 6.8 which are made for fair market value; provided, that
(i) at the time of any disposition, no Event of Default shall exist or shall
result from such disposition, (ii) not less than 75% of the aggregate sales
price from such disposition shall be paid in cash, and (iii) the aggregate fair
market value of all assets so sold by the Credit Parties and their Subsidiaries,
together, shall not exceed in any Fiscal Year $15,000,000, (d) the sale of Real
Estate located at 1351 Belman Rd., Fredericksburg, Virginia, (the “Real Estate
Held for Sale”), (e) dispositions of cash and investments permitted by
Section 6.2(c) or 6.2(d), (f) non-exclusive licenses and sublicenses granted by
a Credit Party and leases or subleases (by a Credit Party as lessor or
sublessor) to third parties in the ordinary course of Credit Parties’ business
not interfering with the business of the Credit Parties or any of their
Subsidiaries, (g) Restricted Payments permitted under Section 6.13,
(h) dispositions of past due Accounts in connection with the collection or
compromise thereof; provided, that the Account Debtor is financially troubled or
distressed; provided, further, that after the occurrence and during the
continuance of an Event of Default, such disposition shall only be made upon the
prior written consent of Agent, (i) as long as no Default or Event of Default
has occurred and is continuing or would result after giving effect thereto, the
surrender or waiver of contractual rights or settlement, release or surrender of
any contract, tort or other litigation claims in the ordinary course of
business, (j)

-45-



--------------------------------------------------------------------------------



 



abandonment, cancellation or other disposition of Intellectual Property (which
such Credit Party reasonably in good faith determines is not useful to its
business) in the ordinary course of business and which does not materially
interfere with the ordinary conduct of the business of any Credit Party,
(k) mergers and consolidations permitted by Section 6.1, (l) dissolutions,
liquidations or other discontinuance of existence of a Subsidiary of the
Borrower permitted by Section 6.1, (m) the granting of consensual Liens
permitted under Section 6.7, and (n) the sale of Stock in an Inactive
Subsidiary.
          6.9 ERISA. No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a Lien on any asset of a Credit Party with respect to any Title IV
Plan or Multiemployer Plan or (ii) an ERISA Event to the extent such ERISA Event
would reasonably be expected to have a Material Adverse Effect. No Credit Party
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Plan.
          6.10 Financial Covenants. Borrower shall not breach or fail to comply
with any of the Financial Covenants.
          6.11 Hazardous Materials. No Credit Party shall cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Real Estate where such Release would (a) violate in any respect, or
form the basis for any Environmental Liabilities under, any Environmental Laws
or Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities that could not reasonably be
expected to have create liabilities in excess of $2,000,000.
          6.12 Sale-Leasebacks. No Credit Party shall engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets, except for a sale and subsequent leaseback of a portion of the Real
Estate located at: 825 North Lane Avenue, Jacksonville, Duvall County, Florida.
          6.13 Restricted Payments. No Credit Party shall make any Restricted
Payment, except (a) intercompany loans and advances between Borrower and
Guarantors to the extent permitted by Section 6.3, and payments with respect
thereto, (b) dividends and distributions by any wholly-owned Subsidiary of the
Borrower paid to the Borrower or any wholly-owned Subsidiary of the Borrower,
(c) employee loans permitted under Section 6.4(b), (d) Borrower may pay cash
dividends in respect of its Stock to Holdings which Holdings promptly upon its
receipt thereof uses to make cash dividends in respect of its Stock (and
Holdings is permitted to pay such cash dividends in respect of its Stock)
(“Dividends”) as long as (A) Liquidity is at least $10,000,000 immediately after
giving effect to the proposed Dividend and Revolving Credit Advances, if any,
used to fund such Dividend and (B) no Default or Event of Default has occurred
and is continuing or would result after giving effect to any such Dividend and
Revolving Credit Advances, if any, used to fund such Dividend, (e) Borrower may
pay cash dividends in respect of its Stock to Holdings which Holdings promptly
upon its receipt thereof uses to redeem, purchase, repurchase or retire, or
obtain the surrender of, any outstanding Stock in Holdings, or any outstanding
warrants, options or other rights to acquire such Stock (and Holdings is
permitted to redeem, purchase, repurchase or retire, or obtain the surrender of,

-46-



--------------------------------------------------------------------------------



 



any outstanding Stock in Holdings, or any outstanding warrants, options or other
rights to acquire such Stock) (“Stock Repurchase”) as long as (A) Liquidity is
at least $10,000,000 immediately after giving effect to the proposed Stock
Repurchase and Revolving Credit Advances, if any, used to fund such Stock
Repurchase, and (B) no Default or Event of Default has occurred and is
continuing or would result after giving effect to any such Stock Repurchase and
Revolving Credit Advances, if any, used to fund such Stock Repurchase), (f) any
Credit Party may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents, (g) in the event the Borrower
files a consolidated, combined, unitary or similar type income tax return with
Holdings, the Borrower may make distributions to Holdings to permit Holdings to
pay federal and state income taxes then due and payable, franchise taxes and
other similar licensing expenses incurred in the ordinary course of business
provided, that the amount of such distribution shall not be greater than the
amount of such taxes or expenses that would have been due and payable by the
Borrower and its relevant Subsidiaries had the Borrower not filed a
consolidated, combined, unitary or similar type return with Holdings, (h) the
Credit Parties may make payments on the Subordinated Debt to the extent
permitted under the applicable subordination agreement between the holders of
such Subordinated Debt and Agent and (i) the Borrower and Holdings may make
Restricted Payments not otherwise permitted hereunder to the extent required to
be made pursuant to and in accordance with the terms any stock option plans or
other benefit plans for management and employees of the Borrower and its
Subsidiaries in the ordinary course of business and consistent with past
practices.
          6.14 Change of Corporate Name or Location; Change of Fiscal Year. No
Credit Party shall (a) change its name as it appears in official filings in the
state of its incorporation or other organization, (b) change its chief executive
office, principal place of business, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case without at least thirty (30) days prior written
notice to Agent and after Agent’s written acknowledgment that any reasonable
action requested by Agent in connection therewith, including to continue the
perfection of any Liens in favor of Agent, on behalf of Lenders, in any
Collateral, has been completed or taken (which written acknowledgment the Agent
shall give reasonably promptly after such actions have been completed or taken),
and provided, that any such new location shall be in the continental United
States. No Credit Party shall change its Fiscal Year without ninety (90) days’
advance written notice to Agent. Nothing in this Section 6.14 shall prohibit any
liquidation, dissolution or other discontinuance of the existence of a
Subsidiary of the Borrower permitted under Section 6.1.
          6.15 No Impairment of Intercompany Transfers. No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement and the other Loan
Documents) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary of Borrower to
Borrower except customary conditions and restrictions contained in agreements
relating to a sale or disposition of a Subsidiary permitted hereunder, provided
that such restrictions and conditions apply only to such Subsidiary to be sold
or disposed of.

-47-



--------------------------------------------------------------------------------



 



          6.16 [Intentionally Omitted].
          6.17 Holdings. At all times after the Original Closing Date, Holdings
shall not engage in any trade or business, or own any assets (other than
(i) assets which it owns as of the Closing Date and (ii) other assets as long as
the fair market value of all such assets does not exceed $1,000,000 in the
aggregate at any time) or incur any Indebtedness or Guaranteed Indebtedness
(other than the Obligations) and intercompany Indebtedness permitted by
Section 6.3(a)(vii).
          6.18 Inactive Subsidiaries. No Inactive Subsidiary shall (a) acquire
any assets, (b) incur any liabilities (whether to an Affiliate or otherwise)
other than for franchise taxes, maintenance fees and other de minimus expenses
or (c) engage in any active trade or business.
          6.19 Vacant Land Lease No Credit Party shall store or maintain, or
permit to be stored or maintained, any Collateral on the property that is
subject to the Vacant Land Lease.
7. TERM
          7.1 Termination. The financing arrangements contemplated hereby shall
be in effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
          7.2 Survival of Obligations Upon Termination of Financing
Arrangements. Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
          8.1 Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:
          (a) Borrower (i) fails to make any payment of principal of the Loans
or any of the other Obligations when due and payable, (ii) fails to make any
payment of interest on, or

-48-



--------------------------------------------------------------------------------



 



Fees owing in respect of, the Loans or any of the other Obligations within three
(3) days after the same is due and payable or (iii) fails to pay or reimburse
Agent or Lenders for any expense reimbursable hereunder or under any other Loan
Document within ten (10) days following Agent’s demand for such reimbursement or
payment of expenses.
          (b) Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Sections 1.4, 1.8, 5.4(a), 5.11 or 6, or any of the
provisions set forth in Annexes C or G, respectively.
          (c) Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for three (3) Business Days
or more.
          (d) Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for thirty (30) days or more.
          (e) A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party in
excess of $10,000,000 in the aggregate (including (x) undrawn committed or
available amounts and (y) amounts owing to all creditors under any combined or
syndicated credit arrangements), or (ii) causes, or permits any holder of such
Indebtedness or Guaranteed Indebtedness or a trustee to cause (after giving
effect to any applicable grace or notice period), Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $10,000,000 in the aggregate to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral to be demanded in respect thereof, in each
case, regardless of whether such default is waived, or such right is exercised,
by such holder or trustee.
          (f) Any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect (other than (i) immaterial errors not
exceeding the greater of (1) $1,000,000 or (2) 2.5% of the Borrowing
Availability as such Borrowing Availability is calculated after giving effect to
the correction of such errors and (ii) errors understating the amount of the
Borrowing Base), or any representation or warranty herein or in any Loan
Document or in any written statement, report, financial statement or certificate
(other than a Borrowing Base Certificate) made or delivered to Agent or any
Lender by any Credit Party is untrue or incorrect in any material respect as of
the date when made or deemed made.
          (g) Any Collateral with a fair market value of the greater of (1)
$500,000 and (2) 2.5% of the Borrowing Availability or more are attached,
seized, levied upon or subjected to a writ or distress warrant, or come within
the possession of any receiver, trustee, custodian or assignee for the benefit
of creditors of any Credit Party and such condition continues for thirty
(30) days or more.

-49-



--------------------------------------------------------------------------------



 



          (h) A case or proceeding is commenced against any Credit Party seeking
a decree or order in respect of such Credit Party (i) under the Bankruptcy Code
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of such Credit Party, and such case or proceeding
shall remain undismissed or unstayed for sixty (60) days or more or a decree or
order granting the relief sought in such case or proceeding is granted by a
court of competent jurisdiction.
          (i) Any Credit Party (i) files a petition seeking relief under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner to the institution of proceedings thereunder or to the filing
of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party’s assets, (iii) makes an assignment for the benefit of creditors, or
(iv) takes any action in furtherance of any of the foregoing, or (v) admits in
writing its inability to, or is generally unable to, pay its debts as such debts
become due.
          (j) A final judgment or judgments for the payment of money in excess
of $2,000,000 in the aggregate at any time are outstanding against one or more
of the Credit Parties (excluding amounts covered by insurance to the extent the
relevant independent third party insurer has not denied coverage therefor), and
the same are not, within thirty (30) days after the entry thereof, discharged or
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay.
          (k) Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
          (l) Any Change of Control occurs.
          8.2 Remedies.
          (a) If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice,
suspend the Revolving Loan facility with respect to additional Advances and/or
the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional Letter of Credit Obligations shall be made or
incurred in Agent’s sole discretion (or in the sole discretion of the Requisite
Lenders, if such suspension occurred at their direction) so long as such Default
or Event of Default is continuing. If any Event of Default has occurred and is
continuing, Agent may (and at the written request of Requisite Lenders shall),
without notice except as otherwise expressly

-50-



--------------------------------------------------------------------------------



 



provided herein, increase the rate of interest applicable to the Loans and the
Letter of Credit Fees to the Default Rate.
          (b) If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice:
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) reduce the
Revolving Loan Commitment from time to time; (iii) declare all or any portion of
the Obligations, including all or any portion of any Loan to be forthwith due
and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrower and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Commitments shall be immediately terminated and all of the Obligations,
including the Revolving Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.
          8.3 Waivers by Credit Parties. Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent’s taking possession or
control of, or to Agent’s replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
          9.1 Assignment and Participations.
          (a) Subject to the terms of this Section 9.1, any Lender may make an
assignment to a Qualified Assignee or to any other Person acceptable to Agent
of, or sale of participations in, at any time or times, the Loan Documents,
Loans, Letter of Credit Obligations and any Commitment or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall: (i) require the
consent of Agent (which consent shall not be unreasonably withheld or delayed
with respect to a Qualified Assignee) and the execution of an assignment
agreement (an “Assignment Agreement” substantially in the form attached hereto
as Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory
to, and acknowledged by, Agent and Borrower, which shall not to be unreasonably
withheld or delayed; provided, however, that assignments by Non-Funding Lenders
shall be subject to Agent’s prior written consent in all instances in the sole
discretion of Agent; (ii) be conditioned on such assignee Lender representing to
the assigning Lender and Agent that it is purchasing the applicable Loans to be
assigned to it for its own account, for investment purposes and not with a view
to the distribution

-51-



--------------------------------------------------------------------------------



 



thereof; (iii) after giving effect to any such partial assignment, the assignee
Lender shall have Commitments in an amount at least equal to $10,000,000 and the
assigning Lender shall have retained Commitments in an amount at least equal to
$10,000,000; (iv) include a payment to Agent of an assignment fee of $3,500, and
(v) so long as no Event of Default has occurred and is continuing, require the
consent of the Borrower, which shall not be unreasonably withheld or delayed and
shall be deemed granted if not objected to within ten (10) Business Days
following notice thereof to Borrower (it being understood and agreed that, so
long as no Event of Default has occurred and is continuing, the Borrower may
withhold its consent to an assignment by a Lender if the Borrower demonstrates
to the satisfaction of the Agent, in its sole discretion, that the assignee is a
direct business competitor (or an Affiliate thereof) of the Borrower within ten
(10) Business Days following notice of such assignment to Borrower). In the case
of an assignment by a Lender under this Section 9.1, the assignee shall have, to
the extent of such assignment, the same rights, benefits and obligations as all
other Lenders hereunder. The assigning Lender shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. Borrower hereby acknowledges
and agrees that any assignment shall give rise to a direct obligation of
Borrower to the assignee and that the assignee shall be considered to be a
“Lender”. In all instances, each Lender’s liability to make Loans hereunder
shall be several and not joint and shall be limited to such Lender’s Pro Rata
Share of the applicable Commitment. In the event Agent or any Lender assigns or
otherwise transfers all or any part of the Obligations, Agent or any such Lender
shall so notify Borrower and Borrower shall, upon the request of Agent or such
Lender, execute new Notes in exchange for the Notes, if any, being assigned.
Notwithstanding the foregoing provisions of this Section 9.1(a), any Lender may
at any time pledge the Obligations held by it and such Lender’s rights under
this Agreement and the other Loan Documents to a Federal Reserve Bank, and any
lender that is an investment fund may assign the Obligations held by it and such
Lender’s rights under this Agreement and the other Loan Documents to another
investment fund managed by the same investment advisor; provided, that no such
pledge to a Federal Reserve Bank shall release such Lender from such Lender’s
obligations hereunder or under any other Loan Document.
          (b) Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrower hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). Solely for purposes of Sections 1.13,
1.15, 1.16 and 9.8 subject to clause (f) of this Section 9.1, Borrower
acknowledges and agrees that a participation shall give rise to a direct
obligation of Borrower to the participant and the participant shall be
considered to be a “Lender”. Except as set forth in the preceding sentence
neither Borrower nor any other Credit Party shall have any obligation or duty to
any participant. Neither Agent nor any Lender (other than the Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with the Lender selling a participation as if no such sale had occurred.

-52-



--------------------------------------------------------------------------------



 



          (c) Except as expressly provided in this Section 9.1, no Lender shall,
as between Borrower and that Lender, or Agent and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Loans, the Notes or other Obligations owed to such Lender.
          (d) Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and
the preparation of informational materials for, and the participation of
management in meetings with, potential assignees or participants. Each Credit
Party executing this Agreement shall certify the correctness, completeness and
accuracy of all descriptions of the Credit Parties and their respective affairs
contained in any selling materials provided by it and all other information
provided by it and included in such materials, except that any Projections
delivered by Borrower shall only be certified by Borrower as having been
prepared by Borrower in compliance with the representations contained in
Section 3.4(c).
          (e) A Lender may furnish any information concerning Credit Parties in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.
          (f) So long as no Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 1.16(a), increased
costs under Section 1.16(b), an inability to fund LIBOR Loans under
Section 1.16(c), or withholding taxes in accordance with Section 1.15(a).
          (g) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”), may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing by the Granting Lender to Agent and
Borrower, the option to provide to Borrower all or any part of any Loans that
such Granting Lender would otherwise be obligated to make to Borrower pursuant
to this Agreement; provided, that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan; and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if such Loan were made by such
Granting Lender. No SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). Any SPC may (i) with notice to, but without the prior written
consent of, Borrower and Agent and without paying any processing fee therefor
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by Borrower and Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 9.1(g) may

-53-



--------------------------------------------------------------------------------



 



not be amended without the prior written consent of each Granting Lender, all or
any of whose Loans are being funded by an SPC at the time of such amendment. For
the avoidance of doubt, the Granting Lender shall for all purposes, including
without limitation, the approval of any amendment or waiver of any provision of
any Loan Document or the obligation to pay any amount otherwise payable by the
Granting Lender under the Loan Documents, continue to be the Lender of record
hereunder.
          (h) Nothing contained in this Section 9 shall be construed to require
the consent of any party for the Swing Line Lender to make a Swing Lien Advance.
          9.2 Appointment of Agent. GE Capital is hereby appointed to act on
behalf of all Lenders as Agent under this Agreement and the other Loan
Documents. The provisions of this Section 9.2 are solely for the benefit of
Agent and Lenders and no Credit Party nor any other Person shall have any rights
as a third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person. Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents. The duties of Agent shall be mechanical and administrative
in nature and Agent shall not have, or be deemed to have, by reason of this
Agreement, any other Loan Document or otherwise a fiduciary relationship in
respect of any Lender. Except as expressly set forth in this Agreement and the
other Loan Documents, Agent shall not have any duty to disclose, and shall not
be liable for failure to disclose, any information relating to any Credit Party
or any of their respective Subsidiaries or any Account Debtor that is
communicated to or obtained by GE Capital or any of its Affiliates in any
capacity. Neither Agent nor any of its Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Lender for any action taken or omitted to be taken by it hereunder or under any
other Loan Document, or in connection herewith or therewith, except for damages
caused by its or their own gross negligence or willful misconduct.
          If Agent shall request instructions from Requisite Lenders,
Supermajority Revolving Lenders or all affected Lenders with respect to any act
or action (including failure to act) in connection with this Agreement or any
other Loan Document, then Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
Requisite Lenders, Supermajority Revolving Lenders, or all affected Lenders, as
the case may be, and Agent shall not incur liability to any Person by reason of
so refraining. Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Agent, be contrary to law or the terms of this Agreement or any
other Loan Document, (b) if such action would, in the opinion of Agent, expose
Agent to Environmental Liabilities or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Loan Document in accordance with the instructions
of Requisite Lenders, Supermajority Revolving Lenders or all affected Lenders,
as applicable.

-54-



--------------------------------------------------------------------------------



 



          9.3 Agent’s Reliance, Etc. Neither Agent nor any of its Affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for damages caused by
its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Agent: (a) may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
          9.4 GE Capital and Affiliates. With respect to its Commitments
hereunder, GE Capital shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise the same as
though it were not Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include GE Capital in its individual capacity. GE
Capital and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party, any of their Affiliates and any
Person who may do business with or own securities of any Credit Party or any
such Affiliate, all as if GE Capital were not Agent and without any duty to
account therefor to Lenders. GE Capital and its Affiliates may accept fees and
other consideration from any Credit Party for services in connection with this
Agreement or otherwise without having to account for the same to Lenders. Each
Lender acknowledges the potential conflict of interest between GE Capital as a
Lender holding disproportionate interests in the Loans and GE Capital as Agent.
          9.5 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

-55-



--------------------------------------------------------------------------------



 



          9.6 Indemnification. Lenders agree to indemnify Agent (to the extent
not reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and each other Loan Document, to the extent that Agent is not
reimbursed for such expenses by Credit Parties.
          9.7 Successor Agent. Agent may resign at any time by giving not less
than thirty (30) days’ prior written notice thereof to Lenders and Borrower.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.
          9.8 Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.9(f),

-56-



--------------------------------------------------------------------------------



 



each Lender is hereby authorized at any time or from time to time, without prior
notice to any Credit Party or to any Person other than Agent, any such notice
being hereby expressly waived, to offset and to appropriate and to apply any and
all balances held by it at any of its offices for the account of Borrower or any
Guarantor (regardless of whether such balances are then due to Borrower or any
Guarantor) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of Borrower or any
Guarantor against and on account of any of the Obligations that are not paid
when due; provided that the Lender exercising such offset rights shall give
notice thereof to the affected Credit Party promptly after exercising such
rights. Any Lender exercising a right of setoff or otherwise receiving any
payment on account of the Obligations in excess of its Pro Rata Share thereof
shall purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares, (other than offset rights exercised by any
Lender with respect to Sections 1.13, 1.15 or 1.16). If a Non-Funding Lender or
Impacted Lender receives any such payment as described in the previous sentence,
such Lender shall turn over such payments to Agent in an amount that would
satisfy the cash collateral requirements set forth in Section 9.9(a)(ii). Each
Lender’s obligation under this Section 9.8 shall be in addition to and not in
limitation of its obligations to purchase a participation in an amount equal to
its Pro Rata Share of the Swing Line Loans under Section 1.1. Borrower and each
Guarantor agrees, to the fullest extent permitted by law, that (a) any Lender
may exercise its right to offset with respect to amounts in excess of its Pro
Rata Share of the Obligations and may sell participations in such amounts so
offset to other Lenders and holders and (b) any Lender so purchasing a
participation in the Loans made or other Obligations held by other Lenders or
holders may exercise all rights of offset, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Loans and the other Obligations in the amount
of such participation. Notwithstanding the foregoing, if all or any portion of
the offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without interest.
          9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
          (a) Advances; Payments.
               (i) Revolving Lenders shall refund or participate in the Swing
Line Loan in accordance with clauses (iii) and (iv) of Section 1.1(c). If the
Swing Line Lender declines to make a Swing Line Loan or if Swing Line
Availability is zero, Agent shall notify Revolving Lenders, promptly after
receipt of a Notice of Revolving Advance and in any event prior to 1:00 p.m.
(New York time) on the date such Notice of Revolving Advance is received, by
telecopy, telephone or other similar form of transmission. Each Revolving Lender
shall make the amount of such Lender’s Pro Rata Share of such Revolving Credit
Advance available to Agent in same day funds by wire transfer to Agent’s account
as set forth in Annex H not later than 3:00 p.m. (New York time) on the
requested funding date, in the case of an Index Rate Loan and not later than
11:00 a.m. (New York time) on the requested funding date in the case of a LIBOR
Loan. After receipt of such wire transfers (or, in the Agent’s sole discretion,
before

-57-



--------------------------------------------------------------------------------



 



receipt of such wire transfers), subject to the terms hereof, Agent shall make
the requested Revolving Credit Advance to Borrower. All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.
               (ii) Not less than once during each calendar week or more
frequently at Agent’s election (each, a “Settlement Date”), Agent shall advise
each Lender by telephone, or telecopy of the amount of such Lender’s Pro Rata
Share of principal, interest and Fees paid for the benefit of Lenders with
respect to each applicable Loan. Provided that each Lender has funded all
payments and Revolving Credit Advances required to be made by it and purchased
all participations required to be purchased by it under this Agreement and the
other Loan Documents as of such Settlement Date, Agent shall pay to each Lender
such Lender’s Pro Rata Share of principal, interest and Fees paid by Borrower
since the previous Settlement Date for the benefit of such Lender on the Loans
held by it. To the extent that any Lender (a “Non-Funding Lender”) has failed to
fund all such payments and Revolving Credit Advances or failed to fund the
purchase of all such participations, Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower and hold, in a non-interest bearing account, all
payments received by Agent for the benefit of any Non-Funding Lender pursuant to
this Agreement as cash collateral for any unfunded reimbursement obligations of
such Non-Funding Lender until the Obligations are paid in full in cash, all
Letter of Credit Obligations have been discharged or cash collateralized and all
Commitments have been terminated, and upon such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Non-Funding Lender.
Any amounts owing by a Non-Funding Lender to Agent which are not paid when due
shall accrue interest at the interest rate applicable during such period to
Revolving Loans that are Index Rate Loans. Such payments shall be made by wire
transfer to such Lender’s account (as specified by such Lender in Annex H or the
applicable Assignment Agreement) not later than 1:00 p.m. (Chicago time) on the
next Business Day following each Settlement Date.
          (b) Availability of Lender‘s Pro Rata Share. Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each funding date. If such Pro Rata Share is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith within five (5) Business Days following
Agent’s demand, Agent shall promptly notify Borrower and Borrower shall
immediately repay such amount to Agent. Nothing in this Section 9.9(b) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Revolving Lender or to relieve
any Revolving Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Borrower may have against any Revolving Lender as a
result of any default by such Revolving Lender hereunder. To the extent that
Agent advances funds to Borrower on behalf of any Revolving Lender and is not
reimbursed therefor on the same Business Day as such Advance is made, Agent
shall be entitled to retain for its account all interest accrued on such Advance
until reimbursed by the applicable Revolving Lender.
          (c) Return of Payments.

-58-



--------------------------------------------------------------------------------



 



               (i) If Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
               (ii) If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
          (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make
any Revolving Credit Advance, pay any Letter of Credit Obligation or any other
payment required by it hereunder, or to purchase any participation in any Swing
Line Loan to be made or purchased by it on the date specified therefor shall not
relieve any other Lender (each such other Revolving Lender, an “Other Lender”)
of its obligations to make such Revolving Credit Advance or purchase such
participation on such date, but neither Agent nor, other than as expressly set
forth herein, any Other Lender shall be responsible for the failure of any
Non-Funding Lender to make an Advance, purchase a participation or make any
other payment required hereunder. Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be (or be, or have its Loans and Commitments, included in
the determination of “Requisite Lenders” or “Supermajority Revolving Lenders” or
“Lenders directly affected” pursuant to Section 11.2) for any voting or consent
rights under or with respect to any Loan Document. Moreover, for the purposes of
determining Requisite Lenders and Supermajority Revolving Lenders, the Loans and
Commitments held by Non-Funding Lenders shall be excluded from the total Loans
and Commitments outstanding. At Borrower’s request, Agent or a Person acceptable
to Agent shall have the right with Agent’s consent and in Agent’s sole
discretion (but shall have no obligation) to purchase from any Non-Funding
Lender, and each Non-Funding Lender agrees that it shall, at Agent’s request,
sell and assign to Agent or such Person, all of the Commitments of that
Non-Funding Lender for an amount equal to the principal balance of all Loans
held by such Non-Funding Lender and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment Agreement. In addition, a Lender that is a
Non-Funding Lender on account of its failure to fund payments and Revolving
Credit Advances described in Section 9.9(a)(ii) above or purchases of
participations described in Section 9.9(a)(ii) above shall not earn and shall
not be entitled to receive, and the Borrower shall not be required to pay, such
Lender’s portion of the fees payable pursuant to Section 1.9(b) during the time
such Lender is a Non-Funding Lender. In the event that any reallocation of
Letter of Credit Obligations occurs pursuant to paragraph (b) of Annex C, during
the period of time that such reallocation remains in effect, the Letter of
Credit Fee payable with respect to such reallocated portion shall be payable to
(A) all Revolving Lenders based on their pro rata share of such reallocation or
(B) to the L/C Issuer for any remaining portion not reallocated to any other
Revolving Lenders.

-59-



--------------------------------------------------------------------------------



 



          (e) Dissemination of Information. Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s gross negligence or willful misconduct.
Lenders acknowledge that Borrower is required to provide Financial Statements
and Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.
          (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders. With respect to any action by Agent
to enforce the rights and remedies of Agent and the Lenders under this Agreement
and the other Loan Documents, each Lender hereby consents to the jurisdiction of
the court in which such action is maintained, and agrees to deliver its Notes to
Agent to the extent necessary to enforce the rights and remedies of Agent for
the benefit of the Lenders under the Mortgages in accordance with the provisions
hereof.
          (g) Procedures. Agent is hereby authorized by each Credit Party and
each other Person to whom any Obligations are owed to establish procedures (and
to amend such procedures from time to time) to facilitate administration and
servicing of the Loans and other matters incidental thereto. Without limiting
the generality of the foregoing, Agent is hereby authorized to establish
procedures to make available or deliver, or to accept, notices, documents and
similar items on, by posting to or submitting and/or completion on, E-Systems.
The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.
10. SUCCESSORS AND ASSIGNS
          10.1 Successors and Assigns. This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agent, Lenders and their respective successors and assigns (including, in
the case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein. No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders. Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be void.
The terms and provisions of this Agreement are for the purpose of defining the
relative rights and obligations of each Credit Party, Agent and Lenders

-60-



--------------------------------------------------------------------------------



 



with respect to the transactions contemplated hereby and no Person shall be a
third party beneficiary of any of the terms and provisions of this Agreement or
any of the other Loan Documents.
11. MISCELLANEOUS
          11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the GE Capital
Fee Letter between Agent and Borrower shall survive the execution and delivery
of this Agreement and shall continue to be binding obligations of the parties.
          11.2 Amendments and Waivers.
          (a) Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrower, and by Requisite Lenders,
Supermajority Revolving Lenders or all affected Lenders, as applicable. Except
as set forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Requisite Lenders.
          (b) No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that increases the percentage
advance rates set forth in the definition of the Borrowing Base, or that makes
less restrictive the nondiscretionary criteria for exclusion from Eligible
Accounts and Eligible Inventory set forth in Sections 1.6 and 1.7, shall be
effective unless the same shall be in writing and signed by Agent, Supermajority
Revolving Lenders and Borrower. No amendment, modification, termination or
waiver of or consent with respect to any provision of this Agreement that waives
compliance with the conditions precedent set forth in Section 2.2 to the making
of any Loan or the incurrence of any Letter of Credit Obligations shall be
effective unless the same shall be in writing and signed by Agent, Requisite
Lenders and Borrower. Notwithstanding anything contained in this Agreement to
the contrary, no waiver or consent with respect to any Default or any Event of
Default shall be effective for purposes of the conditions precedent to the
making of Loans or the incurrence of Letter of Credit Obligations set forth in
Section 2.2 unless the same shall be in writing and signed by Agent, Requisite
Lenders and Borrower.
          (c) No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed to directly affect all Lenders); (ii) reduce the principal of, rate of
interest on or Fees payable with respect to any Loan or Letter of Credit
Obligations of any affected Lender; (iii) extend any scheduled payment date

-61-



--------------------------------------------------------------------------------



 



(other than payment dates of mandatory prepayments under
Section 1.3(b)(ii)-(iv)) or final maturity date of the principal amount of any
Loan of any affected Lender; (iv) waive, forgive, defer, extend or postpone any
payment of interest or Fees as to any affected Lender; (v) release any Guaranty
or, except as otherwise permitted herein or in the other Loan Documents,
release, or permit any Credit Party to sell or otherwise dispose of, any
Collateral with a value exceeding $5,000,000 in the aggregate (which action
shall be deemed to directly affect all Lenders); (vi) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Loans that
shall be required for Lenders or any of them to take any action hereunder; and
(vii) amend or waive this Section 11.2 or the definitions of the terms
“Requisite Lenders” or “Supermajority Revolving Lenders” insofar as such
definitions affect the substance of this Section 11.2. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent or L/C Issuer under this Agreement or any other Loan Document shall be
effective unless in writing and signed by Agent or L/C Issuer, as the case may
be, in addition to Lenders required hereinabove to take such action. No
amendment, modification or waiver of this Agreement or any Loan Document
altering the ratable treatment of Obligations arising under Secured Rate
Contracts resulting in such Obligations being junior in right of payment to
principal on the Loans or resulting in Obligations owing to any Secured Swap
Provider becoming unsecured (other than release of Liens in accordance with the
terms hereof), in each case in a manner adverse to any Secured Swap Provider,
shall be effective without the written consent of GE Capital. Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification, termination or waiver shall be required for Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.
          (d) If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”):
               (i) requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clause (ii) below being referred to as “Non
Consenting Lender”);
               (ii) requiring the consent of Supermajority Revolving Lenders,
the consent of Requisite Lenders is obtained, but the consent of Supermajority
Revolving Lenders is not obtained; or
then, so long as Agent is not a Non Consenting Lender, at Borrower’s request
Agent, or a Person reasonably acceptable to Agent, shall have the right with
Agent’s consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from such Non Consenting Lenders, and such Non Consenting Lenders agree
that they shall, upon Agent’s request, sell and assign to Agent or such Person,
all of the Commitments of such Non Consenting Lenders for an amount

-62-



--------------------------------------------------------------------------------



 



equal to the principal balance of all Loans held by the Non Consenting Lenders
and all accrued interest and Fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
          (e) Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against Agent and Lenders, and so long
as no suits, actions proceedings, or claims are pending or threatened against
any Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities, Agent shall deliver to Borrower termination statements,
mortgage releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.
          11.3 Fees and Expenses. Borrower shall reimburse (i) Agent for all
fees, costs and expenses (including the reasonable fees and expenses of all of
its counsel, advisors, consultants and auditors) and (ii) Agent (and, with
respect to clauses (c) and (d) below, all Lenders) for all fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors (including environmental and management consultants and appraisers)
incurred in connection with the negotiation, preparation and filing and/or
recordation of the Loan Documents and incurred in connection with:
          (a) any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or Related Transactions
Documents or advice in connection with the administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;
          (b) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to Agent by virtue of
the Loan Documents, including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Loans during the pendency of one or more Events of Default; provided, that
no Person shall be entitled to reimbursement under this clause (c) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person’s gross negligence or willful
misconduct;
          (c) any attempt to enforce any remedies of Agent or any Lender against
any or all of the Credit Parties or any other Person that may be obligated to
Agent or any Lender by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent, such reimbursement shall be limited to one counsel for all such Lenders;

-63-



--------------------------------------------------------------------------------



 



          (d) any workout or restructuring of the Loans during the pendency of
one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders; and
          (e) efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.
          11.4 No Waiver. Agent’s or any Lender’s failure, at any time or times,
to require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.
          11.5 Remedies. Agent’s and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.
          11.6 Severability. Wherever possible, each provision of this Agreement
and the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.

-64-



--------------------------------------------------------------------------------



 



          11.7 Conflict of Terms. Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, if any provision contained in this Agreement
conflicts with any provision in any of the other Loan Documents, the provision
contained in this Agreement shall govern and control.
          11.8 Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintain the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential for a period of two (2) years following receipt
thereof, except that Agent and each Lender may disclose such information (a) to
Persons employed or engaged by Agent or such Lender; (b) to any bona fide
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process; (d) as, on the advice of Agent’s or
such Lender’s counsel, is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
Litigation to which Agent or such Lender is a party; or (f) that ceases to be
confidential through no fault of Agent or any Lender.
          11.9 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
CREDIT

-65-



--------------------------------------------------------------------------------



 



PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
          11.10 Notices.
          (a) Addresses. All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on the applicable signature page hereto, (ii) posted to Intralinks®
(to the extent such system is available and set up by or at the direction of
Agent prior to posting) in an appropriate location by uploading such notice,
demand, request, direction or other communication to www.intralinks.com, faxing
it to 866-545-6600 with an appropriate bar-code fax coversheet or using such
other means of posting to Intralinks® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent or (iv) addressed to such
other address as shall be notified in writing (A) in the case of the Borrower,
Agent and the Swing Line Lender, to the other parties hereto and (B) in the case
of all other parties, to the Borrower and Agent. Transmissions made by
electronic mail or E-Fax to Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to Borrower, and (z) if receipt of such
transmission is acknowledged by Agent.
          (b) Effectiveness.
               (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Section 1 shall be effective until received
by Agent.

-66-



--------------------------------------------------------------------------------



 



               (ii) The posting, completion and/or submission by any Credit
Party of any communication pursuant to an E-System shall constitute a
representation and warranty by the Credit Parties that any representation,
warranty, certification or other similar statement required by the Loan
Documents to be provided, given or made by a Credit Party in connection with any
such communication is true, correct and complete except as expressly noted in
such communication or E-System.
          (c) Each Lender shall notify Agent in writing of any changes in the
address to which notices to such Lender should be directed, of addresses of its
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as Agent shall
reasonably request.
          (d) Electronic Transmissions
               (i) Authorization. Subject to the provisions of clause (a) above,
each of Agent, Lenders, each Credit Party and each of their Affiliates and each
director, officer, employee, agent, trustee, representative, attorney,
accountant and each insurance, environmental, legal, financial and other advisor
and other consultants and their agents of any of their Affiliates, is authorized
(but not required) to transmit, post or otherwise make or communicate, in its
sole discretion, Electronic Transmissions in connection with any Loan Document
and the transactions contemplated therein. Each Credit Party, Agent and each
Lender hereto acknowledges and agrees that the use of Electronic Transmissions
is not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.
               (ii) Signatures. Subject to the provisions of clause (a) above,
(i)(A) no posting to any E-System shall be denied legal effect merely because it
is made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

-67-



--------------------------------------------------------------------------------



 



               (iii) Separate Agreements. All uses of an E-System shall be
governed by and subject to, in addition to this Section 11.10, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related agreements executed or contractual
obligations entered into by Agent and Credit Parties in connection with the use
of such E-System.
               (iv) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY
LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of the
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
          11.11 Section Titles. The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
          11.12 Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
          11.13 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

-68-



--------------------------------------------------------------------------------



 



          11.14 Press Releases and Related Matters. Each Credit Party executing
this Agreement agrees that neither it nor its Affiliates will in the future
issue any press releases or other public disclosure using the name of GE Capital
or its affiliates without at least two (2) Business Days’ prior notice to GE
Capital and without the prior written consent of GE Capital unless (and only to
the extent that) such Credit Party or Affiliate is required to do so under law
(including as a requisite part of reports required to be filed with the
Securities and Exchange Commission), and then, in any event, such Credit Party
or Affiliate will consult with GE Capital before issuing such press release or
other public disclosure. Each Credit Party consents to the publication by Agent
or any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using Borrower’s name, product photographs, logo
or trademark. Agent or such Lender shall provide a draft of any advertising
material to each Credit Party for review and comment prior to the publication
thereof. Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
          11.15 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Credit Party for liquidation or reorganization, should any Credit Party
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
          11.16 Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 11.9 and 11.13, with its counsel.
          11.17 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
          11.18 Patriot Act Notice. Each Lender subject to the USA Patriot Act
of 2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.
12. RESTATEMENT OF ORIGINAL CREDIT AGREEMENT

-69-



--------------------------------------------------------------------------------



 



          (a) The parties hereto agree that, on the Closing Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto:
               (i) the Original Credit Agreement shall be deemed to be amended
and restated in its entirety in the form of this Agreement;
               (ii) all Existing Obligations outstanding on the Closing Date
shall, to the extent not paid on the Closing Date, be deemed to be Obligations
outstanding hereunder;
               (iii) the guaranties and Collateral Documents, including the
Liens created thereunder in favor of Agent for the benefit of Agent and Lenders
or in favor of Agent and Lenders, as applicable, and securing payment of the
Existing Obligations, as amended and restated on the Closing Date, shall remain
in full force and effect with respect to the Obligations and are hereby
reaffirmed; and
               (iv) all references in the other Loan Documents to the Original
Credit Agreement shall be deemed to refer without further amendment to this
Agreement.
          (b) The parties acknowledge and agree that this Agreement and the
other Loan Documents do not constitute a novation, payment and reborrowing or
termination of the Existing Obligations and that all such Existing Obligations
are in all respects continued and outstanding as Obligations under this
Agreement and the Notes with only the terms being modified from and after the
Closing Date of this Agreement as provided in this Agreement, the Notes and the
other Loan Documents.
[Signature Pages Follow]

-70-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

            BORROWER:

INSTEEL WIRE PRODUCTS COMPANY, a North
Carolina corporation
      By:   /s/ Michael C. Gazmarian         Name:   Michael C. Gazmarian      
  Title:   VP, CFO and Treasurer        AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
      By:   /s/ Michael R. Todorow         Duly Authorized Signatory           
 

Signature Page to
the Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          The following Persons are signatories to this Agreement in their
capacity as Credit Parties and not as Borrowers.

            INSTEEL INDUSTRIES, INC., a North Carolina corporation
      By:   /s/ Michael C. Gazmarian         Name:   Michael C. Gazmarian       
Title:   VP, CFO and Treasurer        INTERCONTINENTAL METALS CORPORATION, a
North Carolina corporation
      By:   /s/ Michael C. Gazmarian         Name:   Michael C. Gazmarian       
Title:   VP and Treasurer     

Signature Page to
the Second Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A (Recitals)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DEFINITIONS
          Capitalized terms used in the Loan Documents shall have (unless
otherwise provided elsewhere in the Loan Documents) the following respective
meanings and all references to Sections, Exhibits, Schedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules or Annexes of
or to the Agreement:`
          “Account Debtor” means any Person who may become obligated to any
Credit Party under, with respect to, or on account of, an Account, Chattel Paper
or General Intangibles (including a payment intangible).
          “Accounting Changes” has the meaning ascribed thereto in Annex G.
          “Accounts” means all “accounts,” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.
          “Advance” means any Revolving Credit Advance or Swing Line Advance, as
the context may require.
          “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 5% or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person, (c) each
of such Person’s officers, directors, joint venturers and partners and (d) in
the case of Borrower, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of Borrower. For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.

A-1



--------------------------------------------------------------------------------



 



          “Agent” means GE Capital in its capacity as Agent for Lenders or its
successor appointed pursuant to Section 9.7.
          “Agreement” means the Credit Agreement by and among Borrower, the
other Credit Parties party thereto, GE Capital, as Agent and Lender and the
other Lenders from time to time party thereto, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
          “Appendices” has the meaning ascribed to it in the recitals to the
Agreement.
          “Applicable L/C Margin” means the per annum fee, from time to time in
effect, payable with respect to outstanding Letter of Credit Obligations as
determined by reference to Section 1.5(a).
          “Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Revolver Index Margin and the
Applicable Revolver LIBOR Margin.
          “Applicable Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Index Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
          “Applicable Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Revolving Loan, as determined by reference to Section 1.5(a).
          “Applicable Unused Line Fee Margin” means the per annum fee, from time
to time in effect, payable in respect of Borrower’s non-use of committed funds
pursuant to Section 1.9(b), which fee is determined by reference to
Section 1.5(a).
          “Assignment Agreement” has the meaning ascribed to it in
Section 9.1(a).
          “Bailee Letter” means bailee letters, in form and substance
satisfactory to Agent and its counsel delivered to Agent pursuant to
Section 5.9.
          “Bankruptcy Code” means the provisions of Title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq.
          “Bill-and-Hold Account” means an Account arising with respect to goods
that are sold on a bill-and-hold basis.
          “Blocked Accounts” has the meaning ascribed to it in Annex C.
          “Borrower” has the meaning ascribed thereto in the preamble to the
Agreement.
          “Borrower Pledge Agreement” means the Pledge Agreement dated as of the
Original Closing Date executed by Borrower in favor of Agent, on behalf of
itself and Lenders, pledging all Stock of Intercontinental and all Intercompany
Notes owing to or held by it.

A-2



--------------------------------------------------------------------------------



 



          “Borrowing Availability” means as of any date of determination the
lesser of (i) the Maximum Amount less any Reserves established by Agent at such
time and (ii) the Borrowing Base, in each case, less the sum of the Revolving
Loan and Swing Line Loan then outstanding.
          “Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:
     (a) up to 85% of the book value of Borrower’s Eligible Accounts at such
time; plus
     (b) (i) the lesser of (x) up to 75% of the book value of Eligible
Inventory, valued at the lower of cost (determined on a first-in, first-out
basis) or market and (y) 85% of the most recently appraised NOLV of Eligible
Inventory;
in each case, less any Reserves established by Agent in its Permitted Discretion
at such time.
          “Borrowing Base Certificate” means a certificate to be executed and
delivered from time to time by Borrower’s Chief Financial Officer, or another
responsible officer of Borrower having substantially the same authority and
responsibility or otherwise acceptable to Agent in the form attached to the
Agreement as Exhibit 4.1(b).
          “Business Day” means any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the States of Illinois
and/or New York and in reference to LIBOR Loans shall mean any such day that is
also a LIBOR Business Day.
          “Capital Expenditures” means, with respect to any Person, all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) by
such Person during any measuring period for any fixed assets or improvements or
for replacements, substitutions or additions thereto, that have a useful life of
more than one year and that are required to be capitalized under GAAP.
          “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.
          “Capital Lease Obligation” means, with respect to any Capital Lease of
any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
          “Cash Collateral Account” has the meaning ascribed to it Annex B.
          “Cash Equivalents” has the meaning ascribed to it in Annex B.
          “Cash Management Systems” has the meaning ascribed to it in
Section 1.8.

A-3



--------------------------------------------------------------------------------



 



          “Change of Control” means any of the following: (a) any person or
group of persons (within the meaning of the Securities Exchange Act of 1934)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the issued and outstanding shares of
capital Stock of Holdings having the right to vote for the election of directors
of Holdings under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Holdings (together with any new directors
whose election by the board of directors of Holdings or whose nomination for
election by the Stockholders of Holdings was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; (c) Holdings ceases to
own and control all of the economic and voting rights associated with all of the
outstanding capital Stock of Borrower or (d) Holdings ceases to own and control
all of the economic and voting rights associated with all of the outstanding
capital Stock of any of its Subsidiaries other than Borrower.
          “Charges” means all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Credit Party,
(d) any Credit Party’s ownership or use of any properties or other assets, or
(e) any other aspect of any Credit Party’s business.
          “Chattel Paper” means any “chattel paper,” as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Credit Party, wherever located.
          “Closing Date” means June 2, 2010.
          “Closing Checklist” means the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Agreement, the other Loan Documents and the
transactions contemplated thereunder, substantially in the form attached hereto
as Annex D.
          “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

A-4



--------------------------------------------------------------------------------



 



          “Collateral” means the property covered by the Security Agreement and
the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.
          “Collateral Documents” means the Security Agreement, the Pledge
Agreements, the Guaranties, the Patent Security Agreement, the Trademark
Security Agreement, the Copyright Security Agreement and all similar agreements
entered into guaranteeing payment of, or granting a Lien upon property as
security for payment of, the Obligations.
          “Collateral Reports” means the reports with respect to the Collateral
referred to in Annex F.
          “Collection Account” means that certain account of Agent, account
number 502-328-54 in the name of Agent at DeutscheBank Trust Company Americas in
New York, New York ABA No. 021 001 033, or such other account as may be
specified in writing by Agent as the “Collection Account.”
          “Commitment Termination Date” means the earliest of (a) June 2, 2015,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 8.2(b), and (c) the date of indefeasible
prepayment in full by Borrower of the Loans and the cancellation and return (or
stand-by guarantee) of all Letters of Credit or the cash collateralization of
all Letter of Credit Obligations pursuant to Annex B, and the permanent
reduction of the Commitments to zero dollars ($0).
          “Commitments” means (a) as to any Lender, the aggregate of such
Lender’s Revolving Loan Commitment (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment) as
set forth on Annex J to the Agreement or in the most recent Assignment Agreement
executed by such Lender and (b) as to all Lenders, the aggregate of all Lenders’
Revolving Loan Commitments (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Revolving Loan Commitment),
which aggregate commitment was One Hundred Million Dollars ($100,000,000) on the
First A&R Closing Date and which aggregate commitment was reduced to
Seventy-Five Million Dollars ($75,000,000) on the Closing Date, as to each of
clauses (a) and (b), as such Commitments may be reduced, amortized or adjusted
from time to time in accordance with the Agreement.
          “Compliance Certificate” has the meaning ascribed to it in Annex E.
          “Concentration Account” has the meaning ascribed to it in Annex C.
          “Contracts” means all “contracts,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Credit Party may now or hereafter have any right, title or interest, including
any agreement relating to the terms of payment or the terms of performance of
any Account.

A-5



--------------------------------------------------------------------------------



 



          “Control Letter” means a letter agreement between Agent and (i) the
issuer of uncertificated securities with respect to uncertificated securities in
the name of any Credit Party, (ii) a securities intermediary with respect to
securities, whether certificated or uncertificated, securities entitlements and
other financial assets held in a securities account in the name of any Credit
Party, (iii) a futures commission merchant or clearing house, as applicable,
with respect to commodity accounts and commodity contracts held by any Credit
Party, whereby, among other things, the issuer, securities intermediary or
futures commission merchant limits any security interest in the applicable
financial assets in a manner reasonably satisfactory to Agent, acknowledges the
Lien of Agent, on behalf of itself and Lenders, on such financial assets, and
agrees to follow the instructions or entitlement orders of Agent without further
consent by the affected Credit Party (which instruction or entitlement order may
be given by Agent at any time following the occurrence and during the
continuance of an Event of Default or at any time after Liquidity is less than
$10,000,000; provided that, if during a period of 30 consecutive days, no Event
of Default exists and Borrowing Availability has been greater than $20,000,000
at all such times, Agent shall rescind such instruction or entitlement order
following a written request therefor by the Borrower, which request the Borrower
must deliver promptly after the expiration of such period).
          “Copyright License” means any and all rights now owned or hereafter
acquired by any Credit Party under any written agreement granting any right to
use any Copyright or Copyright registration.
          “Copyright Security Agreements” means the Copyright Security
Agreements made in favor of Agent, on behalf of itself and Lenders, by each
applicable Credit Party.
          “Copyrights” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
          “Credit Parties” means Holdings, Borrower, and each of their
respective Subsidiaries.
          “Default” means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.
          “Default Rate” has the meaning ascribed to it in Section 1.5(d).
          “Deposit Accounts” means all “deposit accounts” as such term in
defined in the Code, now or hereafter held in the name of any Credit Party.
          “Disbursement Accounts” has the meaning ascribed to it in Annex C.
          “Disclosure Schedules” means the Schedules prepared by Borrower and
denominated as Disclosure Schedules (1.1) through (6.7) in the Index to the
Agreement.

A-6



--------------------------------------------------------------------------------



 



          “Documents” means any “documents,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located.
          “Dollars” or “$” means lawful currency of the United States of
America.
          “Domestic Subsidiaries” means any Subsidiary organized under the laws
of a jurisdiction in the United States of America.
          “E-Fax” means any system used to receive or transmit faxes
electronically.
          “E-Signature” means the process of attaching to or logically
associating with an Electronic Transmission an electronic symbol, encryption,
digital signature or process (including the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.
          “E-System” means any electronic system approved by Agent, including
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
          “EBITDA” means, with respect to any Person for any fiscal period,
without duplication, an amount equal to (a) consolidated net income (with
Inventory valued on a FIFO basis) of such Person for such period, determined in
accordance with GAAP, minus (b) the sum of (i) income tax credits, (ii) interest
income, (iii) gain from extraordinary items for such period, (iv) any aggregate
net gain (but not any aggregate net loss) during such period arising from the
sale, exchange or other disposition of capital assets by such Person (including
any fixed assets, whether tangible or intangible, all inventory sold in
conjunction with the disposition of fixed assets and all securities), (v) any
cash pension or other post retirement employee benefits (“OPEB”) contribution
payments, and (vi) any other non-cash gains recorded as other income that have
been added in determining consolidated net income, in each case (other than
clause (v) above) to the extent included in the calculation of consolidated net
income of such Person for such period in accordance with GAAP, but without
duplication, plus (c) the sum of (i) any provision for income taxes,
(ii) Interest Expense, (iii) loss from extraordinary items for such period as
agreed upon by Agent, (iv) depreciation and amortization for such period,
(v) amortized debt discount for such period, (vi) pension or OPEB expenses,
(vii) the amount of any deduction to consolidated net income as the result of
any grant to any members of the management of such Person of any Stock,
(viii) any other non-cash losses (other than those reflecting write-down of
Inventory or Accounts) recorded as other expenses that have been subtracted in
determining consolidated net income, and (ix) any losses or expenses
specifically recorded in connection with the termination of the Interest Rate
Swaps, in each case to the extent included in the calculation of consolidated
net income of such Person for such period in accordance with GAAP, but without
duplication. For purposes of this definition, the following items shall be
excluded in determining consolidated net income of a Person: (1) the income (or
deficit) of any other Person accrued prior to the date it became a Subsidiary
of, or was merged or consolidated into, such Person or any of such Person’s
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of

A-7



--------------------------------------------------------------------------------



 



cash dividends or distributions; (3) the undistributed earnings of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or Requirement of Law
applicable to such Subsidiary; (4) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (5) any write-up of any asset; (6) any net
gain from the collection of the proceeds of life insurance policies; (7) any net
gain arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of such Person; (8) in the case of a successor
to such Person by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets; and (9) any deferred credit representing the excess of equity in any
Subsidiary of such Person at the date of acquisition of such Subsidiary over the
cost to such Person of the investment in such Subsidiary.
          “Electronic Transmission” means each document, instruction,
authorization, file, information and any other communication transmitted, posted
or otherwise made or communicated by e-mail or E-Fax, or otherwise to or from an
E-System or other equivalent service acceptable to Agent.
          “Eligible Accounts” has the meaning ascribed to it in Section 1.6 of
the Agreement.
          “Eligible Inventory” has the meaning ascribed to it in Section 1.7 of
the Agreement.
          “Environmental Laws” means all applicable federal, state, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.
          “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and

A-8



--------------------------------------------------------------------------------



 



consultants), fines, penalties, sanctions and interest incurred as a result of
or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
          “Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
          “Equipment” means all “equipment,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located and,
in any event, including all such Credit Party’s machinery and equipment,
including processing equipment, conveyors, machine tools, data processing and
computer equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
          “ERISA Affiliate” means, with respect to any Credit Party, any trade
or business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.
          “ERISA Event” means, with respect to any Credit Party or any ERISA
Affiliate, (a) any event described in Section 4043(c) of ERISA with respect to a
Title IV Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days;
(g) any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or

A-9



--------------------------------------------------------------------------------



 



(i) the loss of a Qualified Plan’s qualification or tax exempt status; or
(j) the termination of a Plan described in Section 4064 of ERISA.
          “ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.
          “Event of Default” has the meaning ascribed to it in Section 8.1.
          “Existing Letter of Credit” means that certain letter of credit no. LC
SM209 in the face amount of $50,000 expiring on July 12, 2010, which was issued
under the Prior Credit Agreement and is outstanding immediately prior to the
effectiveness of this Agreement.
          “Existing Obligations” means the “Obligations” under and as defined in
the First A&R Credit Agreement.
          “Fair Labor Standards Act” means the Fair Labor Standards Act, 29
U.S.C. §201 et seq.
          “Federal Funds Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by Agent in its sole
discretion, which determination shall be final, binding and conclusive (absent
manifest error).
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System.
          “Fees” means any and all fees payable to Agent or any Lender pursuant
to the Agreement or any of the other Loan Documents.
          “Financial Covenants” means the financial covenants set forth in Annex
G.
          “Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Holdings and its
Subsidiaries delivered in accordance with Section 3.4 and Annex E.
          “Fiscal Month” means any of the monthly accounting periods of
Borrower.
          “Fiscal Quarter” means any of the quarterly accounting periods of
Borrower.
          “Fiscal Year” means the 52 or 53 week period, as the case may be, of
Holdings and its Subsidiaries ending on the Saturday closest to September 30 in
each year.
          “First A&R Closing Date” means January 12, 2006.
          “Fixed Charges” means, with respect to any Person for any fiscal
period, without duplication, (a) the aggregate of all Interest Expense paid or
accrued during such period (excluding amortized capitalized financing costs to
the extent included in determining Interest Expense), plus (b) scheduled
payments of principal with respect to Indebtedness during such

A-10



--------------------------------------------------------------------------------



 



period, plus (c) income taxes paid in cash during such fiscal period, plus (d)
dividends, stock repurchases and other Restricted Payments paid in cash during
such fiscal period, plus (e) prepayments of Indebtedness permitted by
Section 6.3(b) during such fiscal period. For the avoidance of doubt, Fixed
Charges shall not include any expenses or losses specifically recorded in
connection with the termination of the Interest Rate Swaps.
          “Fixed Charge Coverage Ratio” means, with respect to any Person for
any fiscal period, the ratio of EBITDA minus Unfunded Capital Expenditures to
Fixed Charges.
          “Fixtures” means all “fixtures” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party.
          “Foreign Subsidiary” means any direct or indirect Subsidiary of
Holdings organized under the laws of a jurisdiction outside of the United
States.
          “Funded Debt” means, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
          “GAAP” means generally accepted accounting principles in the United
States of America, consistently applied, as such term is further defined in
Annex G to the Agreement.
          “GE Capital” means General Electric Capital Corporation, a Delaware
corporation.
          “GE Capital Fee Letter” means that certain third amended and restated
letter, dated as of June 2, 2010, between GE Capital and Borrower with respect
to certain Fees to be paid from time to time by Borrower to GE Capital.
          “General Intangibles” means “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor
and reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums),

A-11



--------------------------------------------------------------------------------



 



uncertificated securities, chooses in action, deposit, checking and other bank
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Credit Party or any computer bureau or service company from time to time acting
for such Credit Party.
          “Goods” means any “goods” as defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Guaranteed Indebtedness” means, as to any Person, any obligation of
such Person guaranteeing, providing comfort or otherwise supporting any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
          “Guaranties” means, collectively, the Holdings Guaranty, each
Subsidiary Guaranty and any other guaranty executed by any Guarantor in favor of
Agent and Lenders in respect of the Obligations.
          “Guarantors” means Holdings, each Subsidiary of Holdings other than
Borrower and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Agent, for itself and the ratable benefit of
Lenders, in connection with the transactions contemplated by the Agreement and
the other Loan Documents.
          “Hazardous Material” means any substance, material or waste that is
regulated by, or forms the basis of liability now or hereafter under, any
Environmental Laws, including any

A-12



--------------------------------------------------------------------------------



 



material or substance that is (a) defined as a “solid waste,” “hazardous waste,”
“hazardous material,” “hazardous substance,” “extremely hazardous waste,”
“restricted hazardous waste,” “pollutant,” “contaminant,” “hazardous
constituent,” “special waste,” “toxic substance” or other similar term or phrase
under any Environmental Laws, or (b) petroleum or any fraction or by-product
thereof, asbestos, polychlorinated biphenyls (PCB’s), or any radioactive
substance.
          “Holdings” has the meaning ascribed thereto in the recitals to the
Agreement.
          “Holdings Guaranty” means the guaranty dated as of the Original
Closing Date executed by Holdings in favor of Agent and Lenders.
          “Holdings Pledge Agreement” means the Pledge Agreement of dated as of
the Original Closing Date executed by Holdings in favor of Agent, on behalf of
itself and Lenders, pledging all Stock of Borrower and all Intercompany Notes
owing to or held by it.
          “Impacted Lender” means any Lender that fails promptly to provide
Agent, upon Agent’s request, satisfactory assurance that such Lender will not
become a Non-Funding Lender.
          “Inactive Subsidiaries” means Intercontinental Metals Corporation, a
North Carolina Corporation and any other Subsidiary of the Borrower which
(a) has assets with a net book value of less than $500,000, (b) does not have
any material liabilities, (c) is not engaged in any trade or business and
(d) the Borrower has designated as “Inactive Subsidiary” by a written notice to
the Agent.
          “Indebtedness” means , with respect to any Person, without duplication
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred 6 months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than 6 months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, and (i) the
Obligations.

A-13



--------------------------------------------------------------------------------



 



          “Indemnified Liabilities” has the meaning ascribed to it in
Section 1.13.
          “Indemnified Person” has the meaning ascribed to it in Section 1.13.
          “Index Rate” means, for any day, a rate per annum equal to the highest
of (a) the rate last quoted by The Wall Street Journal as the “Prime Rate” in
the United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of 0.50% per annum
and the Federal Funds Rate, and (c) the sum of (x) LIBOR Rate calculated for
each such day based on a LIBOR Period of one month determined two (2) Business
Days prior to such day, plus (y) the excess of the Applicable Margin for LIBOR
Loans over the Applicable Margin for Index Rate Loans, in each instance, as of
such day. Any change in the Index Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the “Prime Rate”,
Federal Funds Rate or LIBOR Rate for a LIBOR Period of one month, as the case
may be.
          “Index Rate Loan” means a Loan or portion thereof bearing interest by
reference to the Index Rate.
          “Instruments” means all “instruments,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located,
and, in any event, including all certificated securities, all certificates of
deposit, and all promissory notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
          “Intellectual Property” means any and all Licenses, Patents,
Copyrights, Trademarks, and the goodwill associated with such Trademarks.
          “Intercompany Notes” has the meaning ascribed to it in Section 6.3.
          “Intercontinental” means Intercontinental Metals Corporation, a North
Carolina corporation.
          “Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of EBITDA to Interest Expense.
          “Interest Expense” means, with respect to any Person for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.
          “Interest Rate Swaps” means the interest rate swap transactions
between Holdings and Bank of America, N.A. (Reference No. 148487) for a notional
amount of $25,000,000 and the interest rate swap transactions between Holdings
and First Union National Bank (n/k/a

A-14



--------------------------------------------------------------------------------



 



Wachovia National Bank, N.A. (Reference No. 135835/195600) for a notional amount
of $25,000,000.
          “Interest Payment Date” means (a) as to any Index Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided that,
in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (y)
the Commitment Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest that has then accrued under the Agreement.
          “Inventory” means any “inventory,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located, and
in any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Credit Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, supplies or
materials of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
          “Investment Property” means all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of such Credit Party to any securities account and the
financial assets held by a securities intermediary in such securities account
and any free credit balance or other money owing by any securities intermediary
with respect to that account; (iii) all securities accounts of any Credit Party;
(iv) all commodity contracts of any Credit Party; and (v) all commodity accounts
held by any Credit Party.
          “IRC” means the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder.
          “Keyman Life Insurance” means the keyman life insurance policy on the
life of H.O. Woltz, III issued by Northwestern Mutual (or any replacement
policy).
          “IRS” means the Internal Revenue Service.
          “L/C Issuer” has the meaning ascribed to it in Annex B.
          “L/C Sublimit” has the meaning ascribed to in it Annex B.
          “Lenders” means (a) GE Capital, the other Lenders named on the
signature pages of the Agreement, and, if any such Lender shall decide to assign
all or any portion of the Obligations, such term shall include any assignee of
such Lender and (b) solely for the purpose of obtaining the benefit of the Liens
granted to the Agent for the benefit of the Lenders under the Collateral
Documents, a Person to whom any Obligations in respect of a Secured Rate
Contract are owed. For the avoidance of doubt, any Person to whom any
Obligations in respect of a

A-15



--------------------------------------------------------------------------------



 



Secured Rate Contract are owed and which does not hold any Loans or Commitments
shall not be entitled to any other rights as a “Lender” under this Agreement or
any other Loan Document.
          “Letter of Credit Fee” has the meaning ascribed to it in Annex B.
          “Letter of Credit Obligations” means all outstanding obligations
incurred by Agent and Lenders at the request of Borrower, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by Agent or another L/C Issuer or the purchase of
a participation as set forth in Annex B with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable by Agent or Lenders thereupon or pursuant thereto.
          “Letters of Credit” means the Existing Letter of Credit and other
documentary or standby letters of credit issued for the account of Borrower by
any L/C Issuer, and bankers’ acceptances issued by Borrower, for which Agent and
Lenders have incurred Letter of Credit Obligations.
          “Letter-of Credit Rights” means “letter-of-credit rights” as such term
is defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
          “LIBOR Business Day” means a Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.
          “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.
          “LIBOR Period” means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrower pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower’s irrevocable notice to Agent as set forth in Section 1.5(e); provided,
that the foregoing provision relating to LIBOR Periods is subject to the
following:
     (a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;
     (b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
     (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;



A-16



--------------------------------------------------------------------------------



 



     (d) Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
     (e) Borrower shall select LIBOR Periods so that there shall be no more than
five (5) separate LIBOR Loans in existence at any one time.
          “LIBOR Rate” means for each LIBOR Period, a rate of interest
determined by Agent equal to:
     (a) the offered rate per annum for deposits of Dollars for the applicable
LIBOR Period that appears on Reuters Screen LIBOR 01 Page as of 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
LIBOR Period (if no such offered rate exists, such rate will be the rate of
interest per annum, as determined by Agent at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such LIBOR Period by major financial
institutions reasonably satisfactory to Agent in the London interbank market for
such LIBOR Period for the applicable principal amount on such date of
determination); divided by
     (b) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System).
          “License” means any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.
          “Lien” means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).
          “Liquidity” means, at any time of determination, the sum of
(a) Borrowing Availability at such time plus (b) the aggregate amount of
(I) cash on deposit in Blocked Accounts and the Concentration Account at such
time to the extent such cash is not subject to any restriction (other than
restrictions set forth in the related tri-party blocked account agreements with
Agent, applicable Credit Party and the applicable Relationship Bank) plus
(II) investments described in Section 6.2(c) outstanding at such time to the
extent such investments are permitted by Section 6.2(c) and are not subject to
any restriction (other than restrictions set forth in the related Control
Letter).

A-17



--------------------------------------------------------------------------------



 



          “Litigation” has the meaning ascribed to it in Section 3.13.
          “Loan Account” has the meaning ascribed to it in Section 1.12.
          “Loan Documents” means the Agreement, the Notes, the Collateral
Documents, the GE Capital Fee Letter, the Master Standby Agreement, the Master
Documentary Agreement, and all other agreements, instruments, documents and
certificates identified in the Closing Checklist executed and delivered to, or
in favor of, Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Credit Party, or any employee of any Credit Party, and
delivered to Agent or any Lender in connection with the Agreement, the Original
Credit Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
          “Loans” means the Revolving Loan and the Swing Line Loan.
          “Lock Boxes” has the meaning ascribed to it in Annex C.
          “Margin Stock” has the meaning ascribed to it in Section 3.10.
          “Master Documentary Agreement” means the Master Agreement for
Documentary Letters of Credit dated as of the Original Closing Date between
Borrower, as Applicant, and GE Capital, as Issuer.
          “Master Standby Agreement” means the Master Agreement for Standby
Letters of Credit dated as of the Original Closing Date between Borrower, as
Applicant, and GE Capital, as Issuer.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of the
Credit Parties, taken as a whole, (b) Borrower’s ability to pay any of the Loans
or any of the other Obligations in accordance with the terms of the Agreement,
(c) the Collateral or Agent’s Liens, on behalf of itself and Lenders, on the
Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s rights
and remedies under the Agreement and the other Loan Documents.
          “Maximum Amount” means, as of any date of determination, an amount
equal to the Revolving Loan Commitment of all Lenders as of that date.
          “Mortgaged Properties” has the meaning assigned to it in Annex D.
          “Mortgages” means each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Credit Party to Agent on behalf
of itself and Lenders with respect to the Mortgaged Properties, all in form and
substance reasonably satisfactory to Agent.

A-18



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
          “Net Asset Disposition Proceeds” has the meaning assigned to it in
Section 1.3(b)(ii).
          “Net Orderly Liquidation Value” or “NOLV” means, with respect to any
category of Eligible Inventory or Equipment, as the case may be, the appraised
orderly liquidation value (expressed as a percentage) as determined by Agent in
good faith based on the most recent appraisal report prepared by an appraiser
reasonably acceptable to Agent which reflects the net cash value (expressed as a
percentage) expected by the appraiser to be derived from a sale or disposition
at a liquidation or going-out-of-business sale of such Eligible Inventory or
Equipment, as the case may be, after deducting all costs, expenses and fees
attributable to such sale or disposition, including, without limitation, all
fees, costs and expenses of any attorneys, appraisers, auctioneers and
liquidators engaged to conduct such sale or disposition, all costs and expenses
of removing and delivering the same to purchasers, and the costs and expenses of
operating Credit Parties’ businesses and securing the Collateral during the
pendency of the liquidation process.
          “Non-Funding Lender” has the meaning ascribed to it in
Section 9.9(a)(ii).
          “Notes” means, collectively, the Revolving Notes and the Swing Line
Note.
          “Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).
          “Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).
          “Obligations” means all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent or any Lender, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement, letter of credit agreement or other instrument, arising
under the Agreement or any of the other Loan Documents or any Secured Rate
Contract. This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, expenses, attorneys’ fees and any other sum chargeable to any Credit Party
under the Agreement or any of the other Loan Documents.
          “Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).
          “Original Closing Date” means June 2, 2004.

A-19



--------------------------------------------------------------------------------



 



          “Patent License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right with respect to any
invention on which a Patent is in existence.
          “Patent Security Agreements” means the Patent Security Agreements made
in favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
          “Patents” means all of the following in which any Credit Party now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means a Plan described in Section 3(2) of ERISA.
          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment provided that, in the case of imposition of any
Reserves, the amount of such Reserves will bear a relationship to the event,
condition or other matter that is the basis for such Reserves in the business
judgment of Agent and shall be established in good faith.
          “Permitted Encumbrances” means the following encumbrances: (a) Liens
for taxes or assessments or other governmental Charges not yet due and payable
or which are being contested in accordance with Section 5.2(b); (b) pledges or
deposits of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) workers’, mechanics’, repairmen’s or similar
liens arising in the ordinary course of business, so long as such Liens attach
only to Equipment, Fixtures and/or Real Estate which are not past due or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently prosecuted, which proceedings have the effect
of preventing the forfeiture or sale of the property subject thereto and for
which adequate reserves in accordance with GAAP are being maintained;
(e) carriers’, warehousemen’s, suppliers’ or other similar possessory liens
arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of $300,000 at any time; (f) deposits
securing, or in lieu of, surety, appeal or customs bonds in proceedings to which
any Credit Party is a party; (g) any attachment or judgment lien not
constituting an Event of Default under Section 8.1(j); (h) zoning restrictions,
easements, licenses, or other restrictions on the use of any Real Estate or
other minor defects or irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the ordinary conduct of
the businesses of any Credit Party or the use of such Real Estate, or any
exceptions to title set forth in any title insurance policy or matters disclosed
on any survey delivered to Agent pursuant to Annex D to the Original Credit

A-20



--------------------------------------------------------------------------------



 



Agreement; and (i) presently existing or hereafter created Liens in favor of
Agent, on behalf of Lenders .
          “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).
          “Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.
          “Pledge Agreements” means the Holdings Pledge Agreement, the Borrower
Pledge Agreement and any other pledge agreement entered into after the Closing
Date by any Credit Party (as required by the Agreement or any other Loan
Document).
          “Proceeds” means “proceeds,” as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Credit Party from time to time with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
          “Projections” means Borrower’s forecasted consolidated: (a) balance
sheets; (b) profit and loss statements; and (c) cash flow statements consistent
with the historical Financial Statements of Borrower, together with appropriate
supporting details and a statement of underlying assumptions.
          “Pro Rata Share” means with respect to all matters relating to any
Lender (a) with respect to the Revolving Loan, the percentage obtained by
dividing (i) the Revolving Loan Commitment of that Lender by (ii) the aggregate
Revolving Loan Commitments of all Lenders, as any such percentages may be
adjusted by assignments permitted pursuant to Section 9.1, (b) with respect to
all Loans, the percentage obtained by dividing (i) the aggregate Commitments of
that Lender by (ii) the aggregate Commitments of all Lenders, and (c) with
respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i)

A-21



--------------------------------------------------------------------------------



 



the aggregate outstanding principal balance of the Loans held by that Lender, by
(ii) the outstanding principal balance of the Loans held by all Lenders.
          “Qualified Plan” means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.
          “Qualified Assignee” means (a) any Lender, any Affiliate of any Lender
and, with respect to any Lender that is an investment fund that invests in
commercial loans, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor, and (b) any commercial bank, savings
and loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and which, through its
applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that no Person proposed
to become a Lender after the Closing Date and determined by Agent to be acting
in the capacity of a vulture fund or distressed debt purchaser shall be a
Qualified Assignee, and no Person or Affiliate of such Person proposed to become
a Lender after the Closing Date and that holds Subordinated Debt or Stock issued
by any Credit Party shall be a Qualified Assignee.
          “Rate Contracts” means swap agreements (as such term is defined in
Section 101 of the Bankruptcy Code) and any other agreements or arrangements
designed to provide protection against fluctuations in interest or currency
exchange rates.
          “Real Estate” has the meaning ascribed to it in Section 3.6.
          “Real Estate Held for Sale” has the meaning ascribed to it in
Section 6.8.
          “Reference Availability” means, for any Fiscal Quarter, the daily
average Borrowing Availability during such Fiscal Quarter.
          “Refinancing” means the repayment in full by Borrower of the Term
Loans under and as defined in the Original Credit Agreement on the Closing Date.
          “Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(c)(iii).
          “Related Transactions” means the borrowing under the Revolving Loan on
the Closing Date, the Refinancing, the payment of all fees, costs and expenses
associated with all of the foregoing and the execution and delivery of all of
the Related Transactions Documents.
          “Related Transactions Documents” means the Loan Documents and all
other agreements or instruments executed in connection with the Related
Transactions.
          “Relationship Bank” has the meaning ascribed to it in Annex C.

A-22



--------------------------------------------------------------------------------



 



          “Release” means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal, dumping, leaching or migration of Hazardous
Material in the indoor or outdoor environment, including the movement of
Hazardous Material through or in the air, soil, surface water, ground water or
property.
          “Requisite Lenders” means Lenders having (a) more than 50% of the
Commitments of all Lenders, or (b) if the Commitments have been terminated, more
than 50% of the aggregate outstanding amount of the Loans.
          “Rent Reserve” means, with respect to any (i) leased location at which
Inventory that has an aggregate book value of $100,000 or more is located and
(ii) a corporate or accounting office not owned by Borrower where books and
records or other information relating to Accounts and Inventory are maintained,
with respect to which no landlord waiver reasonably acceptable to Agent is in
effect, a reserve equal to three (3) months’ rent, as applicable at such
location or office.
          “Requirement of Law” means, as to any Person, any law (statutory or
common), ordinance, treaty, rule, regulation, order, policy, other legal
requirement or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or asset is subject.
          “Reserves” means (a) reserves established by Agent from time to time
against Eligible Inventory pursuant to Section 5.9, (b) reserves established
pursuant to Section 5.4(c), and (c) such other reserves against Eligible
Accounts, Eligible Inventory, Maximum Amount or Borrowing Availability that
Agent may, in its Permitted Discretion, establish from time to time. Without
limiting the generality of the foregoing, Reserves established to ensure the
payment of accrued Interest Expense or Indebtedness shall be deemed to be a
reasonable exercise of Agent’s Permitted Discretion.
          “Restricted Payment” means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party’s Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation or benefits in the ordinary course of
business to Stockholders who are employees

A-23



--------------------------------------------------------------------------------



 



or directors of such Credit Party; and (g) any payment of management fees (or
other fees of a similar nature) by such Credit Party to any Stockholder of such
Credit Party or its Affiliates.
          “Retiree Welfare Plan” means, at any time, a Welfare Plan that
provides for continuing coverage or benefits for any participant or any
beneficiary of a participant after such participant’s termination of employment,
other than continuation coverage provided pursuant to Section 4980B of the IRC
and at the sole expense of the participant or the beneficiary of the
participant.
          “Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).
          “Revolving Lenders” means, as of any date of determination, Lenders
having a Revolving Loan Commitment.
          “Revolving Loan” means, at any time, the sum of (i) the aggregate
amount of Revolving Credit Advances outstanding to Borrower plus (ii) the
aggregate Letter of Credit Obligations incurred on behalf of Borrower. Unless
the context otherwise requires, references to the outstanding principal balance
of the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
          “Revolving Loan Commitment” means (a) as to any Revolving Lender, the
aggregate commitment of such Revolving Lender to make Revolving Credit Advances
or incur Letter of Credit Obligations as set forth on Annex J to the Agreement
or in the most recent Assignment Agreement executed by such Revolving Lender and
(b) as to all Revolving Lenders, the aggregate commitment of all Revolving
Lenders to make Revolving Credit Advances or incur Letter of Credit Obligations,
which aggregate commitment shall be Seventy-Five Million Dollars ($75,000,000)
on the Closing Date, as such amount may be adjusted, if at all, from time to
time in accordance with the Agreement.
          “Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
          “Secured Rate Contract” means any Rate Contract between Borrower and
the counterparty thereto which has been provided or arranged by GE Capital or an
Affiliate of GE Capital.
          “Secured Swap Provider” means a Person with whom Borrower has entered
into a Secured Rate Contract provided or arranged by GE Capital or an Affiliate
of GE Capital, and any assignee thereof.
          “Security Agreement” means the Security Agreement dated as of the
Original Closing Date entered into by and among Agent, on behalf of itself and
Lenders, and each Credit Party that is a signatory thereto.
          “Software” means all “software” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, other than software
embedded in any category of Goods, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

A-24



--------------------------------------------------------------------------------



 



          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
          “Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock or any other Stock Equivalent and all warrants, options
or other rights to purchase, subscribe for or otherwise acquire any Stock or any
other Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable.
          “Stockholder” means, with respect to any Person, each holder of Stock
of such Person.
          “Subordinated Debt” means any Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to Agent and
Lenders in their sole discretion, as to right and time of payment and as to any
other rights and remedies thereunder.
          “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (b) any partnership or limited liability
company in which such Person and/or one or more Subsidiaries of such Person
shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of the Borrower.

A-25



--------------------------------------------------------------------------------



 



          “Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the
Original Closing Date executed by Intercontinental in favor of Agent, on behalf
of itself and Lenders.
          “Supermajority Revolving Lenders” means Lenders having (a) 80% or more
of the Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, 80% or more of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan) and Letter of Credit Obligations.
          “Supporting Obligations” means all “supporting obligations” as such
term is defined in the Code, including letters of credit and guaranties issued
in support of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments, or Investment Property.
          “Swing Line Advance” has the meaning ascribed to it in
Section 1.1(c)(i).
          “Swing Line Availability” has the meaning ascribed to it in
Section 1.1(c)(i).
          “Swing Line Commitment” means, as to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Advances as set forth on
Annex J to the Agreement, which commitment constitutes a subfacility of the
Revolving Loan Commitment of the Swing Line Lender.
          “Swing Line Lender” means GE Capital.
          “Swing Line Loan” means at any time, the aggregate amount of Swing
Line Advances outstanding to Borrower.
          “Swing Line Note” has the meaning ascribed to it in
Section 1.1(c)(ii).
          “Taxes” means taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of Agent or a Lender by the jurisdictions under
the laws of which Agent and Lenders are organized or conduct business or any
political subdivision thereof.
          “Termination Date” means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged, (c) all Letter of
Credit Obligations have been cash collateralized, cancelled or backed by standby
letters of credit in accordance with Annex B, and (d) Borrower shall not have
any further right to borrow any monies under the Agreement.
          “Title IV Plan” means a Pension Plan (other than a Multiemployer
Plan), that is covered by Title IV of ERISA, and that any Credit Party or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.
          “Trademark Security Agreements” means the Trademark Security
Agreements made in favor of Agent, on behalf of Lenders, by each applicable
Credit Party.

A-26



--------------------------------------------------------------------------------



 



          “Trademark License” means rights under any written agreement now owned
or hereafter acquired by any Credit Party granting any right to use any
Trademark.
          “Trademarks” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.
          “Unfunded Capital Expenditures” means Capital Expenditures other than
Capital Expenditures that are specifically financed by lenders other than the
Lenders hereunder within 60 days of the date such amount became a Capital
Expenditure.
          “Unfunded Pension Liability” means, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Credit Party or any ERISA Affiliate as a result of such transaction.
          “Vacant Land Lease” has the meaning ascribed to it in Section 5.9.
          “Welfare Plan” means a Plan described in Section 3(i) of ERISA.
          Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex G. All
other undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.
          Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words

A-27



--------------------------------------------------------------------------------



 



“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; the word “or” is not exclusive; references to
Persons include their respective successors and assigns (to the extent and only
to the extent permitted by the Loan Documents) or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; and all
references to statutes and related regulations shall include any amendments of
the same and any successor statutes and regulations. Whenever any provision in
any Loan Document refers to the knowledge (or an analogous phrase) of any Credit
Party, such words are intended to signify that such Credit Party has actual
knowledge or awareness of a particular fact or circumstance or that such Credit
Party, if it had exercised reasonable diligence, would have known or been aware
of such fact or circumstance.

A-28



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
LETTERS OF CREDIT
          (a) Issuance. Subject to the terms and conditions of the Agreement,
Agent and Revolving Lenders agree to incur, from time to time prior to the
Commitment Termination Date, Letter of Credit Obligations. Subject to the terms
and conditions of the Agreement, upon the request of Borrower, GE Capital or a
Subsidiary thereof or a bank or other legally authorized Person selected by or
acceptable to Agent in its sole discretion (each, an “L/C Issuer”) may in its
sole discretion issue Letters of Credit for Borrower’s account and guaranteed by
Agent; provided, that if the L/C Issuer is a Revolving Lender, then such Letters
of Credit shall not be guaranteed by Agent but rather each Revolving Lender
shall, subject to the terms and conditions hereinafter set forth, purchase (or
be deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of Agent, as more fully described in paragraph
(b)(ii) below. The aggregate amount of all such Letter of Credit Obligations
shall not at any time exceed the least of (i) Ten Million Dollars ($10,000,000)
(the “L/C Sublimit”), and (ii) the Maximum Amount less the aggregate outstanding
principal balance of the Revolving Credit Advances and the Swing Line Loan, and
(iii) the Borrowing Base less the aggregate outstanding principal balance of the
Revolving Credit Advances and the Swing Line Loan. No such Letter of Credit
shall have an expiry date that is more than one year following the date of
issuance thereof, unless otherwise determined by Agent in its sole discretion
(including with respect to customary evergreen provisions), and neither Agent
nor Revolving Lenders shall be under any obligation to incur Letter of Credit
Obligations in respect of, or purchase risk participations in, any Letter of
Credit having an expiry date that is later than the Commitment Termination Date.
If (i) any Lender is a Non-Funding Lender or Agent determines that any of the
Lenders is an Impacted Lender and (ii) the reallocation of that Non-Funding
Lender’s or Impacted Lender’s Letter of Credit Obligations to the other
Revolving Lenders would reasonably be expected to cause the Letter of Credit
Obligations and Revolving Loans of any Lender to exceed its Revolving Loan
Commitment, taking into account the amount of outstanding Revolving Loans and
expected advances of Revolving Loans as determined by Agent, then no Letters of
Credit may be issued or renewed unless the Non-Funding Lender or Impacted Lender
has been replaced, the Letter of Credit Obligations of that Non-Funding Lender
or Impacted Lender have been cash collateralized, or the Revolving Loan
Commitments of the other Lenders have been increased by an amount sufficient to
satisfy Agent that all future Letter of Credit Obligations will be covered by
all Revolving Lenders who are not Non-Funding Lenders or Impacted Lenders.
          (b)(i) Advances Automatic; Participations. In the event that Agent or
any Revolving Lender shall make any payment on or pursuant to any Letter of
Credit Obligation, such payment shall then be deemed automatically to constitute
a Revolving Credit Advance under Section 1.1(a) of the Agreement regardless of
whether a Default or Event of Default has occurred and is continuing and
notwithstanding Borrower’s failure to satisfy the conditions precedent set forth
in Section 2, and, if no Revolving Lender is a Non-Funding Lender (or if the
only Non-Funding Lender is the L/C Issuer that issued such Letter of Credit),
each Revolving Lender shall be obligated to pay its Pro Rata Share thereof in
accordance with the Agreement. If

B-1



--------------------------------------------------------------------------------



 



any Revolving Lender (other than the Revolving Lender that is also the L/C
Issuer that issued such Letter of Credit) is a Non-Funding Lender, that
Non-Funding Lender’s Letter of Credit Obligations shall be reallocated to and
assumed by the other Revolving Lenders pro rata in accordance with their Pro
Rata Shares of the Revolving Loan Commitment (calculated as if the Non-Funding
Lender’s Pro Rata Share was reduced to zero and each other Revolving Lender’s
Pro Rata Share had been increased proportionately). If any Revolving Lender
(other than the Revolving Lender that is also the L/C Issuer that issued such
Letter of Credit) is a Non-Funding Lender, upon payment by Agent or any
Revolving Lender on or pursuant to any Letter of Credit, each Revolving Lender
that is not a Non-Funding Lender shall pay to Agent for the account of such L/C
Issuer its pro rata share (increased as described above) of the Letter of Credit
Obligations that from time to time remain outstanding; provided that no
Revolving Lender shall be required to fund any amount which would result in the
sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, the amounts of its participation in Swing Loans and its pro rata
share of unparticipated amounts in Swing Line Loans (each as increased as
described in subsection 1.1(c)(iii)) to exceed its Revolving Loan Commitment.
The failure of any Revolving Lender to make available to Agent for Agent’s own
account its Pro Rata Share of any such Revolving Credit Advance or payment by
Agent under or in respect of a Letter of Credit shall not relieve any other
Revolving Lender of its obligation hereunder to make available to Agent its Pro
Rata Share thereof.
          (ii) If it shall be illegal or unlawful for Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Sections 8.1(h) or (i) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Revolving Lender, then, (1) if no Revolving Lender is
a Non-Funding Lender (or if the only Non-Funding Lender is the L/C Issuer that
issued such Letter of Credit), (i) immediately and without further action
whatsoever, each Revolving Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Revolving Lender’s Pro Rata
Share (based on the Revolving Loan Commitments) of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and
(ii) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Revolving Lender’s Pro Rata Share (based on
the Revolving Loan Commitments) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance or (2) if any Revolving
Lender (other than the Revolving Lender that is also the L/C Issuer that issued
such Letter of Credit) is a Non-Funding Lender, (A) immediately and without
further action whatsoever, each Revolving Lender which is not a Non-Funding
Lender shall be deemed to have irrevocably and unconditionally purchased from
Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation equal to such Revolving Lender’s Pro Rata Share (calculated as if
the Non-Funding Lender’s Pro Rata Share was reduced to zero and each other
Revolving Lender’s Pro Rata Share had been increased proportionately) of the
Letter of Credit Obligations in respect of all Letters of Credit then
outstanding and (B) thereafter, immediately upon issuance of any Letter of
Credit, each Revolving Lender which is not a Non-Funding Lender shall be deemed
to have irrevocably and unconditionally purchased from Agent (or such L/C
Issuer, as the case may be) an undivided interest and participation in such
Revolving Lender’s Pro Rata Share (calculated as if the Non-

B-2



--------------------------------------------------------------------------------



 



Funding Lender’s Pro Rata Share was reduced to zero and each other Revolving
Lender’s Pro Rata Share had been increased proportionately) of the Letter of
Credit Obligations with respect to such Letter of Credit on the date of such
issuance; provided that no Revolving Lender shall be required to fund any amount
which would result in the sum of its outstanding Revolving Loans, outstanding
Letter of Credit Obligations, amounts of its participation in Swing Loans and
its pro rata share of unparticipated amounts in Swing Line Loans (each as
increased as described in subsection 1.1(c)(iii)) to exceed its Revolving Loan
Commitment. Each Revolving Lender shall fund its participation in all payments
or disbursements made under the Letters of Credit in the same manner as provided
in the Agreement with respect to Revolving Credit Advances.
          (c) Cash Collateral. (i) If Borrower is required to provide cash
collateral for any Letter of Credit Obligations pursuant to the Agreement,
including Section 8.2 of the Agreement, prior to the Commitment Termination
Date, Borrower will pay to Agent for the ratable benefit of itself and Revolving
Lenders cash or cash equivalents acceptable to Agent (“Cash Equivalents”) in an
amount equal to 103% of the maximum amount then available to be drawn under each
applicable Letter of Credit outstanding. Such funds or Cash Equivalents shall be
held by Agent in a cash collateral account (the “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent. The Cash
Collateral Account shall be in the name of Borrower and shall be pledged to, and
subject to the control of, Agent, for the benefit of Agent and Lenders, in a
manner satisfactory to Agent. Borrower hereby pledges and grants to Agent, on
behalf of itself and Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then due.
The Agreement, including this Annex B, shall constitute a security agreement
under applicable law.
          (ii) If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrower shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guarantee of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to 103% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.
          (iii) From time to time after funds are deposited in the Cash
Collateral Account by Borrower, whether before or after the Commitment
Termination Date, Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Account to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by Borrower to
Agent and Lenders with respect to such Letter of Credit Obligations of Borrower
and, upon the satisfaction in full of all Letter of Credit Obligations of
Borrower, to any other Obligations then due and payable.
          (iv) Neither Borrower nor any Person claiming on behalf of or through
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash

B-3



--------------------------------------------------------------------------------



 



Collateral Account, except that upon the termination of all Letter of Credit
Obligations and the payment of all amounts payable by Borrower to Agent and
Lenders in respect thereof, any funds remaining in the Cash Collateral Account
shall be applied to other Obligations then due and owing and upon payment in
full of such Obligations any remaining amount shall be paid to Borrower or as
otherwise required by law. Interest earned on deposits in the Cash Collateral
Account shall be held as additional collateral.
          (d) Fees and Expenses. Borrower agrees to pay to Agent for the benefit
of Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all reasonable costs and expenses incurred
by Agent or any Lender on account of such Letter of Credit Obligations, and
(ii) for each month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
Applicable L/C Margin from time to time in effect multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit. Such fee shall be paid to Agent for the benefit of the Revolving Lenders
in arrears, on the first day of each month and on the Commitment Termination
Date. In addition, Borrower shall pay to any L/C Issuer, on demand, such fees
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.
          (e) Request for Incurrence of Letter of Credit Obligations. Borrower
shall give Agent at least two (2) Business Days’ prior notice (which shall be
made in a writing or Electronic Transmission) requesting the incurrence of any
Letter of Credit Obligation. The notice shall be accompanied by the form of the
Letter of Credit (which shall be acceptable to the L/C Issuer) and a completed
Application for Standby Letter of Credit Application for Documentary Letter of
Credit, as applicable, in the form Exhibit B-1 or B-2 attached hereto.
Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by Borrower and approvals by Agent and the L/C Issuer may be made
and transmitted pursuant to electronic codes and security measures mutually
agreed upon and established by and among Borrower, Agent and the L/C Issuer.
          (f) Obligation Absolute. The obligation of Borrower to reimburse Agent
and Revolving Lenders for payments made with respect to any Letter of Credit
Obligation shall be absolute, unconditional and irrevocable, without necessity
of presentment, demand, protest or other formalities, and the obligations of
each Revolving Lender to make payments to Agent with respect to Letters of
Credit shall be unconditional and irrevocable. Such obligations of Borrower and
Revolving Lenders shall be paid strictly in accordance with the terms hereof
under all circumstances including the following:
     (i) any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;
     (ii) the existence of any claim, setoff, defense or other right that
Borrower or any of its Affiliates or any Lender may at any time have against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any Lender, or any
other Person, whether in connection

B-4



--------------------------------------------------------------------------------



 



with the Agreement, the Letter of Credit, the transactions contemplated herein
or therein or any unrelated transaction (including any underlying transaction
between Borrower or any of its Affiliates and the beneficiary for which the
Letter of Credit was procured);
     (iii) any draft, demand, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
     (iv) payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;
     (v) any other circumstance or event whatsoever, that is similar to any of
the foregoing; or
     (vi) the fact that a Default or an Event of Default has occurred and is
continuing.
          (g) Indemnification; Nature of Lenders’ Duties.
          (i) In addition to amounts payable as elsewhere provided in the
Agreement, Borrower hereby agrees to pay and to protect, indemnify, and save
harmless Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) that Agent or any
Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or guaranty thereof, or (B) the failure
of Agent or any Lender seeking indemnification or of any L/C Issuer to honor a
demand for payment under any Letter of Credit or guaranty thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent as a result of the gross negligence or willful misconduct of Agent
or such Lender (as finally determined by a court of competent jurisdiction).
          (ii) As between Agent and any Lender and Borrower, Borrower assumes
all risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) in

B-5



--------------------------------------------------------------------------------



 



determining that the demand for payment under such Letter of Credit or guaranty
thereof complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof;
(G) the credit of the proceeds of any drawing under any Letter of Credit or
guaranty thereof; and (H) any consequences arising from causes beyond the
control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.
          (iii) Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by Borrower in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between Borrower and such L/C Issuer,
including a Master Documentary Agreement and a Master Standby Agreement entered
into with L/C Issuer.

B-6



--------------------------------------------------------------------------------



 



ANNEX C (Section 1.8)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
CASH MANAGEMENT SYSTEM
          Borrower and Holdings shall, and shall cause their Subsidiaries to,
establish and maintain the Cash Management Systems described below:
          (a) On or before the Closing Date and until the Termination Date,
Borrower and Holdings shall (i) establish lock boxes (“Lock Boxes”) or, at
Agent’s discretion, blocked accounts (“Blocked Accounts”) at one or more of the
banks set forth in Disclosure Schedule (3.19), and shall request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
payment directly to such Lock Boxes, and (ii) deposit and cause its Subsidiaries
to deposit or cause to be deposited promptly, and in any event no later than the
first Business Day after the date of receipt thereof, all cash, checks, drafts
or other similar items of payment relating to or constituting payments made in
respect of any and all Collateral (whether or not otherwise delivered to a Lock
Box) into one or more Blocked Accounts in Borrower’s name or any such
Subsidiary’s name and at a bank identified in Disclosure Schedule (3.19) (each,
a “Relationship Bank”). On or before the Closing Date, Borrower shall have
established a concentration account in its name (the “Concentration Account”) at
the bank that shall be designated as the Concentration Account bank for Borrower
in Disclosure Schedule (3.19) (the “Concentration Account Bank”) which bank
shall be reasonably satisfactory to Agent.
          (b) Borrower may maintain, in its name, an account (each a
“Disbursement Account” and collectively, the “Disbursement Accounts”) at a bank
acceptable to Agent into which Agent shall, from time to time, deposit proceeds
of Revolving Credit Advances and Swing Line Advances made to Borrower pursuant
to Section 1.1 for use by Borrower in accordance with the provisions of
Section 1.4.
          (c) On or before the Closing Date (or such later date as Agent shall
consent to in writing), the Concentration Account Bank, each bank where a
Disbursement Account is maintained and all other Relationship Banks, shall have
entered into tri-party blocked account agreements with Agent, for the benefit of
itself and Lenders, and Borrower, Holdings and Subsidiaries thereof, as
applicable, in form and substance reasonably acceptable to Agent, which shall
become operative on or prior to the Closing Date. Each such blocked account
agreement shall provide, among other things, that (i) all items of payment
deposited in such account and proceeds thereof deposited in the Concentration
Account are held by such bank as agent or bailee-in-possession for Agent, on
behalf of itself and Lenders, (ii) the bank executing such agreement has no
rights of setoff or recoupment or any other claim against such account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees to
forward immediately all amounts in each Blocked Account to the Concentration
Account Bank and to commence the process of daily sweeps from such Blocked
Account into the Concentration Account and (B) with respect to the Concentration
Account

C-1



--------------------------------------------------------------------------------



 



Bank, such bank agrees from and after the receipt of a notice (on “Activation
Notice”) from the Agent (which Activation Notice may be given by Agent at any
time following the occurrence and during the continuance of an Event of Default
or at any time after Liquidity is less than $10,000,000; provided that, if
during a period of 30 consecutive days, no Event of Default exists and Borrowing
Availability has been greater than $20,000,000 at all such times, Agent shall
rescind such Activation Notice following a written request therefor by the
Borrower, which request the Borrower must deliver promptly after the expiration
of such period) to immediately forward all amounts received in the Concentration
Account to the Collection Account through daily sweeps from such Concentration
Account into the Collection Account. Borrower shall not, and shall not cause or
permit any Subsidiary thereof to, accumulate or maintain cash in Disbursement
Accounts or payroll accounts as of any date of determination in excess of checks
outstanding against such accounts as of that date and amounts necessary to meet
minimum balance requirements.
          (d) So long as no Event of Default has occurred and is continuing,
Borrower may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank, Lock Box or Blocked Account or to replace any Concentration Account or any
Disbursement Account; provided, that (i) Agent shall have consented in writing
in advance to the opening of such account or Lock Box with the relevant bank and
(ii) prior to the time of the opening of such account or Lock Box, Borrower or
its Subsidiaries, as applicable, and such bank shall have executed and delivered
to Agent a tri-party blocked account agreement, in form and substance reasonably
satisfactory to Agent. Borrower shall close any of its accounts (and establish
replacement accounts in accordance with the foregoing sentence) promptly as
practicable and in any event within one hundred and twenty (120) days following
notice from Agent that the operating performance, funds transfer or availability
procedures or performance with respect to accounts or Lock Boxes of the bank
holding such accounts or Agent’s liability under any tri-party blocked account
agreement with such bank is no longer acceptable in Agent’s reasonable judgment.
          (e) The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which Borrower and each Subsidiary
thereof shall have granted a Lien to Agent, on behalf of itself and Lenders,
pursuant to the Security Agreement or other Collateral Documents.
          (f) All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11. In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.
          (g) Borrower shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with
Borrower (each a “Related Person”) to (i) hold in trust for Agent, for the
benefit of itself and Lenders, all checks, cash and other items of payment
received by Borrower or any such Related Person, and (ii) within one
(1) Business Day after receipt by Borrower or any such Related Person of any
checks, cash or other items of payment, deposit the same into a Blocked Account.
Borrower on behalf of itself and each Related Person acknowledges and agrees
that all cash, checks or other items of payment

C-2



--------------------------------------------------------------------------------



 



constituting proceeds of Collateral are part of the Collateral. All proceeds of
the sale or other disposition of any Collateral, shall be deposited directly
into Blocked Accounts.
          Any provision of this Annex C to the contrary notwithstanding, Credit
Parties may maintain (A) disbursement or petty cash accounts with local banks
that are not a part of the Cash Management Systems described in this Annex C
(including account #8200886679 maintained at Citizens Bank; account #00022829
maintained at Citizen Bank of Hickman; account #2078281047935 maintained at
Wachovia National Bank, N.A.; and account #178377116 maintained at First
Tennessee), so long as the balance on deposit in each such accounts does not
exceed $5,000 at any time (net of checks written but not yet cleared against the
balance on deposit in such accounts) and the aggregate balance on deposit in all
such accounts does not exceed $25,000 at any time (net of checks written but not
yet cleared against the balance on deposit in such accounts); (B) account
#2020000363204 of Holdings maintained at Wachovia National Bank, N.A. so long as
(i) the balance on deposit in such accounts does not exceed $1,100,000 in the
aggregate at any time, (ii) the disbursements of funds from such account are
used solely to satisfy Holdings’ Voluntary Employee Beneficiary Association
(“VEBA”) obligations and (ii) funds are deposited in such account no earlier
than 120 days prior the distribution of funds from such account to satisfy
Holdings’ VEBA obligations and (C) account #2079900011199 of Borrower maintained
at Wachovia National Bank, N.A. so long as (i) the balance on deposit in such
accounts does not exceed $50,000 in the aggregate at any time, (ii) the
disbursements of funds from such account are used solely to satisfy Borrower’s
payroll obligations and (iii) funds are deposited in such account no earlier
than 2 days prior the distribution of funds from such account to satisfy
Borrower’s payroll obligations.

C-3



--------------------------------------------------------------------------------



 



ANNEX D (Section 2.1(a))
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
CLOSING CHECKLIST
          In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):
          A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.
          B. Revolving Notes and Swing Line Note. Duly executed originals of the
Revolving Notes and Swing Line Note for each applicable Lender, dated the
Closing Date.
          C. Master Reaffirmation and Amendment and Restated Security Agreement.
Duly executed originals of the master reaffirmation of the Loan Documents and
Amended and Restated Security Agreement executed and delivered in connection
with the Original Credit Agreement, dated the Closing Date, and in form and
substance satisfactory to the Agent.
          D. Cash Management System; Blocked Account Agreements. Evidence
satisfactory to Agent that, as of the Closing Date, Cash Management Systems
complying with Annex C to the Agreement have been established and are currently
being maintained in the manner set forth in such Annex C, together with copies
of duly executed tri-party blocked account and lock box agreements, reasonably
satisfactory to Agent, with the banks as required by Annex C.
          E. Charter and Good Standing. For each Credit Party, such Person’s
(a) charter and all amendments thereto, (b) good standing certificates
(including verification of tax status) in its state of incorporation and
(c) good standing certificates (including verification of tax status) and
certificates of qualification to conduct business in each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date prior to the Closing Date and certified
by the applicable Secretary of State or other authorized Governmental Authority.
          F. Bylaws and Resolutions. For each Credit Party, (a) such Person’s
bylaws, together with all amendments thereto and (b) resolutions of such
Person’s Board of Directors, approving and authorizing the execution, delivery
and performance of the Loan Documents to which such Person is a party and the
transactions to be consummated in connection therewith, each certified as of the
Closing Date by such Person’s corporate secretary or an assistant secretary as
being in full force and effect without any modification or amendment.

D-1



--------------------------------------------------------------------------------



 



          G. Incumbency Certificates. For each Credit Party, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the Closing Date by such Person’s corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.
          H. Opinions of Counsel. Duly executed originals of opinions of Womble
Carlyle Sandridge & Rice, PLLC, counsel for the Credit Parties, in form and
substance reasonably satisfactory to Agent and its counsel, dated the Closing
Date.
          I. Fee Letter. Duly executed originals of the GE Capital Fee Letter.
          J. Officer’s Certificate. Agent shall have received duly executed
originals of a certificate of the Chief Executive Officer and Chief Financial
Officer of Borrower, dated the Closing Date, stating that, since October 3, 2009
(a) no event or condition has occurred or is existing which could reasonably be
expected to have a Material Adverse Effect; (b) there has been no material
adverse change in the industry in which Borrower operates; (c) no Litigation has
been commenced which, if successful, would have a Material Adverse Effect or
could challenge any of the transactions contemplated by the Agreement and the
other Loan Documents; (d) there have been no Restricted Payments made by any
Credit Party which when made would have violated the terms of this Agreement,
(e) before and after giving effect to the transactions contemplated by the
Credit Agreement, each Credit Party will be Solvent, and (f) there has been no
material increase in liabilities, liquidated or contingent, and no material
decrease in assets of Borrower or any of its Subsidiaries.
          K. Termination of Mortgages. Terminations or releases of Mortgages
covering all of the Real Estate (the “Mortgaged Properties”).
          L. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Agent may reasonably request.

D-2



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(a))
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS — REPORTING
          Borrower shall deliver or cause to be delivered to Agent or to Agent
and Lenders, as indicated, the following:
          (a) Monthly Financials. To Agent and Lenders, within thirty (30) days
after the end of each Fiscal Month (including the Fiscal Month of September of
each Fiscal Year), financial information regarding Holdings and its
Subsidiaries, certified by the Chief Financial Officer of Borrower, consisting
of (i) unaudited consolidating balance sheets as of the close of such Fiscal
Month and the related consolidated statements of income and cash flows for that
portion of the Fiscal Year ending as of the close of such Fiscal Month;
(ii) unaudited consolidated statements of income and cash flows for such Fiscal
Month, setting forth in comparative form the figures for the corresponding
period in the prior year and the figures contained in the Projections for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and year-end audit adjustments); and (iii) a summary of the
outstanding balance of all intercompany balances as evidenced by Intercompany
Notes as of the last day of that Fiscal Month. Such financial information shall
be accompanied by the certification of the Chief Financial Officer of Borrower
that (i) such financial information presents fairly in accordance with GAAP
(subject to normal year-end adjustments and year-end audit adjustments) the
financial position and results of operations of Holdings and its Subsidiaries,
on a consolidated basis, in each case as at the end of such Fiscal Month and for
that portion of the Fiscal Year then ended and (ii) any other information
presented is true, correct and complete in all material respects and that there
was no Default or Event of Default in existence as of such time or, if a Default
or Event of Default shall have occurred and be continuing, describing the nature
thereof and all efforts undertaken to cure such Default or Event of Default.
          (b) Quarterly Financials. To Agent and Lenders, within forty-five
(45) days after the end of each Fiscal Quarter (including the last Fiscal
Quarter of each Fiscal Year), consolidated financial information regarding
Holdings and its Subsidiaries, certified by the Chief Financial Officer of
Borrower, including consolidated (i) unaudited balance sheets as of the close of
such Fiscal Quarter and the related statements of income and cash flow for that
portion of the Fiscal Year ending as of the close of such Fiscal Quarter and
(ii) unaudited statements of income and cash flows for such Fiscal Quarter, in
each case setting forth in comparative form the figures for the corresponding
period in the prior year and the figures contained in the Projections for such
Fiscal Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments and year-end audit adjustments). Such financial information shall be
accompanied by (A) a statement in reasonable detail (each, a “Compliance
Certificate”) showing (x) reasonably detailed calculation of Reference
Availability for such Fiscal Quarter), (y) the calculations of each Financial
Covenant (regardless of whether compliance with any such Financial Covenant is
tested for such Fiscal Quarter) and (z) if then applicable, the calculations
used in determining compliance with each of the Financial Covenants that is
tested on a quarterly basis and (B) the certification of the Chief Financial
Officer of Borrower that (i) such financial information presents fairly in
accordance with GAAP (subject to normal year-end adjustments and year-end

E-1



--------------------------------------------------------------------------------



 



audit adjustments) the financial position, results of operations and statements
of cash flows of Holdings and its Subsidiaries, on a consolidated basis, as at
the end of such Fiscal Quarter and for that portion of the Fiscal Year then
ended, (ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default has occurred and is
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Borrower shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter,
the management discussion and analysis as provided in the Form 10-Q for such
Fiscal Quarter.
          (c) Operating Plan. To Agent and Lenders, as soon as available, but
not later than thirty (30) days after the end of each Fiscal Year, an annual
operating plan for Holdings and its Subsidiaries as presented by management to
the Board of Directors of Holdings, for the following Fiscal Year, which
(i) includes a statement of all of the material assumptions on which such plan
is based, (ii) includes monthly consolidated balance sheets and a monthly budget
for the following year and (iii) integrates sales, gross profits, operating
expenses, operating profit, cash flow projections and Borrowing Availability
projections, all prepared on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management’s good faith estimates of future financial performance
based on historical performance), and including plans for Capital Expenditures
and facilities.
          (d) Annual Audited Financials. To Agent and Lenders, within twenty
(20) days after the Closing Date in respect of the Fiscal Year 2003 and within
ninety (90) days after the end of each Fiscal Year in respect of any other
Fiscal Year, audited Financial Statements for Holdings and its Subsidiaries on a
consolidated basis, consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in comparative form in each case
the figures for the previous Fiscal Year, which Financial Statements shall be
prepared in accordance with GAAP and certified without qualification, by an
independent certified public accounting firm of national standing or otherwise
acceptable to Agent. Such Financial Statements shall be accompanied by (i) a
statement prepared in reasonable detail showing the calculations used in
determining compliance with each of the Financial Covenants, (ii) a report from
such accounting firm to the effect that, in connection with their audit
examination, nothing has come to their attention to cause them to believe that a
Default or Event of Default has occurred with respect to the Financial Covenants
(or specifying those Defaults and Events of Default that they became aware of),
it being understood that such audit examination extended only to accounting
matters and that no special investigation was made with respect to the existence
of Defaults or Events of Default, and (iii) the certification of the Chief
Executive Officer or Chief Financial Officer of Borrower that all such Financial
Statements present fairly in accordance with GAAP the financial position,
results of operations and statements of cash flows of Holdings and its
Subsidiaries on a consolidated basis, as at the end of such Fiscal Year and for
the period then ended, and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.
          (e) Management Letters. To Agent and Lenders, within five (5) Business
Days after receipt thereof by any Credit Party, copies of all management
letters, exception

E-2



--------------------------------------------------------------------------------



 



reports or similar letters or reports received by such Credit Party from its
independent certified public accountants.
          (f) Default Notices. To Agent and Lenders, as soon as practicable, and
in any event within three (3) Business Days after an executive officer of
Borrower has actual knowledge of the existence of any Default, Event of Default
or other event that has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
          (g) SEC Filings and Press Releases. To Agent and Lenders, promptly
upon their becoming available, copies of: (i) all Financial Statements, reports,
notices and proxy statements made publicly available by any Credit Party to its
security holders; (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Credit Party with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority; and (iii) all press releases and
other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person.
          (h) Subordinated Debt and Equity Notices. To Agent, as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to any Subordinated Debt or Stock of such Person, and,
within two (2) Business Days after any Credit Party obtains knowledge of any
matured or unmatured event of default with respect to any Subordinated Debt,
notice of such event of default.
          (i) Supplemental Schedules. To Agent, supplemental disclosures, if
any, required by Section 5.6.
          (j) Litigation. To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of $250,000, (ii) seeks injunctive relief, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets or
against any Credit Party or ERISA Affiliate in connection with any Plan,
(iv) alleges criminal misconduct by any Credit Party, (v) alleges the violation
of any law regarding, or seeks remedies in connection with, any Environmental
Liabilities; or (vi) involves any product recall.
          (k) Insurance Notices. To Agent, disclosure of losses or casualties
required by Section 5.4.
          (l) Lease Default Notices. To Agent, (i) within two (2) Business Days
after receipt thereof, copies of any and all default notices received under or
with respect to any leased location or public warehouse where Collateral is
located, (ii) monthly within three (3) Business Days after payment thereof,
evidence of payment of lease or rental payments as to each leased or rented
location for which a landlord or bailee waiver has not been obtained and
(iii) such other notices or documents as Agent may reasonably request.
          (m) Lease Amendments. To Agent, within ten (10) Business Days after
receipt thereof, copies of all material amendments to real estate leases.

E-3



--------------------------------------------------------------------------------



 



          (n) Hedging Agreements. To Agent within ten (10) Business Days after
entering into such agreement or amendment, copies of all interest rate,
commodity or currency hedging agreements or amendments thereto.
          (o) Material Agreements. To Agent or its counsel, on behalf of
Lenders, complete copies (or accurate summaries) of the following agreements or
documents: supply agreements, purchase agreements and sale agreements not
terminable by such Credit Party within sixty (60) days following written notice
issued by such Credit Party and involving transactions in excess of $500,000 per
annum; leases of Equipment having a remaining term of one year or longer and
requiring aggregate rental and other payments in excess of $500,000 per annum;
licenses and permits held by the Credit Parties, the absence of which could be
reasonably likely to have a Material Adverse Effect; instruments and documents
evidencing any Indebtedness or Guaranteed Indebtedness of such Credit Party in
excess of $500,000 and any Lien granted by such Credit Party with respect
thereto; and instruments and agreements evidencing the issuance of any equity
securities, warrants, rights or options to purchase equity securities of such
Credit Party.
          (p) Certain Bank Accounts. To Agent, immediately upon request of
Agent, copies of all bank statements provided to the applicable Credit Parties
relating to each of the bank accounts referenced in the last paragraph of Annex
C and such other information relating to such accounts as shall reasonably be
requested by Agent from time to time.
          (q) Other Documents. To Agent and Lenders, such other financial and
other information respecting any Credit Party’s business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.

E-4



--------------------------------------------------------------------------------



 



ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
SECOND AMENDED AND RESTATED COLLATERAL REPORTS
          Borrower shall deliver or cause to be delivered the following:
          (a) To Agent, ,within five (5) Business Days after the end of each
Fiscal Month, or more frequently upon Agent’s request made at any time that
Borrowing Availability is less than $25,000,000, (together with a copy of all or
any part of the following reports requested by any Lender in writing after the
Closing Date), each of the following reports, each of which shall be prepared by
the Borrower as of the date two (2) days prior to the date of any such request:
     (i) a Borrowing Base Certificate with respect to Borrower, accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
     (ii) with respect to Borrower, a summary of Inventory by location and type
with a supporting perpetual Inventory report, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion; and
     (iii) with respect to Borrower, a monthly trial balance showing Accounts
outstanding aged from invoice date and due date in form reasonably satisfactory
to Agent, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion.
          (b) To Agent, on a monthly basis or at such more frequent intervals as
Agent may request from time to time (together with a copy of all or any part of
such delivery requested by any Lender in writing after the Closing Date),
collateral reports with respect to Borrower, including all additions and
reductions (cash and non-cash) with respect to Accounts of Borrower, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by the applicable Borrower as of the last day of the immediately preceding week
or the date two (2) days prior to the date of any request;
          (c) To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E:
          (i) a reconciliation of the most recent Borrowing Base, general ledger
and monthly trial balance of Borrower to Borrower’s general ledger and monthly
Financial Statements delivered pursuant to such Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

F-1



--------------------------------------------------------------------------------



 



          (ii) a reconciliation of the perpetual inventory by location to
Borrower’s most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
          (iii) an aging of accounts payable and a reconciliation of that
accounts payable aging to Borrower’s general ledger and monthly Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
          (iv) a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Agent to Borrower’s general ledger
and monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
          (d) To Agent, at the time of delivery of each of the Financial
Statements delivered pursuant to Annex E, (i) a listing of government contracts
of Borrower subject to the Federal Assignment of Claims Act of 1940; and (ii) a
list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Quarter;
          (e) Borrower, at its own expense, shall deliver to Agent the results
of each physical verification, if any, that Borrower or any of its Subsidiaries
may in their discretion have made, or caused any other Person to have made on
their behalf, of all or any portion of their Inventory (and, if a Default or an
Event of Default has occurred and be continuing, Borrower shall, upon the
request of Agent, conduct, and deliver the results of, such physical
verifications as Agent may require);
          (f) Upon Agent’s request from time to time, the Credit Parties shall
permit and enable Agent to obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent relating to Inventory and stating
the then current Net Orderly Liquidation Value of Inventory, in each instance,
at the Credit Parties’ expense; provided, that the Credit Parties shall only be
obligated to reimburse Agent for the expenses of such appraisals occurring once
per year and for one additional appraisal per year if such additional appraisal
is commenced after Borrowing Availability is less than $15,000,000 or for more
frequent appraisals if an Event of Default has occurred and is continuing (and,
in each case, Borrower shall cooperate with such appraisers, Agent and its
agents in an effort to facilitate and promptly conclude any such appraisal); and
          (g) Such other reports, statements and reconciliations with respect to
the Borrowing Base or Collateral or Obligations of any or all Credit Parties as
Agent shall from time to time request in its reasonable discretion.

F-2



--------------------------------------------------------------------------------



 



ANNEX G (Section 6.10)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
FINANCIAL COVENANTS
               Borrower shall not breach or fail to comply with any of the
following financial covenants, each of which shall be calculated in accordance
with GAAP consistently applied:
Minimum Fixed Charge Coverage Ratio. If Liquidity on any day is less than
$10,000,000, Holdings and its Subsidiaries shall have on a consolidated basis a
Fixed Charge Coverage Ratio (measured as of the last day of the most recent
Fiscal Quarter for which the Financial Statements have been delivered for the
12-month period then ended) of not less than 1.10 : 1.00.
          Unless otherwise specifically provided herein, any accounting term
used in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing. If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrower, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s and its Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by Borrower’s certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. If Agent, Borrower and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Borrower and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change. For purposes of Section 8.1,
a breach of a Financial Covenant contained in this Annex G shall be deemed to
have occurred as of any date of determination by Agent or as of the last day of
any specified measurement period,

G-1



--------------------------------------------------------------------------------



 



regardless of when the Financial Statements reflecting such breach are delivered
to Agent. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Credit Party or
any Subsidiary of any Credit Party at “fair value”, as defined therein.

G-2



--------------------------------------------------------------------------------



 



ANNEX H (Section 1.1(d))
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
LENDERS’ WIRE TRANSFER INFORMATION
Account Name — GECC CFS CIF Collection Account
Bank Name — DEUTSCHE BANK
Account Number — 50279513
Swift ID — 021001033
Currency Code — USD
Reference — CFN5577 & Insteel

H-1



--------------------------------------------------------------------------------



 



ANNEX I (Section 11.10)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
NOTICE ADDRESSES

(A)   If to Agent or GE Capital, at
General Electric Capital Corporation
500 West Monroe Street
Chicago, Illinois 60661
Attention: Insteel, Account Manager
Telecopier No.: (312) 441-3840
Telephone No.: (312) 441-7669       with copies to:       Latham & Watkins
5800 Sears Tower
Chicago, Illinois 60606
Attention: Jeffrey G. Moran
Telecopier No.: (312) 993-9767
Telephone No.: (312) 876-7700       and       General Electric Capital
Corporation
201 Merritt 7
6th Floor
Norwalk, CT 06856-5201
Attention: Corporate Counsel-Commercial Finance
Telecopier No.: (203)-229-5810
Telephone No.: (203) 956-4379   (B)   If to Borrower, at
Insteel Wire Products Company
1373 Boggs Drive
Mount Airy, North Carolina 27030
Attention: Michael C. Gazmarian
Telecopier No.: (336) 786-2144
Telephone No.: (336) 786-2141       with copies to:       Insteel Industries,
Inc.
1373 Boggs Drive
Mount Airy, North Carolina 27030
Attention: James F. Petelle, Vice President — Administration

I-1



--------------------------------------------------------------------------------



 



    Telecopier No.: (336) 786-2144
Telephone No.: (336) 786-2141       with copies to:       Womble Carlyle
Sandridge & Rice, PLLC
One West Fourth Street
Winston-Salem, NC 27101
Attention: Christopher E. Leon
Telecopier No.: (336) 726-6932
Telephone No.: (336) 721-3518

I-2



--------------------------------------------------------------------------------



 



ANNEX J (from Annex A — Commitments definition)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Lender: General Electric Capital Corporation

         
Revolving Loan Commitment
(including a Swing Line Commitment of $5,000,000):
  $ 75,000,000  

J-1